Exhibit 10.8

 

Published CUSIP Number: 83545FAK0

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

 

Dated as of July 23, 2014

 

among

SONIC AUTOMOTIVE, INC.,

as the Used Vehicle Borrower,

 

CERTAIN OF ITS SUBSIDIARIES,
as New Vehicle Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender,

 

BANK OF AMERICA, N.A.,

as Revolving Administrative Agent

(in the capacity as collateral agent),

 

JPMorgan Chase Bank, N.A.,
as Syndication Agent,

US Bank Global Corporate Trust Service

and

Wells Fargo Bank, N.A.,
as Co-Documentation Agents,

 

THE OTHER LENDERS PARTY HERETO

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 



i

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Assignments and Allocations; Amendment and Restatement

1

 

 

 

1.02

Defined Terms

3

 

 

 

1.03

Other Interpretive Provisions

44

 

 

 

1.04

Accounting Terms

45

 

 

 

1.05

Rounding

46

 

 

 

1.06

Times of Day

46

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

47

 

 

 

2.01

New Vehicle Floorplan Committed Loans

47

 

 

 

2.02

Borrowings, Conversions and Continuations of New Vehicle Floorplan Committed
Loans

47

 

 

 

2.03

New Vehicle Floorplan Swing Line Loan

48

 

 

 

2.04

New Vehicle Floorplan Overdrafts

53

 

 

 

2.05

Electronic Processing

54

 

 

 

2.06

Used Vehicle Floorplan Committed Loans

55

 

 

 

2.07

Borrowings, Conversions and Continuations of Used Vehicle Floorplan Committed
Loans

56

 

 

 

2.08

Used Vehicle Floorplan Swing Line Loans

57

 

 

 

2.09

Prepayments

61

 

 

 

2.10

Termination, Reduction or Conversion of Commitments

63

 

 

 

2.11

Repayment of Loans

65

 

 

 

2.12

Interest

67

 

 

 

2.13

Fees

68

 

 

 

i

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

2.14

Computation of Interest and Fees

69

 

 

 

2.15

Evidence of Debt

69

 

 

 

2.16

Payments Generally; Administrative Agent’s Clawback

70

 

 

 

2.17

Sharing of Payments by Lenders

72

 

 

 

2.18

Increase in Commitments

73

 

 

 

2.19

New Vehicle Borrowers

74

 

 

 

2.20

Cash Collateral and Other Credit Support

76

 

 

 

2.21

Defaulting Lenders

77

 

 

 

ARTICLE IIA.

SECURITY

79

 

 

 

2A.01.

Security

79

 

 

 

2A.02.

Further Assurances

80

 

 

 

2A.03.

Information Regarding Collateral

80

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

81

 

 

 

3.01

Taxes

81

 

 

 

3.02

Illegality

86

3.03

Inability to Determine Rates

86

 

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

87

 

 

 

3.05

Mitigation Obligations; Replacement of Lenders

89

 

 

 

3.06

Survival

89

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT

90

 

 

 

4.01

Amendment and Restatement

90

 

 

 

4.02

Conditions to all Borrowings

93

 

 

 

ii

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

4.03

Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment

94

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

95

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

95

 

 

 

5.02

Authorization; No Contravention

95

 

 

 

5.03

Governmental Authorization; Other Consents

95

 

 

 

5.04

Binding Effect

95

 

 

 

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

96

 

 

 

5.06

Litigation

96

 

 

 

5.07

No Default

97

 

 

 

5.08

Ownership of Property; Liens

97

 

 

 

5.09

Environmental Compliance

97

 

 

 

5.10

Insurance

97

 

 

 

5.11

Taxes

97

 

 

 

5.12

ERISA Compliance

97

 

 

 

5.13

Subsidiaries; Equity Interests

98

 

 

 

5.14

Margin Regulations; Investment Company Act

98

 

 

 

5.15

Disclosure

99

 

 

 

5.16

Compliance with Laws

99

 

 

 

5.17

Intellectual Property; Licenses, Etc

99

 

 

 

5.18

Books and Records

99

 

 

 

5.19

Franchise Agreements and Framework Agreements

99

 

 

 

iii

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

5.20

Collateral

100

 

 

 

5.21

Solvency

100

 

 

 

5.22

Labor Matters

100

 

 

 

5.23

Acquisitions

100

 

 

 

5.24

Real Estate Indebtedness

100

 

 

 

5.25

Service Loaner Vehicles

101

 

 

 

5.26

Permitted Third Party Service Loaner Indebtedness

101

 

 

 

5.27

OFAC

101

 

 

 

5.28

Anti-Corruption Laws

101

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

101

 

 

 

6.01

Financial Statements

101

 

 

 

6.02

Certificates; Other Information

105

 

 

 

6.03

Notices

108

 

 

 

6.04

Payment of Obligations

109

 

 

 

6.05

Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation

109

 

 

 

6.06

Maintenance of Properties; Repairs

110

 

 

 

6.07

Maintenance of Insurance

110

 

 

 

6.08

Compliance with Laws and Contractual Obligations

110

 

 

 

6.09

Books and Records

110

 

 

 

6.10

Inspection Rights

110

 

 

 

6.11

Use of Proceeds

111

 

 

 

6.12

Floorplan Audits

111

iv

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

 

 

 

6.13

Location of Vehicles

112

 

 

 

6.14

Additional Subsidiaries

112

 

 

 

6.15

Further Assurances

113

 

 

 

6.16

Landlord Waivers

113

 

 

 

6.17

Notices regarding Indebtedness

113

 

 

 

6.18

Joinder of Additional Silo Lenders

113

 

 

 

6.19

Deposit Accounts

113

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

114

 

 

 

7.01

Liens

114

 

 

 

7.02

Investments

115

 

 

 

7.03

Indebtedness

116

 

 

 

7.04

Fundamental Changes

118

 

 

 

7.05

Dispositions

118

 

 

 

7.06

Restricted Payments

119

 

 

 

7.07

Change in Nature of Business

120

 

 

 

7.08

Transactions with Affiliates

120

 

 

 

7.09

Burdensome Agreements

120

 

 

 

7.10

Use of Proceeds

121

 

 

 

7.11

Financial Covenants

121

 

 

 

7.12

Acquisitions

121

 

 

 

7.13

Used Vehicle Borrowing Base

122

 

 

 

7.14

Amendments of Certain Indebtedness

122

v

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

 

 

 

7.15

Prepayments, etc. of Certain Indebtedness

122

 

 

 

7.16

Silo Subsidiaries

122

 

 

 

7.17

Dual Subsidiaries

123

 

 

 

7.18

[Intentionally Omitted.]

123

 

 

 

7.19

Disposition of Subsidiary or Franchise

123

 

 

 

7.20

Additional Credit Support Documentation

123

 

 

 

7.21

Perfection of Deposit Accounts

123

 

 

 

7.22

Sanctions

124

 

 

 

7.23

Certain Service Loaner Vehicles

124

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

124

 

 

 

8.01

Used Vehicle Events of Default

124

 

 

 

8.02

Remedies Upon Used Vehicle Event of Default

127

 

 

 

8.03

New Vehicle Events of Default

128

 

 

 

8.04

Remedies Upon New Vehicle Event of Default

131

 

 

 

8.05

Overdrawing of New Vehicle Floorplan Loans

132

 

 

 

8.06

Application of Funds

133

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

134

 

 

 

9.01

Appointment and Authority

134

 

 

 

9.02

Rights as a Lender

135

 

 

 

9.03

Exculpatory Provisions

135

 

 

 

9.04

Reliance by Administrative Agent and Revolving Administrative Agent

136

 

 

 

9.05

Delegation of Duties

136

vi

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

 

 

 

9.06

Resignation of Administrative Agent

137

 

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

138

 

 

 

9.08

No Other Duties, Etc

138

 

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

139

 

 

 

9.10

Collateral and Guaranty Matters

140

 

 

 

9.11

Collateral

142

 

 

 

ARTICLE X.

MISCELLANEOUS

142

 

 

 

10.01

Amendments, Etc

142

 

 

 

10.02

Notices; Effectiveness; Electronic Communication

144

 

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement

147

 

 

 

10.04

Expenses; Indemnity; Damage Waiver

147

 

 

 

10.05

Payments Set Aside

150

 

 

 

10.06

Successors and Assigns

150

 

 

 

10.07

Treatment of Certain Information; Confidentiality

156

 

 

 

10.08

Right of Setoff

157

 

 

 

10.09

Interest Rate Limitation

157

 

 

 

10.10

Counterparts; Integration; Effectiveness

157

 

 

 

10.11

Survival of Representations and Warranties

158

 

 

 

10.12

Severability

158

 

 

 

10.13

Replacement of Lenders

158

 

 

 

10.14

Governing Law; Jurisdiction; Etc

159

 

 

 

10.15

Waiver of Jury Trial

160

vii

--------------------------------------------------------------------------------

Table of Contents

 

Section

 

Page

 

 

 

 

 

 

10.16

USA PATRIOT Act Notice

160

 

 

 

10.17

Designated Senior Indebtedness

161

 

 

 

10.18

No Advisory or Fiduciary Responsibility

161

 

 

 

SIGNATURES

S-1

 

 

viii

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.01A

Silo Subsidiaries

Schedule 1.01B

Dual Subsidiaries

Schedule 1.01C

Certain ERISA Information

Schedule 2.01A

Commitments and Applicable Percentages

Schedule 2A.03(a)

Information Regarding Collateral

Schedule 4.01

Good Standing Jurisdictions and Foreign Qualifications

Schedule 5.05

Certain Indebtedness

Schedule 5.06

Litigation

Schedule 5.13

Subsidiaries; Other Equity Investments

Schedule 5.19

Franchise and Framework Agreements

Schedule 6.13

Location of Vehicles

Schedule 7.01

Existing Liens

Schedule 7.03

Existing Indebtedness

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

Exhibit A-1

New Vehicle Floorplan Committed Loan Notice

Exhibit A-2

Used Vehicle Floorplan Committed Loan Notice

Exhibit B-1(a)

New Vehicle Floorplan Swing Line Loan Notice (Borrowing)

Exhibit B-1(b)

New Vehicle Floorplan Swing Line Loan Notice (Conversion)

Exhibit B-2

Used Vehicle Floorplan Swing Line Loan Notice

Exhibit C

Note

Exhibit D

Assignment and Assumption

Exhibit E

Second Amended and Restated Company Guaranty

Exhibit F

Second Amended and Restated Subsidiary Guaranty

Exhibit G

Compliance Certificate

Exhibit H

Floorplan Joinder Agreement

Exhibit I

Used Vehicle Borrowing Base Certificate

Exhibit J

Third Amended and Restated Security Agreement

Exhibit K

New Vehicle Borrower Notice

Exhibit L

Opinion Matters

Exhibit M

Master Intercreditor Agreement

Exhibit Q

Forms of U.S. Tax Compliance Certificates

Exhibit R

Conversion Notice

 

 

 

x

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN
CREDIT AGREEMENT (“Agreement”) is entered into as of July 23, 2014, among SONIC
AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company party hereto pursuant to Section 2.19(each a “New Vehicle
Borrower”, and together with the Company, the “Borrowers” and each individually
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing Line
Lender, and BANK OF AMERICA, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties referenced below).

The Company, certain Subsidiaries of the Company party thereto, certain of the
Lenders (the “Existing Lenders”) and the Administrative Agent entered into that
certain Amended and Restated Syndicated New and Used Vehicle Floorplan Credit
Agreement dated as of July 8, 2011, as amended by that certain Amendment No. 1
to Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of April
19, 2012, that certain Amendment No. 2 to Syndicated New and Used Vehicle
Floorplan Credit Agreement dated as of March 14, 2013, that certain Amendment
No. 3 to Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of
July 31, 2013, and that certain Amendment No. 4 to Syndicated New and Used
Vehicle Floorplan Credit Agreement dated as of February 12, 2014 (and as further
amended, supplemented or otherwise modified prior to (but excluding) the date
hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make a revolving new vehicle floorplan facility and a
revolving used vehicle floorplan facility available to certain of the Borrowers
in accordance with the terms thereof.

The Company has requested that the Lenders amend and restate the Existing Credit
Agreement in order to continue to provide a revolving credit facility and extend
the maturity thereof and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Assignments and Allocations; Amendment and Restatement.  

(a)Simultaneously with the Closing Date, the parties hereby agree that (i) the
initial New Vehicle Floorplan Commitments are $700,000,000, the initial New
Vehicle Floorplan Commitment of each of the New Vehicle Floorplan Lenders
hereunder shall be as set forth in Schedule 2.01A, the outstanding amount of the
New Vehicle Floorplan Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any New Vehicle Floorplan Borrowings of New
Vehicle Floorplan Loans under this Agreement on the Closing Date, but after
giving effect to any repayment or reduction thereof with the proceeds of any
applicable

1

--------------------------------------------------------------------------------

 

sources) shall be reallocated in accordance with such New Vehicle Floorplan
Commitments and the requisite assignments shall be deemed to be made in such
amounts by and between the New Vehicle Floorplan Lenders and from each New
Vehicle Floorplan Lender to each other New Vehicle Floorplan Lender (including
from New Vehicle Floorplan Lenders who increase or reduce their New Vehicle
Floorplan Commitments in connection with this Agreement), with the same force
and effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement but without the payment of any related assignment fee, and no
other documents or instruments, shall be, or shall be required to be, executed
in connection with such assignments (all of which requirements are hereby
waived), (ii) the initial Used Vehicle Floorplan Commitments are $100,000,000,
the initial Used Vehicle Floorplan Commitment of each of the Used Vehicle
Floorplan Lenders hereunder shall be as set forth in Schedule 2.01A, the
outstanding amount of the Used Vehicle Floorplan Loans (as defined in and under
the Existing Credit Agreement, without giving effect to any Used Vehicle
Floorplan Borrowings of Used Vehicle Floorplan Loans under this Agreement on the
Closing Date, but after giving effect to any repayment or reduction thereof with
the proceeds of any applicable sources) shall be reallocated in accordance with
such Used Vehicle Floorplan Commitments and the requisite assignments shall be
deemed to be made in such amounts by and between the Used Vehicle Floorplan
Lenders and from each Used Vehicle Floorplan Lender to each other Used Vehicle
Floorplan Lender (including from Used Vehicle Floorplan Lenders who increase or
reduce their Used Vehicle Floorplan Commitments in connection with this
Agreement), with the same force and effect as if such assignments were evidenced
by applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement but without the payment of any
related assignment fee, and no other documents or instruments, shall be, or
shall be required to be, executed in connection with such assignments (all of
which requirements are hereby waived), (iii) the New Vehicle Floorplan Swing
Line (as defined under the Existing Credit Agreement) shall continue as the new
vehicle swing line subfacility hereunder, with the New Vehicle Floorplan Swing
Line Sublimit set out herein, and the New Vehicle Floorplan Swing Line Loans (as
defined in the Existing Credit Agreement), if any, shall continue as and deemed
to be New Vehicle Floorplan Swing Line Borrowings hereunder and (iv) the Used
Vehicle Floorplan Swing Line (as defined under the Existing Credit Agreement)
shall continue as the used vehicle swing line subfacility hereunder, with the
Used Vehicle Floorplan Swing Line Sublimit set out herein, and the Used Vehicle
Floorplan Swing Line Loans (as defined in the Existing Credit Agreement), if
any, shall continue as and deemed to be Used Vehicle Floorplan Swing Line
Borrowings hereunder.

(b)On the Closing Date, the applicable Lenders shall make full or net cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of the Outstanding Amount of all Loans.

2

--------------------------------------------------------------------------------

 

(c)The Borrowers, each Guarantor, the Administrative Agent and the Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.

(d)Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by any Borrower (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder, as amended, supplemented or
otherwise modified by the terms of this Agreement, (ii) each of this Agreement
and the Notes and the other Loan Documents is given as a substitution or
supplement of, as the case may be, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrowers (as defined in the Existing Credit
Agreement) and the Guarantors (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement or any Prior Loan Document and is not
intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan
Document.  Upon the effectiveness of this Agreement, all Loans (as defined in
the Existing Credit Agreement) owing by any Borrower (as defined in the Existing
Credit Agreement) and outstanding under the Existing Credit Agreement shall
continue as Loans hereunder subject to the terms hereof.  Loans which are Base
Rate Loans, each as defined and outstanding under the Existing Credit Agreement
on the Closing Date, shall continue to accrue interest at the Base Rate
hereunder, and Loans which are Eurodollar Rate Loans, each as defined and
outstanding under the Existing Credit Agreement on the Closing Date, shall
continue to accrue interest at the Eurodollar Rate hereunder; provided, that, on
and after the Closing Date, the margin applicable to any Loan hereunder shall be
as set forth in the definition of Applicable Rate below, without regard to any
margin applicable thereto under the Existing Credit Agreement prior to the
Closing Date.  All accrued but unpaid interest and fees owing under the Existing
Credit Agreement as of the date hereof shall be repaid on the date hereof at the
applicable rates set forth in the Existing Credit Agreement.  

1.02Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.

3

--------------------------------------------------------------------------------

 

“Acquisition Arrangement” has the meaning specified in Section 7.12.

“Additional Unsecured Indebtedness” means Indebtedness of the Company (which may
be guaranteed by the Subsidiaries of  the Company on an unsecured basis);
provided that, (i) such Indebtedness is (A) not secured by any property of the
Company or any Subsidiary, (B) does not have a maturity, and does not require
any principal payments (whether by scheduled installment, mandatory prepayment
or redemption, or the exercise of any put right), earlier than six (6) months
following the Maturity Date, and (C) has terms (including terms of maturity and
amortization) that are typical for indebtedness of such type issued at such time
and such terms (other than applicable rates of interest) are otherwise no more
restrictive, or less advantageous to the Lenders, than the Loan Documents or are
otherwise on terms satisfactory to the Administrative Agent, and (ii) after
giving effect to the issuance of such Indebtedness, (A) no Event of Default
shall have occurred and be continuing or would occur as a result therefrom and
(B) all other requirements set forth in Section 7.03(k) shall have been met.

“Additional Unsecured Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Additional Unsecured Indebtedness, provided,
however, that “Additional Unsecured Indebtedness Prepayment” shall not include
any amount prepaid with the proceeds of the refinancing of such Additional
Unsecured Indebtedness with new or additional Additional Unsecured Indebtedness.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  

“Aggregate Commitments” means, collectively, the Aggregate New Vehicle Floorplan
Commitments and the Aggregate Used Vehicle Floorplan Commitments.

“Aggregate New Vehicle Floorplan Commitments” means the New Vehicle Floorplan
Commitments of all the New Vehicle Floorplan Lenders.

“Aggregate Used Vehicle Floorplan Commitments” means the Used Vehicle Floorplan
Commitments of all the Used Vehicle Floorplan Lenders.

“Agreement” means this Second Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement.

4

--------------------------------------------------------------------------------

 

“Applicable Facility” means the New Vehicle Floorplan Facility or the Used
Vehicle Floorplan Facility, as applicable.

“Applicable New Vehicle Floorplan Percentage” means with respect to any New
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate New Vehicle Floorplan Commitments represented by
such Lender’s New Vehicle Floorplan Commitment at such time, subject to
adjustment as provided in Section 2.21.  If the commitment of each New Vehicle
Floorplan Lender to make New Vehicle Floorplan Loans have been terminated
pursuant to Section 8.04 or if the Aggregate New Vehicle Floorplan Commitments
have expired, then the Applicable New Vehicle Floorplan Percentage of each New
Vehicle Floorplan Lender shall be determined based on the Applicable New Vehicle
Floorplan Percentage of such New Vehicle Floorplan Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable New
Vehicle Floorplan Percentage of each New Vehicle Floorplan Lender is set forth
opposite the name of such New Vehicle Floorplan Lender on Schedule 2.01A or in
the Assignment and Assumption pursuant to which such New Vehicle Floorplan
Lender becomes a party hereto, as applicable.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.21.  If the commitment of each Lender under an Applicable
Facility to make Loans under such Applicable Facility has been terminated
pursuant to Section 8.02 or Section 8.04 or if the Aggregate New Vehicle
Floorplan Commitments or the Aggregate Used Vehicle Floorplan Commitments, as
applicable, have expired, then for the purposes of determining the Applicable
Percentage of any Lender, the Commitment of such Lender under such Applicable
Facility shall be calculated in accordance with the second sentence of the
definition of “Applicable New Vehicle Floorplan Percentage” or “Applicable Used
Vehicle Floorplan Percentage”, as the case may be.

“Applicable Rate” means, from time to time, the following percentages per annum:

 

Applicable Rate

Commitment Fee on New Vehicle Floorplan Facility

Commitment Fee on Used Vehicle Floorplan Facility

Eurodollar Rate Loans + (for New Vehicle Floorplan Facility)

Base Rate Loans + (for New Vehicle Floorplan Facility)

Eurodollar Rate Loans + (for Used Vehicle Floorplan Facility)

 

Base Rate  Loans + (for Used Vehicle Floorplan Facility)

0.20%

0.25%

1.25%

0.25%

1.50%

0.50%

“Applicable Used Vehicle Floorplan Percentage” means with respect to any Used
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Used Vehicle Floorplan Commitments represented
by such Lender’s Used Vehicle Floorplan Commitment at such time, subject to
adjustment as provided in Section 2.21.  If the commitment of each Used Vehicle
Floorplan Lender to make Used Vehicle Floorplan Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Used Vehicle Floorplan Commitments
have expired, then the Applicable Used Vehicle Floorplan Percentage of each Used
Vehicle Floorplan Lender shall be determined based on the Applicable Used
Vehicle Floorplan Percentage of such Used Vehicle Floorplan Lender most recently
in effect, giving

5

--------------------------------------------------------------------------------

 

effect to any subsequent assignments.  The initial Applicable Used Vehicle
Floorplan Percentage of each Used Vehicle Floorplan Lender is set forth opposite
the name of such Used Vehicle Floorplan Lender on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Used Vehicle Floorplan Lender
becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.  

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.  

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Autoborrow Advance” shall have the meaning specified in Section 2.08(b).  

“Autoborrow Agreement” shall have the meaning specified in Section 2.08(b).

“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.

“Availability Period” means:

(a) in the case of the New Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate New Vehicle Floorplan Commitments pursuant
to Section 2.10 and (iii) the date of termination of the commitment of each New
Vehicle Floorplan Lender to make New Vehicle Floorplan Loans pursuant to Section
8.04, and

6

--------------------------------------------------------------------------------

 

(b) in the case of the Used Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate Used Vehicle Floorplan Commitments pursuant
to Section 2.10 and (iii) the date of termination of the commitment of each Used
Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Letter” means the letter agreement, dated June 17, 2014, among
the Company, the Administrative Agent and the Arranger.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a New Vehicle Floorplan Committed Loan or a
Used Vehicle Floorplan Committed Loan, as the context may require that is a Base
Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a New Vehicle Floorplan Borrowing or a Used Vehicle Floorplan
Borrowing, as the context may require.

“Builder Basket Amount” means, as of any date of determination, with respect to
any Restricted Payment or any Subordinated Indebtedness Prepayment, the sum of:

(A)

$160,000,000; plus

(B)

50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning March 31, 2014 and ending on the
last day of the Company's last fiscal quarter ending prior to the date of such
Restricted Payment or Subordinated Indebtedness Prepayment, or, if such
aggregate cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss; plus

7

--------------------------------------------------------------------------------

 

(C)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after March 31, 2014, and on or prior to such date of
determination, by the Company either (x) as capital contributions in the form of
common equity to the Company or (y) from the issuance or sale (other than to any
of its Subsidiaries) of Qualified Capital Stock of the Company or any options,
warrants or rights to purchase such Qualified Capital Stock of the Company
(except, in each case, to the extent such proceeds are used to purchase, redeem
or otherwise retire Capital Stock or Subordinated Indebtedness as set forth
below in clause (ii) or (iii) of paragraph (b) below) (and excluding the net
cash proceeds and the fair market value of assets other than cash received from
the issuance of Qualified Capital Stock financed, directly or indirectly, using
funds borrowed from the Company or any Subsidiary until and to the extent such
borrowing is repaid); plus

(D)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after March 31, 2014, and on or prior to such date of
determination, by the Company (other than from any of its Subsidiaries) upon the
exercise of any options, warrants or rights to purchase Qualified Capital Stock
of the Company (and excluding the net cash proceeds and the fair market value of
assets other than cash received from the exercise of any options, warrants or
rights to purchase Qualified Capital Stock financed, directly or indirectly,
using funds borrowed from the Company or any Subsidiary until and to the extent
such borrowing is repaid); plus

(E)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after March 31, 2014, and on or prior to such date of
determination, by the Company from the conversion or exchange, if any, of debt
securities or Redeemable Capital Stock of the Company or its Restricted
Subsidiaries into or for qualified Capital Stock of the Company plus, to the
extent such debt securities or Redeemable Capital Stock were issued after March
31, 2014, upon the conversion or exchange of such debt securities or Redeemable
Capital Stock, the aggregate of net cash proceeds and the fair market value of
assets other than cash received from their original issuance (and excluding the
net cash proceeds and the fair market value of assets other than cash received
from the conversion or exchange of debt securities or Redeemable Capital Stock
financed, directly or indirectly, using funds borrowed from the Company or any
Subsidiary until and to the extent such borrowing is repaid); plus

(F)

in the case of the disposition or repayment of any Specified Investment made
after March 31, 2014, and on or prior to such date of determination, an amount
(to the extent not included in Consolidated Net Income) equal to (a) the lesser
of (i) the (return of capital with respect to such Investment and (ii) the
initial amount of such Investment, in either case, less the cost of the
disposition of such Investment and net of taxes.

8

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships, associated  dealership real estate or related businesses, or
Dispositions of Subsidiaries, by the Company or such Subsidiary to the obligors
of such promissory notes.

“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person's capital stock or other equity interests whether now outstanding or
issued after the date of this Agreement, including limited liability company
interests, partnership interests (whether general or limited), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of (other than a
distribution in respect of Indebtedness), the issuing Person, including any
Preferred Stock and any rights (other than debt securities convertible into
Capital Stock), warrants or options exchangeable for or convertible into such
Capital Stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable) and the
Lenders, as collateral for Obligations in respect of New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.  

9

--------------------------------------------------------------------------------

 

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O. Bruton Smith and B. Scott Smith
(collectively with O. Bruton Smith and B. Scott Smith, a “Smith Family Member”);
or (iii)  any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners and owners of which are Smith Family
Members, (the persons and entities in “i”, “ii”, and “iii” being referred to,
collectively and individually, as the “Smith Group”) so long as in the case of
clause (ii) and (iii) O. Bruton Smith or B. Scott Smith retains a majority of
the voting rights associated with such ownership) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

10

--------------------------------------------------------------------------------

 

(c)any Person or two or more Persons (excluding members of the Smith Group so
long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control over the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities; or

(d)the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.

“Closing Date” means July 23, 2014.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Revolving Administrative Agent, on behalf of
the Secured Parties, is granted a Lien under any Security Instrument as security
for all or any portion of the Obligations.  

“Commitment” means, as to each Lender, the New Vehicle Floorplan Commitment and
Used Vehicle Floorplan Commitment of such Lender.

“Committed Borrowing” means a New Vehicle Committed Borrowing or a Used Vehicle
Committed Borrowing, as the context may require.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means that certain Second Amended and Restated Company
Guaranty Agreement executed by the Company in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit E, as supplemented,
amended, or modified from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

11

--------------------------------------------------------------------------------

 

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in Section
7.02(i)).

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.

“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income, plus (b) to the extent deducted in
computing Consolidated Net Income for such period: (i) Consolidated Interest
Expense with respect to non-floorplan Indebtedness (including interest expense
not payable in cash), (ii) charges against income for foreign, Federal, state
and local income taxes, (iii) depreciation expense, (iv) amortization expense,
including, without limitation, amortization of other intangible assets and
transaction costs, (v) non-cash charges, (vi) all extraordinary losses, (vii)
legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition), (viii) Consolidated Rental Expense, and (ix) non-cash
lease termination charges, net of any amortization of such charges, minus (c) to
the extent included in computing Consolidated Net Income for such period, (i)
extraordinary gains and (ii) all gains on repurchases of long-term
Indebtedness.  

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period
(excluding any interest expense not payable in cash and not payable as a result
of any default), plus (b) Consolidated Principal Payments for such period, plus
(c) Consolidated Rental Expenses for such period, plus (d) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis during such period, plus (e) dividends and distributions paid
in cash by the Company and its Subsidiaries on a consolidated basis during such
period,  minus (f) cash refunds of Federal, state, local and foreign income
taxes received by the Company and its Subsidiaries on a consolidated basis
during such period.  The calculation of “Consolidated Fixed Charges” is further
described in Section 1.04(e).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.

12

--------------------------------------------------------------------------------

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.  

“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets (excluding Temporary Excess Cash)
plus the Revolving Facility Liquidity Amount to (b) the sum of (i) Consolidated
Current Liabilities (but excluding, without duplication and only to the extent
such amounts would otherwise have been included in this clause (b)(i), (A) such
Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full, other than any such holder put
right, balloon, bullet or final payment which is due within ninety (90) days
following such date of determination, and (B) any Temporary Indebtedness) plus
(ii) without duplication, Indebtedness (whether or not reflected as a
Consolidated Current Liability) under all floorplan financing arrangements.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.

“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal and
amortization of the Company and its Subsidiaries in connection with Indebtedness
for money borrowed (including Permitted Real Estate Indebtedness) or in
connection with the deferred purchase price of assets which payments are made or
are required to be made during such period, in each case to the extent treated
as principal in accordance with GAAP (other than any balloon, bullet or similar
final scheduled principal payment that repays such Indebtedness in full).  It is
acknowledged that payments permitted under Section 7.15 shall not be deemed to
be scheduled payments of principal for purposes of determining “Consolidated
Principal Payments”.

13

--------------------------------------------------------------------------------

 

“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable in cash by the Company and its Subsidiaries with respect to
leases of real and personal property  (excluding capital lease obligations)
determined in accordance with GAAP for such period (subject to Section 1.04(b)).

“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (v) Indebtedness under the New Vehicle Floorplan Facility, (w)
Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory, (x)
Indebtedness under the Used Vehicle Floorplan Facility, (y) Temporary
Indebtedness and (z) Permitted Third Party Service Loaner Indebtedness) as of
such date plus (ii) eight (8) times Consolidated Rental Expense for the period
of four fiscal quarters most recently ended (excluding Consolidated Rental
Expense relating to any real property acquired during the period of four fiscal
quarters most recently ended but including as Consolidated Rental Expense the
“rental payments” for any real property Disposed of and leased back to the
Company or its Subsidiaries during the period of four fiscal quarters most
recently ended as if such sale-leaseback transaction had occurred on and such
“rental payments” began on the first day of such applicable four fiscal quarter
period) to (b) Consolidated EBITDAR for the period of four fiscal quarters most
recently ended.  

“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Notice” means a notice from the Company delivered pursuant to
Section 2.10 requesting that (a) any portion of the Aggregate New Vehicle
Floorplan Commitments be converted into Aggregate Used Vehicle Floorplan
Commitments, (b) any portion of the Aggregate Used Vehicle Floorplan Commitments
be converted into Aggregate New Vehicle Floorplan Commitments, (c) any portion
of  Floorplan Commitments  converted from Aggregate New Vehicle Floorplan
Commitments be restored to Aggregate New Vehicle Floorplan Commitments, or (c)
any portion of  Floorplan Commitments  converted from Aggregate Used Vehicle
Floorplan Commitments be restored to Aggregate New Vehicle Floorplan
Commitments, as applicable, which notice, in each case, shall be substantially
in the form of Exhibit R.

14

--------------------------------------------------------------------------------

 

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition; provided that (x) the Cost of Acquisition
shall not include the purchase price of floored vehicles acquired in connection
with such Acquisition, (y) to the extent such Acquisition (or any other
Acquisition or proposed Acquisition included in the calculation of any threshold
set forth in Section 6.14 or 7.12) includes the purchase or leasing of any real
property, the consideration attributable to such real property shall be excluded
from the calculation of Cost of Acquisition, and (z) amounts under clause (iv)
above shall be excluded from the calculation of Cost of Acquisition to the
extent that such amounts as of the date of entering into any agreement with
respect to such Acquisition are not reasonably expected to exceed $5,000,000 in
the aggregate (each such determination for each applicable year of earnouts and
other contingent obligations with respect to the applicable Acquisition to be
based on the reasonably expected operations and financial condition of the
Company and its Subsidiaries during the first year after the date of the
applicable Acquisition).  For purposes of determining the Cost of Acquisition
for any transaction, the Equity Interests of the Company shall be valued in
accordance with GAAP.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Floored” means, with respect to each New Vehicle, the date a New Vehicle
Floorplan Borrowing is deemed to be made by a New Vehicle Floorplan Lender,
including the New Vehicle Swing Line Lender, under the New Vehicle Floorplan
Facility.

“Default” means any event or condition that constitutes a New Vehicle Event of
Default or a Used Vehicle Event of Default or that, with the giving of any
notice, the passage of time, or both, would be a New Vehicle Event of Default or
a Used Vehicle Event of Default.

15

--------------------------------------------------------------------------------

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans hereunder or
participations in  respect of New Vehicle Floorplan Swing Line Loans or Used
Vehicle Floorplan Swing Line Loans, or has failed to perform any of its funding
obligations under the Revolving Credit Agreement including in respect of its
Revolving Facility Loans (as defined in the Revolving Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder, (b) has notified any Borrower or the
Administrative Agent that it does not intend to comply with any such funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder, thereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent, that it will comply with such funding obligations,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
any direct or indirect parent company thereof by a Governmental Authority.  

“Demonstrator” means a New Vehicle that (i) has not been previously titled
(other than to a New Vehicle Borrower in accordance with applicable law), (ii)
is the then current model year or last model year, (iii) has an odometer reading
of less than 7500 miles and (iv) is designated by the applicable New Vehicle
Borrower as such.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Deliveries” has the meaning specified in Section 6.02(c).

“Dollar” and “$” mean lawful money of the United States.

16

--------------------------------------------------------------------------------

 

“Dual Subsidiary” means a Subsidiary which (i) operates more than one franchised
vehicle dealership and (ii) has entered into separate floorplan financing
arrangements with either (A) more than one Silo Lender or (B) the Floorplan
Lenders and at least one Silo Lender.  The Dual Subsidiaries as of the Closing
Date are set forth on Schedule 1.01B.  The Company may designate other
Subsidiaries as Dual Subsidiaries from time to time in accordance with Sections
2.19(e) and 7.17.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Used Vehicle Inventory” means Inventory of any Grantor consisting of
Used Vehicles that (a) in the case of all such Used Vehicles, are subject to a
perfected, first priority Lien in favor of the Revolving Administrative Agent
for the benefit of the Secured Parties pursuant to the Security Instruments,
free from any other Lien other than those acceptable to the Administrative Agent
in its discretion, (b) are properly titled in such Grantor’s name or the
certificates of title for such Used Vehicles are endorsed in blank by the prior
owners and such Grantor physically holds such certificates of title (or such
Grantor has, in accordance with its standard policies and procedures, initiated
the process by which the requirements of this clause (b) will be satisfied) and
(c) are held for sale and located at such Grantor’s dealership facilities
(except as set forth in Section 6.13), and with respect to such leased
facilities, the Administrative Agent or Revolving Administrative Agent has
received a Landlord Waiver if requested by the Administrative Agent; provided
that in no event shall any Used Vehicles of any Dual Subsidiary which receives
Permitted Silo Indebtedness from a Silo Lender be considered “Eligible Used
Vehicle Inventory” or otherwise included in the Used Vehicle Borrowing Base.  

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

17

--------------------------------------------------------------------------------

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of any Borrower under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, in either case that has resulted or could reasonably be expected
to result in liability of any Borrower under Title IV of ERISA in excess of (i)
in the case of the Automotive Industries Pension Trust Fund (EIN # 94-1133245),
Plan No. 001, $25,000,000 and (ii) in all other cases, $1,000,000; (d) the
filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan,
Multiemployer Plan or Multiple Employer Plan; (f) any event or condition which
is reasonably likely to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
of any Borrower or any ERISA Affiliate; (g) except as set forth on Schedule
1.01C, the determination that any Pension Plan, Multiemployer Plan or Multiple
Employer Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon  any Borrower or any ERISA Affiliate in excess of (i) in the case
of the Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No.
001, $25,000,000 and (ii) in all other cases, $1,000,000.

18

--------------------------------------------------------------------------------

 

“Eurodollar Rate” means,

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.

“Eurodollar Rate Committed Loan” means a New Vehicle Committed Loan or a Used
Vehicle Committed Loan, as the context may require, that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a New Vehicle
Floorplan Swing Line Loan or a Used Vehicle Floorplan Swing Line Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” means either a New Vehicle Event of Default or a Used Vehicle
Event of Default.

“Excluded Investment” means (i) any Investment in the Company, any Restricted
Subsidiary or any Person which, as a result of such Investment, (a) becomes a
Restricted Subsidiary or (b) is merged or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary; (ii) Indebtedness of the Company owing
to a Restricted Subsidiary, Indebtedness of a Restricted Subsidiary owing to
another Restricted Subsidiary, or guarantees by a Restricted Subsidiary of the
2013-5.0% Indenture Notes; (iii) Investments in any of the 2013-5.0% Indenture
Notes; (iv) Temporary Cash Investments; (v) Investments acquired by the Company
or any Restricted Subsidiary in connection with an asset sale permitted by the
2013-5.0% Indenture to the extent such Investments are non-cash proceeds; (vi)
any Investment to the extent the consideration therefor

19

--------------------------------------------------------------------------------

 

consists of Qualified Capital Stock of the Company or any Restricted Subsidiary;
(vii) Investments representing Capital Stock or obligations issued to the
Company or any Restricted Subsidiary in the ordinary course of the good faith
settlement of claims against any other Person by reason of a composition or
readjustment of debt or a reorganization of any debtor or any Restricted
Subsidiary; (viii) prepaid expenses advanced to employees in the ordinary course
of business or other loans or advances to employees in the ordinary course of
business not to exceed $1.0 million in the aggregate at any one time
outstanding; (ix) Investments in existence on May 9, 2013; (x) deposits,
including interest-bearing deposits, maintained in the ordinary course of
business in banks or with floor plan lenders; endorsements for collection or
deposit in the ordinary course of business by such Person of bank drafts and
similar negotiable instruments of such other Person received as payment for
ordinary course of business trade receivables; (xi) Investments acquired in
exchange for the issuance of Capital Stock (other than Redeemable Capital Stock
or Preferred Stock) of the Company or acquired with the net cash proceeds
received by the Company after the date of this Agreement from the issuance and
sale of Capital Stock (other than Redeemable Capital Stock or Preferred Stock);
provided that such net cash proceeds are used to make such Investment within 10
days of the receipt thereof; (xii) Investments in prepaid expenses, negotiable
instruments held for collection and lease, utility and worker’s compensation,
performance and other similar deposits provided to third parties in the ordinary
course of business; (xiii) consumer loans and leases entered into, purchased or
otherwise acquired by the Company or its Subsidiaries, as lender, lessor or
assignee, as applicable, in the ordinary course of business consistent with past
practices; (xiv) items described in clause (c) of the definition of
“Investment”; and (xv) in addition to the Investments described in clauses (i)
through (xiv) above, Investments in an amount not to exceed the greater of (a)
$25.0 million and (b) 1% of the Company’s consolidated tangible assets in the
aggregate at any one time outstanding.

“Excluded Real Estate Collateral” shall mean Eligible Borrowing Base Real Estate
(as such term is defined in the Revolving Credit Agreement), and any related
contracts, real property rights, fixtures, or proceeds thereof located at,
attached to, or relating to any Eligible Borrowing Base Real Estate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.  

20

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.  

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Company and the other Borrowers shall have
permanently terminated the credit facilities under the Loan Documents by final
payment in full of all Outstanding Amounts, together with all accrued and unpaid
interest and fees thereon; (b) all Commitments shall have terminated or expired;
and (c) the Company and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective Obligations and
liabilities arising under the Loan Documents, (except for future obligations
consisting of continuing indemnities and other contingent Obligations of the
Company or any Loan Party that may be owing to the Administrative Agent, the
Revolving Administrative Agent, any of their respective Related Parties or any
Lender pursuant to the Loan Documents and expressly survive termination of the
Credit Agreement or any other Loan Document).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fleet Vehicle” means one of a large group of New Vehicles sold to a Person
(e.g., a rental car agency) which purchases in excess of ten (10) Vehicles per
purchase contract for commercial use.

“Floorplan On-line System” has the meaning set forth in Section 2.05.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.

21

--------------------------------------------------------------------------------

 

“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.

“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the New Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of New Vehicle Floorplan Swing Line Loans other than New
Vehicle Floorplan Swing Line Loans as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.21(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to the New Vehicle
Swing Line Lender shall have been provided in accordance with Section 2.03, and
(b) with respect to the Used Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Used Vehicle Floorplan Swing Line Loans other than Used
Vehicle Floorplan Swing Line Loans as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.21(a)(iv),
or (ii) Cash Collateral or other credit support acceptable to the Used Vehicle
Swing Line Lender shall have been provided in accordance with Section 2.08.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its
activities.  

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central
Bank).  

“Grantor” has the meaning specified in Section 2A.03.

22

--------------------------------------------------------------------------------

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

“Guarantors” means, collectively, (a) the Company and (b) the Subsidiary
Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

23

--------------------------------------------------------------------------------

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)capital leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.  

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means the Automatic Debit Date of each calendar month.

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Inventory” has the meaning given such term in Section 9-102 of the UCC.

24

--------------------------------------------------------------------------------

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means each Floorplan Joinder Agreement, substantially in the
form of Exhibit H, executed and delivered by a Subsidiary or any other Person to
the Administrative Agent and the Revolving Administrative Agent, for the benefit
of the Secured Parties, pursuant to Section 6.14.

“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.

“Last Reported Sale Price” of the Company’s Class A Common Stock on any date
means, so long as the Company’s Class A Common Stock is listed for trading on a
U.S. national or regional securities exchange on the relevant date, the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average asked prices) on that date as reported in composite
transactions for the principal U.S. securities exchange on which the Class A
Common Stock is traded.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the New Vehicle Swing Line Lender and the Used
Vehicle Swing Line Lender.

25

--------------------------------------------------------------------------------

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a New Vehicle Floorplan Loan or a Used Vehicle Floorplan Loan, as
the context may require.

“Loan Documents” means, collectively, this Agreement, each Note, each Payment
Commitment, the Security Agreement, each Joinder Agreement, each other Security
Instrument, each Guaranty, the Bank of America Letter, any Autoborrow Agreement
and any agreement creating or perfecting rights in Cash Collateral or other
credit support pursuant to the provisions of Section 2.20 of this Agreement.

“Loan Parties” means, collectively, the Company, each New Vehicle Borrower, each
Guarantor, each party executing the Security Agreement as a “Floorplan
Subsidiary Grantor”  and each Person (other than the Administrative Agent, the
Revolving Administrative Agent, any Lender, any Silo Lender or any landlord
executing a Landlord Waiver) executing any other Security Instrument.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Intercreditor Agreement” means that certain Amended and Restated Master
Intercreditor Agreement dated as of July 8, 2011 among the Administrative Agent,
the Revolving Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit M, and the exhibits thereto, as such agreement may be supplemented from
time to time by execution and delivery of joinder agreements thereto and revised
exhibits in accordance with the terms thereof, and as otherwise supplemented,
amended or modified from time to time.  

26

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Borrowers, the Guarantors and the other Loan
Parties, taken as a whole, to perform their respective obligations under any
Loan Document to which any of them is a party (unless such Borrower, Guarantor
or other Loan Party has repaid in full all of its respective Obligations and is
no longer a Loan Party in accordance with the terms of this Agreement and the
other Loan Documents) or (b) an adverse effect on the rights and remedies of the
Administrative Agent, the Revolving Administrative Agent (in its capacity as
collateral agent for the Secured Parties) or the Lenders under the Loan
Documents.

“Maturity Date” means August 15, 2019; provided that if any date determined to
be a “Maturity Date” is not a Business Day, such Maturity Date shall be the next
preceding Business Day.  

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Book Value” means, (i) for any contract-in-transit, the net book value of
such  contract-in-transit as reflected on the books of the Company in accordance
with GAAP, and (ii) for any Vehicle, the net book value of such Vehicle as
reflected on the books of the Company in accordance with GAAP, after netting out
(without limitation) (a) the cost of payoff of any Lien (including any consumer
Lien) on such Vehicle excluding the Lien of the Administrative Agent under the
Loan Documents and (b) reserves maintained in accordance with the Company’s
internal accounting policies; provided that, in no event shall “Net Book Value”
of any asset described herein exceed the value of such asset reflected on the
books of the Company and its Subsidiaries.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:

(i)the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over

(ii)the sum of

(A) (1) any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (including any new or
used vehicle floorplan loans or any Permitted Real Estate Indebtedness required
to be repaid in connection therewith), and (2) any net obligations of such
Person under any Swap Contract that relates to such Indebtedness and is also
required by the terms of such Swap Contract to be repaid,

27

--------------------------------------------------------------------------------

 

(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction, and

(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles, Demonstrators and Service
Loaner Vehicles, in each case whether or not held for sale.

“New Vehicle Borrower” has the meaning specified in the introductory paragraph
hereto; provided that, subject to Section 2.19(e), in no event shall a Foreign
Person, an Unrestricted Subsidiary or a Silo Subsidiary be a “New Vehicle
Borrower”.

“New Vehicle Borrower Notice” has the meaning specified in Section 2.19(b).

“New Vehicle Event of Default” has the meaning specified in Section 8.03.  

“New Vehicle Floorplan Borrowing” means a New Vehicle Floorplan Committed
Borrowing or a New Vehicle Floorplan Swing Line Borrowing, as the context may
require.

“New Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make New Vehicle Floorplan Committed Loans to the New Vehicle Borrowers
pursuant to Section 2.01, and (b) purchase participations in New Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“New Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous New Vehicle Floorplan Committed Loans of the same Type made by each
of the New Vehicle Floorplan Lenders pursuant to Section 2.01.

“New Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.01.

“New Vehicle Floorplan Committed Loan Notice” means a notice of (a) a New
Vehicle Floorplan Committed Borrowing, or (b) a conversion of New Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section 2.02,
which shall be substantially in the form of Exhibit A-1 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

28

--------------------------------------------------------------------------------

 

“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Sections 2.01 through 2.05 providing for New Vehicle Floorplan
Loans to the New Vehicle Borrowers by the New Vehicle Floorplan Lenders.

“New Vehicle Floorplan Lender” means each Lender that has a New Vehicle
Floorplan Commitment or, following termination of the New Vehicle Floorplan
Commitments, has New Vehicle Floorplan Loans outstanding.

“New Vehicle Floorplan Loan” means an extension of credit by a New Vehicle
Floorplan Lender to a New Vehicle Borrower under Article II in the form of a New
Vehicle Floorplan Committed Loan or a New Vehicle Floorplan Swing Line Loan.

“New Vehicle Floorplan Operations Group” means the group at Bank of America that
operates and administers the New Vehicle Floorplan Facility.

“New Vehicle Floorplan Overdraft” has the meaning specified in Section 2.04.

“New Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the New Vehicle Floorplan Swing Line Lender pursuant to Section
2.03.

“New Vehicle Floorplan Swing Line Borrowing” means a borrowing of a New Vehicle
Floorplan Swing Line Loan pursuant to Section 2.03.

“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Floorplan Swing Line Loans, or any successor new vehicle
swing line lender hereunder.

“New Vehicle Floorplan Swing Line Loan” has the meaning specified in Section
2.03(a).

“New Vehicle Floorplan Swing Line Loan Notice” means a notice of a New Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.03(b), which shall be
substantially in the form of Exhibit B-1(a) in the case of a New Vehicle
Floorplan Swing Line Borrowing and Exhibit B-1(b) in the case of a conversion of
any New Vehicle Floorplan Swing Line Loan from one Type to the other or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“New Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $65,000,000 and (b) the Aggregate New Vehicle Floorplan Commitments.  The
New Vehicle Floorplan Swing Line Sublimit is part of, and not in addition to,
the Aggregate New Vehicle Floorplan Commitments.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

29

--------------------------------------------------------------------------------

 

“Note” means a promissory note made by a Borrower or Borrowers, in favor of a
Lender evidencing Loans made by such Lender to such Borrower or Borrowers, as
applicable, substantially in the form of Exhibit C.  

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).  

“Out of Balance” means, with respect to a New Vehicle Floorplan Loan, the
outstanding balance thereof has not been paid in accordance with Section
2.11(a)(iii).

30

--------------------------------------------------------------------------------

 

“Outstanding Amount” means (i) with respect to New Vehicle Floorplan Committed
Loans and New Vehicle Floorplan Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of New Vehicle Floorplan Committed Loans and New
Vehicle Floorplan Swing Line Loans, as the case may be, occurring on such date
and (ii) with respect to Used Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments of
repayments of Used Vehicle Floorplan Committed Loans and Used Vehicle Floorplan
Swing Line Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).  

“Participant Register” has the meaning specified in Section 10.06(d).

“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Floorplan Swing
Line Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of New Vehicles by the applicable New
Vehicle Borrower.

“Payoff Letter Commitment” means a written agreement entered into between the
New Vehicle Swing Line Lender and a financial institution (and if required
pursuant to the terms of the Payoff Letter Commitment, the applicable Borrower),
which agreement is delivered in connection with the payoff of floorplan
financing provided by such financial institution and provides for advances of
the proceeds of New Vehicle Floorplan Swing Line Loans directly by the New
Vehicle Swing Line Lender to such financial institution in order to pay for or
refinance the purchase of New Vehicles by the applicable New Vehicle Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” shall mean the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition permitted by Section 7.12.  

“Permitted Disposition” means any Disposition permitted by Section 7.05.

31

--------------------------------------------------------------------------------

 

“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.

“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof, provided that Permitted Real
Estate Indebtedness Collateral shall not include Excluded Real Estate
Collateral.

“Permitted Silo Guaranty” means, with respect to any Permitted Silo Indebtedness
provided by any Silo Lender, the guaranty of such Indebtedness by (a) the
Company or (b) any Subsidiary that operates one or more dealerships at which New
Vehicle floorplan financing is provided by such Silo Lender.

“Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain general
intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.

“Permitted Third Party Service Loaner Indebtedness” means Indebtedness incurred
from time to time by any of the Company’s current or future Subsidiaries
consisting of financing for Service Loaner Vehicles, which financing is provided
by manufacturers, manufacturer affiliated finance companies or other Persons
(excluding Floorplan Lenders and Silo Lenders) to the Company or such Subsidiary
(“Service Loaner Lenders”) so long as (i) such Indebtedness is secured solely by
a Lien on said Service Loaner Vehicles so financed by the respective Service
Loaner Lenders and the proceeds of such Service Loaner Vehicles, (ii) such
Indebtedness is on terms (including pricing terms) that, taken as a whole, are
more favorable to the Company and its Subsidiaries than the terms of the
Floorplan Credit Agreement, and (iii) the Company has obtained and delivered to
the Administrative Agent an intercreditor agreement executed by such

32

--------------------------------------------------------------------------------

 

applicable Service Loaner Lender, which intercreditor agreement (x) is in form
and substance reasonably satisfactory to the Administrative Agent, (y)
acknowledges that such Indebtedness is secured solely by a Lien on said Service
Loaner Vehicles so financed and the proceeds thereof and (z) does not conflict
with or violate the terms of the Master Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (generally including a Pension Plan, but excluding a Multiemployer Plan
and Multiple Employer Plan), maintained by the Company or, in the case of a
Pension Plan, by an ERISA Affiliate, for employees of the Company or any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distributions of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

“Pro Forma Compliance” means that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Used Vehicle Borrowing Base, as applicable, in each case calculated as if the
event with respect to which Pro Forma Compliance is being tested had occurred on
the first day of each relevant period with respect to which current compliance
with such financial covenant and Used Vehicle Borrowing Base would be determined
(for example, in the case of a financial covenant based on Consolidated EBITDAR,
as if such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 6.01(a) or (b)).
Pro forma calculations made pursuant to this definition that require
calculations of Consolidated EBITDAR on a pro forma basis will be made in
accordance with Section 1.04(d).

“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.

“Pro Forma Used Vehicle Borrowing Base Certificate” means, with respect to any
event, a duly completed Used Vehicle Borrowing Base Certificate demonstrating
Pro Forma Compliance for such event.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Redeemable Capital Stock.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

33

--------------------------------------------------------------------------------

 

“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable (at
the option of the holders thereof), is or upon the happening of an event or
passage of time would be, required to be redeemed prior to May 15, 2023 or is
redeemable at the option of the holder thereof at any time prior to May 15, 2023
(other than upon a change of control of or sale of assets by the Company in
circumstances where a holder of any 2013-5.0% Indenture Notes would have similar
rights), or is convertible into or exchangeable for debt securities at any time
prior to any such stated maturity at the option of the holder thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement,  that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removed Franchise” has the meaning specified in Section 2.19(e).

“Rental Vehicle” means a New Vehicle less than two years old owned by a New
Vehicle Borrower and purchased directly from a manufacturer as a New Vehicle and
that is used as a service loaner vehicle or is periodically subject to a rental
contract with customers of the New Vehicle Borrower for loaner or rental periods
of up to thirty (30) consecutive days or is used by dealership personnel in
connection with parts and service operations.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Borrowing” means (a) with respect to a New Vehicle Floorplan
Committed Borrowing, or conversion of a New Vehicle Floorplan Committed Loans, a
New Vehicle Floorplan Committed Loan Notice, (b) with respect to a New Vehicle
Floorplan Swing Line Loan, or conversion of New Vehicle Floorplan Swing Line
Loans, a New Vehicle Floorplan Swing Line Loan Notice, (c) with respect to a
Used Vehicle Floorplan Committed Borrowing, or conversion of Used Vehicle
Floorplan Committed Loans, a Used Vehicle Floorplan Committed Loan Notice, and
(d) with respect to a Used Vehicle Floorplan Swing Line Loan, or conversion of
Used Vehicle Floorplan Swing Line Loans, a Used Vehicle Floorplan Swing Line
Loan Notice.

34

--------------------------------------------------------------------------------

 

“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.

“Required Lenders” means, as of any date of determination, at least three (3)
Lenders whose Applicable Percentages aggregate at least 50% of the Aggregate
Commitments, or, (i) if there are three (3) Lenders on such date of
determination, “Required Lenders” shall mean at least two (2) Lenders whose
Applicable Percentages aggregate at least 50% of the Aggregate Commitments, (ii)
if there is one (1) Lender on such date of determination, “Required Lenders”
shall mean such Lender, (iii) if the commitment of each Lender under an
Applicable Facility to make Loans have been terminated pursuant to Section 8.02
or 8.04, the Commitments under such Applicable Facility shall be calculated
based on the Total New Vehicle Floorplan Outstandings or Total Used Vehicle
Floorplan Outstandings (as the case may be) with respect to such Applicable
Facility (with the aggregate amount of each Lender’s risk participation and
funded participation in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans, as applicable, being deemed “held” by such Lender
for purposes of this definition), (iv) the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, and (v) in
the event that at the time of such determination any New Vehicle Floorplan
Overdraft is outstanding, each of (x) the Aggregate Commitments and the Total
New Vehicle Floorplan Outstandings, and (y) the Commitment of or Total New
Vehicle Floorplan Outstandings held by the New Vehicle Swing Line Lender (as the
case may be), shall be deemed for purposes of this determination to be increased
in the amount of such outstanding New Vehicle Floorplan Overdraft.

“Required New Vehicle Floorplan Lenders” means, as of any date of determination,
at least three (3) New Vehicle Floorplan Lenders whose Applicable New Vehicle
Floorplan Percentages aggregate at least 50% of the Aggregate New Vehicle
Floorplan Commitments, provided that, (i) if there are three (3) New Vehicle
Floorplan Lenders on such date of determination, “Required New Vehicle Floorplan
Lenders” shall mean at least two (2) New Vehicle Floorplan Lenders whose
Applicable New Vehicle Floorplan Percentages aggregate at least 50% of the
Aggregate New Vehicle Floorplan Commitments, (ii) if there is one (1) New
Vehicle Floorplan Lender on such date of determination, “Required New Vehicle
Floorplan Lenders” shall mean such Lender, and (iii) if the commitment of each
New Vehicle Floorplan Lender to make New Vehicle Floorplan Loans has been
terminated pursuant to Section 8.02, the New Vehicle Floorplan Commitments shall
be calculated based on the Total New Vehicle Floorplan Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
New Vehicle Floorplan Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided further that the New Vehicle Floorplan
Commitment of, and the portion of the Total New Vehicle Floorplan Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required New Vehicle Floorplan Lenders.

“Required Revolving Lenders” has the meaning specified for the term “Required
Lenders” in the Revolving Credit Agreement.

35

--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party and, solely for the purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the stockholders, partners or members (or the
equivalent Person thereof) of the Company or any Subsidiary.

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $10,000 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $10,000 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” (i) shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries” and (ii)
shall not include SRM Assurance, Ltd.

“Revolving Administrative Agent” means, as applicable, Bank of America (in its
capacity as the administrative agent under the Revolving Credit Agreement or any
successor administrative agent under the Revolving Credit Agreement) serving as
the collateral agent on behalf of the Secured Parties under the Loan Documents.

“Revolving Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of the date hereof among the Company, the Revolving
Administrative Agent and the Revolving Lenders, as amended, supplemented or
otherwise modified from time to time.

“Revolving Credit Facility” means the revolving credit facility described in the
Revolving Credit Agreement providing for revolving loans to the Company by the
Revolving Lenders.

36

--------------------------------------------------------------------------------

 

“Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.  

“Revolving Event of Default” has the meaning specified for the term “Event of
Default” in the Revolving Credit Agreement.

“Revolving Facility Loan” means a loan by a Revolving Lender to the Company
under the Revolving Credit Agreement.

“Revolving Lender” means each lender that has a commitment under the Revolving
Credit Facility or, following termination of such commitments, has Revolving
Facility Loans outstanding.

“Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.  

“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments,  the Revolving Administrative Agent (in its capacity as collateral
agent under the Loan Documents), the Administrative Agent and the Lenders.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means that certain Third Amended and Restated Security
Agreement dated as of the Closing Date among the Company, each other Loan Party,
the Administrative Agent and the Revolving Administrative Agent, substantially
in the form of Exhibit J attached hereto, as supplemented from time to time by
the execution and delivery of Joinder Agreements pursuant to Section 6.14, and
as otherwise supplemented, amended, or modified from time to time.  

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, any Joinder Agreement, the Master
Intercreditor Agreement, any Landlord Waiver, and all other agreements
(including control agreements), instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Company, any other Loan
Party, or any other Person shall grant or convey to the Revolving Administrative
Agent or the Administrative Agent, for the benefit of the Secured Parties, a
Lien in, or any other

37

--------------------------------------------------------------------------------

 

Person shall acknowledge any such Lien in, property as security for all or any
portion of the Obligations and any other obligation under any Loan Document.

“Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”

“Service Loaner Vehicles” means vehicles which are provided as service loaner
vehicles for customers of a Subsidiary that are having their vehicles serviced
by such Subsidiary.

“Silo Financing Commencement Date” has the meaning specified in Section
2.11(a)(iii)(C).

“Silo Lenders” has the meaning specified in the definition of “Permitted Silo
Indebtedness.”

“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Closing Date are set forth on Schedule 1.01A.  The Company may designate other
Subsidiaries as Silo Subsidiaries from time to time in accordance with Sections
2.19(e) and 7.16.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

(b)it is then able and expects to be able to pay its debts as they mature; and

(c)it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.

“Specified Investment” means any Investment in any Person other than an Excluded
Investment.

“Subordinated Indebtedness” means Indebtedness of the Company (which may be
guaranteed by the Subsidiaries of the Company on an unsecured, subordinated
basis); provided that, (i) such Indebtedness is not secured by any property of
the Company or any Subsidiary, and at the time of issuance, (A) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (B) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (C) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms

38

--------------------------------------------------------------------------------

 

substantially similar to those in the 2013-5.0% Indenture and (D) has customary
standstill and blockage provisions with regard to payments and enforcement
actions and (ii) after giving effect to the issuance of such Indebtedness, (a)
no Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (b) all other requirements set forth in Section 7.03(h)
shall have been met.

“Subordinated Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Subordinated Indebtedness, provided, however,
that “Subordinated Indebtedness Prepayment” shall not include any amount prepaid
with the proceeds of the refinancing of such Subordinated Indebtedness with new
or additional Subordinated Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty on the Closing Date and other Subsidiaries that enter into a
Joinder Agreement.

“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit F as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to Section
6.14 and as otherwise supplemented, amended, or modified from time to time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

39

--------------------------------------------------------------------------------

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.  

“Temporary Cash Investments” means (a) cash or (b) Investments held in the form
of cash equivalents and short-term marketable securities.

“Temporary Excess Cash” means cash proceeds received by the Company from the
issuance of Subordinated Indebtedness permitted by Section 7.03(h), which cash
(as set forth in a notice delivered by the Company to the Administrative Agent
within five (5) Business Days of the Company’s receipt of such cash proceeds) is
intended by the Company to be applied to the prepayment or purchase (whether by
open market purchase or pursuant to a tender offer) of  other Subordinated
Indebtedness, but has not yet been so applied solely because the Company has not
completed such prepayment, repurchase or refinancing, so long as such cash is so
applied within six (6) months of receipt thereof.  

“Temporary Indebtedness” means Subordinated Indebtedness the Company intends to
repay (whether by open market purchase or pursuant to a tender offer) using cash
proceeds received by the Company from the issuance of other Subordinated
Indebtedness permitted by Section 7.03(h); provided that, such applicable
Subordinated Indebtedness shall only qualify as “Temporary Indebtedness” for so
long as such cash proceeds qualify as “Temporary Excess Cash”.

“Threshold Amount” means $20,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time.

“Total New Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all New Vehicle Floorplan Loans.

“Total Outstandings” means the aggregate of the Total New Vehicle Floorplan
Outstandings and Total Used Vehicle Floorplan Outstandings.

40

--------------------------------------------------------------------------------

 

“Total Used Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all Used Vehicle Floorplan Loans.

“Trading Day” means, so long as the Class A Common Stock (or other security for
which a closing sale price must be determined) is listed or traded, a day on
which (i) (A) if the Class A Common Stock is listed on the New York Stock
Exchange, trading in the Class A Common Stock generally occurs on The New York
Stock Exchange, or (B) if the Class A Common Stock is not then listed on The New
York Stock Exchange, trading in the Class A Common Stock generally occurs on the
principal other United States national or regional securities exchange on which
the Class A Common Stock is then listed, and (ii) a Last Reported Sale Price for
the Class A Common Stock is available on such securities exchange or market.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all documents specified in Section 6.14 for such
Subsidiaries, so that after giving effect to such designation, the remaining
Unrestricted Subsidiaries shall satisfy such requirements; provided, however,
that notwithstanding the foregoing, the assets and revenues of SRM Assurance,
Ltd. shall not be taken into account for the purposes of determining the
Company’s compliance with, and its covenants relating to, the thresholds
described in this definition.

“Used Vehicle” means a Vehicle other than a New Vehicle.

“Used Vehicle Borrowing Base” means, as of any date of calculation, 75% of the
Net Book Value of Eligible Used Vehicle Inventory.

“Used Vehicle Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit I (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Used Vehicle Borrowing Base, including a calculation of each component thereof,
all in such detail as shall be reasonably satisfactory to the Administrative
Agent.  All calculations of the Used Vehicle Borrowing Base in connection with
the preparation of any Used Vehicle Borrowing Base Certificate shall originally
be made by the Company and certified to the Administrative Agent; provided, that
the Administrative Agent shall have the right to review and adjust, in the
exercise of its reasonable credit judgment, any such calculation to the extent
that such calculation is not in accordance with this Agreement.

41

--------------------------------------------------------------------------------

 

“Used Vehicle Event of Default” has the meaning specified in Section 8.01.  

“Used Vehicle Floorplan Borrowing” means a Used Vehicle Floorplan Committed
Borrowing or a Used Vehicle Floorplan Swing Line Borrowing, as the context may
require.

“Used Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make Used Vehicle Floorplan Committed Loans to the Company pursuant to
Section 2.06, and (b) purchase participations in Used Vehicle Floorplan Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01A or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Used Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous Used Vehicle Floorplan Committed Loans of the same Type made by
each of the Used Vehicle Floorplan Lenders pursuant to Section 2.06.

“Used Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.06.

“Used Vehicle Floorplan Committed Loan Notice” means a notice of (a) a Used
Vehicle Floorplan Committed Borrowing, or (b) a conversion of Used Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section
2.07(a), which shall be substantially in the form of Exhibit A-2 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 providing for Used Vehicle Floorplan
Loans to the Company by the Used Vehicle Floorplan Lenders.

“Used Vehicle Floorplan Loan” means an extension of credit by a Used Vehicle
Floorplan Lender to the Company under Article II in the form of a Used Vehicle
Floorplan Committed Loan or a Used Vehicle Floorplan Swing Line Loan.

“Used Vehicle Floorplan Lender” means each Lender that has a Used Vehicle
Floorplan Commitment or, following termination of the Used Vehicle Floorplan
Commitments, has Used Vehicle Floorplan Loans outstanding.

“Used Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the Used Vehicle Floorplan Swing Line Lender pursuant to Section
2.08.

“Used Vehicle Floorplan Swing Line Borrowing” means a borrowing of a Used
Vehicle Floorplan Swing Line Loan pursuant to Section 2.08.

“Used Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of Used Vehicle Floorplan Swing Line Loans, or any successor used
vehicle swing line lender hereunder.

42

--------------------------------------------------------------------------------

 

“Used Vehicle Floorplan Swing Line Loan” has the meaning specified in Section
2.08(a).

“Used Vehicle Floorplan Swing Line Loan Notice” means a notice of a Used Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.08(b), which shall be
substantially in the form of Exhibit B-2 or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Company.

“Used Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $30,000,000 and (b) the Aggregate Used Vehicle Floorplan
Commitments.  The Used Vehicle Floorplan Swing Line Sublimit is part of, and not
in addition to, the Aggregate Used Vehicle Floorplan Commitments.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements:  (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except (i) the security interest in favor of the Revolving Administrative Agent
for the benefit of the Secured Parties, (ii) the security interest in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties (as
defined in the Revolving Credit Agreement), (iii) the security interests subject
to the Master Intercreditor Agreement and (iv) other Liens to which the
Administrative Agent consents in writing in its sole discretion; (b) except as
set forth in Section 6.13, the vehicle is located at one of the locations
identified in Schedule 6.13; (c) the vehicle is held for sale in the ordinary
course of a Grantor’s business and is of good and merchantable quality; and (d)
the vehicle is not a commercial truck designated as Class 4 or above by the U.S.
Department of Transportation, Federal Highway Administration.

“Vehicle Title Documentation” has the meaning specified in Section 6.05.

“Within Line Limitation” means,

(a)with respect to any New Vehicle Borrower, any dealer location and any
specific vehicle manufacturer or distributor, as applicable, limitations on the
amount of New Vehicle Floorplan Loans that may be advanced to such manufacturer
or distributor with respect to New Vehicles purchased or to be purchased by such
New Vehicle Borrower for such dealer location, or

(b)with respect to any New Vehicle Borrower, any dealer location and any
specific vehicle manufacturer or distributor, as applicable, and Demonstrators,
Rental Vehicles and Fleet Vehicles, limitations on the amount of New Vehicle
Floorplan Loans that may be advanced to such manufacturer or distributor with
respect to Demonstrators, Rental Vehicles and Fleet Vehicles purchased or to be
purchased by such New Vehicle Borrower for such dealer location,

43

--------------------------------------------------------------------------------

 

which limitations (in each case) are agreed to from time to time by the New
Vehicle Swing Line Lender and such distributor or manufacturer from time to
time.

“2013-5.0% Indenture” means the Indenture dated as of May 13, 2013 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.  

“2013-5.0% Indenture Notes” means, collectively, the 5.0% Senior Subordinated
Notes due 2023, Series A, and the 5.0% Senior Subordinated Notes due 2023,
Series B, in each case issued pursuant to the 2013-5.0% Indenture.

1.03Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document); provided that, any reference to a defined term
in any such agreement, instrument or other document (including the Revolving
Credit Agreement) which has been terminated shall have the meaning set forth in
such document immediately prior to such termination, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

44

--------------------------------------------------------------------------------

 

1.04Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants  shall reflect the results of both continuing operations and
discontinued operations of the Company and its Subsidiaries, and in the event of
any such discontinued operations, the Company shall provide subtotals for each
of “continuing operations”, “discontinued operations” and “consolidated
operations”.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.  In connection with the Company’s delivery of financial statements
hereunder, the Company shall deliver a reconciliation of the calculations of the
financial covenants before and after giving effect to the adjustments from FASB
ASC 825 described in this Agreement.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

45

--------------------------------------------------------------------------------

 

(d)Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense.  Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Company’s
reasonable judgment or (ii) unaudited financial statements (where no audited or
reviewed financial statements are required pursuant to the terms of this
Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable
Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations.  For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.

1.05Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).  

46

--------------------------------------------------------------------------------

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01New Vehicle Floorplan Committed Loans.  Subject to the terms and conditions
set forth herein, each New Vehicle Floorplan Lender severally agrees to make
loans (each such loan, a “New Vehicle Floorplan Committed Loan”) to the New
Vehicle Borrowers, jointly or severally, from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total New Vehicle Floorplan Outstandings shall not exceed
the Aggregate New Vehicle Floorplan Commitments, (iii) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan
Lender, plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) on a per New
Vehicle basis, such Loan shall not exceed 100% of the original invoice price
(including freight charges) of each New Vehicle financed, provided, further,
that the proceeds of New Vehicle Floorplan Committed Loans shall only be used to
pay the purchase price of New Vehicles, including the refinancing of New Vehicle
Floorplan Swing Line Loans or other New Vehicle Floorplan Loans utilized for
such purpose.  Within the limits of each New Vehicle Floorplan Lender’s New
Vehicle Floorplan Commitment, and subject to the other terms and conditions
hereof, the New Vehicle Borrowers may borrow under this Section 2.01, prepay
under Section 2.09, and reborrow under this Section 2.01.  New Vehicle Floorplan
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02Borrowings, Conversions and Continuations of New Vehicle Floorplan Committed
Loans.  

(a)Each New Vehicle Floorplan Committed Borrowing and each conversion of New
Vehicle Floorplan Committed Loans from one Type to the other shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by (A) telephone, or (B) a New Vehicle Floorplan Committed Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a New Vehicle Floorplan Committed Loan Notice.  Each
such New Vehicle Floorplan Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) one Business Day prior to the
requested date of any New Vehicle Floorplan Borrowing of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans or of
any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and (ii)
one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans.  Each New Vehicle Floorplan Committed Loan Notice shall specify
(i) whether the Company is requesting a New Vehicle Floorplan Committed
Borrowing, a conversion of New Vehicle Floorplan Committed Loans from one Type
to the other, (ii) the requested date of the Borrowing or conversion, as the
case may be (which shall be a Business Day), (iii) the principal amount of New
Vehicle Floorplan Committed Loans to be borrowed or converted, (iv) the Type of
New Vehicle Floorplan Committed Loans to be borrowed or to which existing New
Vehicle Floorplan Committed Loans are to be converted, (v) the applicable New
Vehicle Borrower, and (vi) (in the case of a

47

--------------------------------------------------------------------------------

 

Committed Borrowing that is not used to pay down a New Vehicle Floorplan Swing
Line Loan) the make, model, and vehicle identification number of each New
Vehicle to be financed thereby.  If the Company fails to provide a timely New
Vehicle Floorplan Committed Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall continue as Eurodollar Rate
Loans.  If the Company fails to specify a Type of New Vehicle Floorplan
Committed Loan in a New Vehicle Floorplan Committed Loan Notice then the
applicable New Vehicle Floorplan Committed Loans shall, subject to Article III,
be made as, or converted to, Eurodollar Rate Loans.  

(b)Following receipt of a New Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly (and in any event, at least one Business Day
prior to the requested date of advance of the applicable New Vehicle Floorplan
Committed Loans) notify each New Vehicle Floorplan Lender of the amount of its
Applicable New Vehicle Floorplan Percentage of the applicable New Vehicle
Floorplan Committed Loans.  Each such Lender shall make the amount of its New
Vehicle Floorplan Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable New Vehicle Floorplan
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is an initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company or other applicable New Vehicle Borrower in like funds as received by
the Administrative Agent by crediting the account of such Borrower on the books
of Bank of America with the amount of such funds.

(c)The Administrative Agent shall promptly notify the Company and the New
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
New Vehicle Floorplan Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

2.03New Vehicle Floorplan Swing Line Loan.  

(a)The New Vehicle Floorplan Swing Line.  Subject to the terms and conditions
set forth herein, the New Vehicle Swing Line Lender may, in its sole discretion
and in reliance upon the agreements of the other New Vehicle Floorplan Lenders
set forth in this Section 2.03, make loans (each such loan, a “New Vehicle
Floorplan Swing Line Loan”) to the New Vehicle Borrowers, jointly and severally,
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the New
Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that such New
Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable New
Vehicle Floorplan Percentage of the Outstanding Amount of New Vehicle Floorplan
Committed Loans of the Lender acting as New Vehicle Swing Line Lender, may
exceed the amount of such Lender’s New Vehicle Floorplan Commitment; provided,
however, that after giving effect to any New Vehicle Floorplan Swing Line Loan,
(i) subject to Section 2.04, the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) subject to Section 2.04, the Total New Vehicle
Floorplan Outstandings shall not exceed the Aggregate New Vehicle Floorplan
Commitments, (iii) subject to Section 2.04, the aggregate Outstanding Amount of
the New Vehicle Floorplan

48

--------------------------------------------------------------------------------

 

Committed Loans of any New Vehicle Floorplan Lender, plus such Lender’s
Applicable New Vehicle Floorplan Percentage of the Outstanding Amount of all New
Vehicle Floorplan Swing Line Loans shall not exceed such Lender’s New Vehicle
Floorplan Commitment, and (iv) such Loan, together with the aggregate
Outstanding Amount of all other New Vehicle Floorplan Swing Line Loans made on
or prior to such date shall not exceed any applicable Within Line Limitation
unless otherwise consented to by the New Vehicle Swing Line Lender in its sole
discretion; and provided, further, that the proceeds of New Vehicle Floorplan
Swing Line Loans shall only be used (x) to honor New Vehicle Floorplan drafts
presented by the applicable vehicle manufacturer or distributor to the New
Vehicle Swing Line Lender pursuant to Payment Commitments, (y) to honor New
Vehicle Floorplan drafts presented by the applicable financial institution to
the New Vehicle Swing Line Lender pursuant to Payoff Letter Commitments or (z)
otherwise to pay the purchase price of New Vehicles.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the New Vehicle
Borrowers, may borrow under this Section 2.03, prepay under Section 2.09, and
reborrow under this Section 2.03.  Each New Vehicle Floorplan Swing Line Loan
may be a Base Rate Loan or a Eurodollar Rate Loan.  Except as otherwise provided
with respect to New Vehicle Floorplan Overdrafts, immediately upon the making of
a New Vehicle Floorplan Swing Line Loan, each New Vehicle Floorplan Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the New Vehicle Floorplan Swing Line Lender a risk participation in such
New Vehicle Floorplan Swing Line Loan in an amount equal to the product of such
Lender’s Applicable New Vehicle Floorplan Percentage times the amount of such
New Vehicle Floorplan Swing Line Loan.

(b)Payment Commitments and Payoff Letter Commitments.  

(i)The New Vehicle Swing Line Lender is authorized to make New Vehicle Floorplan
Swing Line Loans for the account of the New Vehicle Borrowers directly to
certain individual manufacturers or distributors that provide New Vehicles to
the New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payment Commitment agreed to between the New Vehicle Swing Line
Lender and each such manufacturer or distributor, and without any further notice
as otherwise required in this Section.  Each New Vehicle Swing Line Loan made
pursuant to a Payment Commitment shall be a Eurodollar Rate Loan at the time of
such Borrowing, but may be converted to a Base Rate Loan in accordance with the
terms of this Agreement.  The New Vehicle Borrowers shall be and remain jointly
and severally liable to the New Vehicle Swing Line Lender, or the New Vehicle
Floorplan Lenders, as applicable, for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.

(ii)The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual financial institutions that financed New Vehicles for the
New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payoff Letter Commitment agreed to between the New Vehicle Swing Line
Lender and each such financial institution, and without any further notice as
otherwise required in this Section.  Each New Vehicle Swing Line Loan made
pursuant to a Payoff Letter Commitment shall be a Eurodollar Rate Loan at the
time of such Borrowing, but may be converted to a Base Rate Loan in accordance
with the terms of this Agreement.  The New Vehicle Borrowers shall be and remain
jointly and severally liable to the New Vehicle Swing Line Lender, or

49

--------------------------------------------------------------------------------

 

the New Vehicle Floorplan Lenders, as applicable, for all payments made to a
financial institution pursuant to a Payoff Letter Commitment.

(c)Borrowing Procedures.  Each New Vehicle Floorplan Swing Line Borrowing and
each conversion of New Vehicle Floorplan Swing Line Loans from one Type to the
other shall be made pursuant to (i) a Payment Commitment, (ii) a Payoff Letter
Commitment, (iii) upon the Company’s irrevocable notice to the New Vehicle
Floorplan Swing Line Lender by delivery of a written New Vehicle Swing Line Loan
Notice, or (iv) in the case of a dealer trade, pursuant to the Floorplan On-line
System in accordance with practices agreed to from time to time between the New
Vehicle Swing Line Lender and the applicable New Vehicle Borrower.  Each such
notice from the Company must be received by the New Vehicle Floorplan Swing Line
Lender not later than 1:00 p.m. on the Business Day of the requested borrowing
date or date of conversion of Eurodollar Rate Loans to Base Rate Loans or of any
conversion of Base Rate Loans to Eurodollar Rate Loans, and in each case shall
specify (i) the amount to be borrowed, (ii) the requested borrowing date, which
shall be a Business Day, (iii) the Type of New Vehicle Floorplan Swing Line Loan
to be borrowed or to which existing New Vehicle Floorplan Swing Line Loans are
to be converted, (iv) the applicable New Vehicle Borrower and (v) the applicable
New Vehicle(s) (including the make, model and vehicle identification number of
such New Vehicle(s)).  The New Vehicle Floorplan Swing Line Lender will, not
later than 6:00 p.m. on the borrowing date specified in such New Vehicle
Floorplan Swing Line Loan Notice, make the amount of its New Vehicle Floorplan
Swing Line Loan available directly to the manufacturer or distributor pursuant
to a Payment Commitment, to the financial institution pursuant to a Payoff
Letter Commitment or to the applicable New Vehicle Borrower at the New Vehicle
Floorplan Swing Line Lender’s office by crediting the account of such Borrower
on the books of the New Vehicle Floorplan Swing Line Lender.  If the Company
fails to provide a timely New Vehicle Floorplan Swing Line Loan Notice
requesting a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans
shall continue as Eurodollar Rate Loans.  If the Company fails to specify a Type
of New Vehicle Floorplan Swing Line Loan in a New Vehicle Floorplan Swing Line
Loan Notice or if a Payment Commitment or Payoff Letter Commitment fails to
specify a Type of New Vehicle Swing Line Loan, then the applicable New Vehicle
Floorplan Swing Line Loan shall, subject to Article III, be made as a Eurodollar
Rate Loan.

(d)Authorization.  Each New Vehicle Borrower authorizes the New Vehicle Swing
Line Lender (and each New Vehicle Floorplan Lender consents to such
authorization) to enter into, modify or terminate Payment Commitments and Payoff
Letter Commitments (in each case, in the New Vehicle Swing Line Lender’s
discretion) and to advise each manufacturer or distributor or financial
institution, as the case may be, that provides New Vehicles to such New Vehicle
Borrower of any change or termination which may occur with respect to the New
Vehicle Floorplan Swing Line.  The New Vehicle Swing Line Lender will promptly
notify the Company of any such modification or termination.

50

--------------------------------------------------------------------------------

 

(e)Refinancing of New Vehicle Floorplan Swing Line Loans.

(i)The New Vehicle Swing Line Lender at any time in its sole discretion may
request, on behalf of the New Vehicle Borrowers (which hereby irrevocably
authorizes the New Vehicle Swing Line Lender to so request on its behalf), that
each New Vehicle Floorplan Lender make a Eurodollar Rate Committed Loan in an
amount equal to such Lender’s Applicable New Vehicle Floorplan Percentage of the
amount of New Vehicle Floorplan Swing Line Loans then outstanding (including,
subject to Section 2.04(b)(iv), any New Vehicle Floorplan Overdrafts); provided
that the New Vehicle Swing Line Lender intends to request each New Vehicle
Floorplan Lender to make such Eurodollar Rate Committed Loans no less frequently
than once in any given calendar month.  Such request shall be made in writing
(which written request shall be deemed to be a New Vehicle Floorplan Committed
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Eurodollar Rate Loans, but subject to the unutilized
portion of the Aggregate New Vehicle Floorplan Commitments and the conditions
set forth in Section 4.02.  The New Vehicle Floorplan Swing Line Lender shall
furnish the Company, upon request from the Company, with a copy of the
applicable New Vehicle Floorplan Committed Loan Notice.  Each New Vehicle
Floorplan Lender shall make an amount equal to its Applicable New Vehicle
Floorplan Percentage of the amount specified in such New Vehicle Floorplan
Committed Loan Notice available (including for this purpose Cash Collateral and
other credit support made available with respect to the applicable New Vehicle
Floorplan Swing Line Loan) to the Administrative Agent in immediately available
funds for the account of the New Vehicle Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such New Vehicle
Floorplan Committed Loan Notice, whereupon, subject to Section 2.09(b)(iv), each
New Vehicle Floorplan Lender that so makes funds available shall be deemed to
have made a Eurodollar Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the New Vehicle Swing
Line Lender.

(ii)If for any reason any New Vehicle Floorplan Swing Line Loan (other than a
New Vehicle Floorplan Overdraft) cannot be refinanced by such a New Vehicle
Floorplan Committed Borrowing in accordance with Section 2.03(c)(i), the request
for Eurodollar Rate New Vehicle Floorplan Committed Loans submitted by the New
Vehicle Swing Line Lender as set forth herein shall be deemed to be a request by
the New Vehicle Swing Line Lender that each of the New Vehicle Floorplan Lenders
fund its risk participation in the relevant New Vehicle Floorplan Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the New Vehicle Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed
payment in respect of such participation.

51

--------------------------------------------------------------------------------

 

(iii)If any New Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the New Vehicle Swing Line Lender any
amount required to be paid by such New Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(i), the New Vehicle Swing Line Lender shall be entitled to recover from
such New Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the New Vehicle Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the New Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the New
Vehicle Swing Line Lender in connection with the foregoing.  If such New Vehicle
Floorplan Lender pays such amount (and such New Vehicle Floorplan Lender has
also paid such interest and fees as aforesaid), such amount (other than any such
interest and fees as aforesaid) so paid shall constitute such New Vehicle
Floorplan Lender’s Loan included in the relevant Committed Borrowing or funded
participation in the relevant New Vehicle Swing Line Loan, as the case may
be.  A certificate of the New Vehicle Swing Line Lender submitted to any New
Vehicle Floorplan Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each New Vehicle Floorplan Lender’s obligation to make New Vehicle Floorplan
Committed Loans or to purchase and fund risk participations in New Vehicle
Floorplan Swing Line Loans pursuant to this Section 2.03(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such New
Vehicle Floorplan Lender may have against the New Vehicle Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each New
Vehicle Floorplan Lender’s obligation to make New Vehicle Floorplan Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the New Vehicle Borrowers (jointly and severally) to
repay New Vehicle Floorplan Swing Line Loans, together with interest as provided
herein.

(f)Repayment of Participations.  

(i)At any time after any New Vehicle Floorplan Lender has purchased and funded a
risk participation in a New Vehicle Floorplan Swing Line Loan, if the New
Vehicle Swing Line Lender receives any payment on account of such New Vehicle
Floorplan Swing Line Loan, the New Vehicle Swing Line Lender will distribute to
such Lender its Applicable New Vehicle Floorplan Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the New Vehicle Swing Line Lender.

52

--------------------------------------------------------------------------------

 

(ii)If any payment received by the New Vehicle Swing Line Lender in respect of
principal or interest on any New Vehicle Floorplan Swing Line Loan (other than a
New Vehicle Floorplan Overdraft) is required to be returned by the New Vehicle
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the New Vehicle Swing Line
Lender in its discretion), each New Vehicle Floorplan Lender shall pay to the
New Vehicle Swing Line Lender its Applicable New Vehicle Floorplan Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the New Vehicle Swing Line Lender.  The obligations of the
New Vehicle Floorplan Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(g)Interest for Account of New Vehicle Floorplan Swing Line Lender.  The New
Vehicle Swing Line Lender shall be responsible for invoicing the New Vehicle
Borrowers for interest on the New Vehicle Floorplan Swing Line Loans.  Until
each New Vehicle Floorplan Lender funds its Eurodollar Rate Committed Loan or
risk participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable New Vehicle Floorplan Percentage of any New Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable New Vehicle Floorplan
Percentage shall be solely for the account of the New Vehicle Swing Line Lender.

(h)Payments Directly to New Vehicle Floorplan Swing Line Lender.  Each New
Vehicle Borrower shall make all payments of principal and interest in respect of
the New Vehicle Floorplan Swing Line Loans directly to the New Vehicle Swing
Line Lender.

2.04New Vehicle Floorplan Overdrafts.  Notwithstanding the foregoing provisions
of Sections 2.01, 2.02 and 2.03,

(a)if the New Vehicle Swing Line Lender has (acting in its discretion),
according to the terms hereof, taken action to suspend or terminate Payment
Commitments and/or Payoff Letter Commitments and such Payment Commitments and/or
Payoff Letter Commitments, as the case may be, have in fact been suspended or
terminated in accordance with their respective terms, then the New Vehicle Swing
Line Lender shall not fund any draft with respect to such Payment Commitments
and/or Payoff Letter Commitments;

(b)if on any day the conditions precedent set forth in Section 4.03 have been
satisfied and a draft with respect to a Payment Commitment or a Payoff Letter
Commitment is presented for payment, the payment of which would cause (i) (A)
the Outstanding Amount of all New Vehicle Floorplan Committed Loans, plus (B)
the Outstanding Amount of all New Vehicle Floorplan Swing Line Loans, plus (C)
the aggregate principal amount of all Requests for Borrowings of New Vehicle
Floorplan Loans outstanding as of such day to exceed the Aggregate New Vehicle
Floorplan Commitments as of such day or (ii) the Outstanding Amount of New
Vehicle Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing
Line Sublimit, then, in such event:

53

--------------------------------------------------------------------------------

 

(i)the Company or any New Vehicle Borrower may either immediately reduce any
pending Requests for Borrowing (if any) of a New Vehicle Floorplan Committed
Loan or make a payment of principal on New Vehicle Floorplan Committed Loans
and/or New Vehicle Floorplan Swing Line Loans in an amount which would prevent
the aggregate amounts described in (A), (B) and (C) above from exceeding the
Aggregate New Vehicle Floorplan Commitments; or

(ii)the Company may request an increase in the Aggregate New Vehicle Floorplan
Commitments pursuant to Section 2.18, and such Payment Commitment or Payoff
Letter Commitment shall be funded to the extent of such increase in accordance
with said Section; or

(iii)regardless of whether the conditions of Section 4.02 have otherwise been
met, the New Vehicle Swing Line Lender may in its sole and absolute discretion,
but shall not be obligated to, fund the payment due under such Payment
Commitment or Payoff Letter Commitment in whole or in part (the amount of any
such funding made by the New Vehicle Swing Line Lender, the “New Vehicle
Floorplan Overdraft”).  Nothing in this Agreement shall be construed as a
commitment by or as requiring the New Vehicle Swing Line Lender to fund any such
New Vehicle Floorplan Overdraft.  The New Vehicle Floorplan Lenders shall not be
obligated to purchase any portion of or any participation in any such New
Vehicle Floorplan Overdraft; or

(iv)if such New Vehicle Swing Line Loan would not cause the aggregate amounts
described in (A), (B) and (C) above to exceed the Aggregate New Vehicle
Floorplan Commitments, the New Vehicle Swing Line Lender may in its sole and
absolute discretion, but shall not be obligated to, fund the payment due under
such Payment Commitment or Payoff Letter Commitment in whole or in part,
notwithstanding that such Loan would cause the Outstanding Amount of New Vehicle
Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing Line
Sublimit (and the amount of any such funding made by the New Vehicle Swing Line
Lender shall not be deemed to be a New Vehicle Floorplan Overdraft); provided
that, within five (5) Business Days after funding such payment, the New Vehicle
Swing Line Lender shall make a demand upon the Company that the Borrowers
immediately repay such New Vehicle Floorplan Swing Line Loans to the extent that
the Outstanding Amount of New Vehicle Floorplan Swing Line Loans exceeds the New
Vehicle Floorplan Swing Line Sublimit.

2.05Electronic Processing.  Unless otherwise agreed to by the Administrative
Agent and the New Vehicle Swing Line Lender in their respective sole discretion,
the New Vehicle Borrowers must request New Vehicle Floorplan Loans
electronically by access to the Administrative Agent’s web based floorplan
on-line system (“Floorplan On-line System”) in accordance with and subject to
the terms and conditions established between the Administrative Agent, the New
Vehicle Swing Line Lender and the Company from time to time.  Unless otherwise
agreed to by the Administrative Agent and the New Vehicle Swing Line Lender in
their respective sole discretion, in connection with the New Vehicle Floorplan
Facility, (i) interest due pursuant to Section 2.12 shall be automatically
debited on the Automatic Debit Date of each month from the applicable New
Vehicle Borrower’s account with Bank of America pursuant to on-line procedures
established and agreed to from time to time between such New

54

--------------------------------------------------------------------------------

 

Vehicle Borrower, the Administrative Agent and the New Vehicle Swing Line Lender
(“On-Line Procedures”), (ii) curtailments and other payments due pursuant to
Section 2.11(a) must be made in immediately available funds on the due date
thereof pursuant to On-Line Procedures, (iii) fees due pursuant to Section 2.13
must be made in immediately available funds on the due date thereof pursuant to
On-Line Procedures and (iv) any other amounts otherwise due in respect of each
New Vehicle must be made in immediately available funds on the due date thereof
pursuant to On-Line Procedures, including without limitation, automatic debits
to cure Out of Balance conditions pursuant to Section 8.04; provided that, such
payments due as a result of a Dealership Sale, a Removed Franchise, or a
termination of New Vehicle Floorplan Commitments in accordance with Section
2.10, may be made via wire transfer of immediately available funds.  The New
Vehicle Borrowers have requested access to the Floorplan On-line System to
retrieve monthly bills, to permit the New Vehicle Borrowers to access certain
account information relating to the New Vehicle Floorplan Loans and to
facilitate the making of any payments on the New Vehicle Floorplan Loans by
authorizing the Administrative Agent and the New Vehicle Swing Line Lender to
debit any one or more of the New Vehicle Borrowers’ deposit accounts with the
Administrative Agent or the New Vehicle Swing Line Lender.  In consideration for
the Administrative Agent’s and the New Vehicle Swing Line Lender’s granting to
the New Vehicle Borrowers access to the Floorplan On-line System  to view loan
account information and make payments, the New Vehicle Borrowers acknowledge
responsibility for the security of such New Vehicle Borrowers’ passwords and
other information necessary for access to Floorplan On-line System, and the
Company and each New Vehicle Borrower fully, finally, and forever releases and
discharges the Administrative Agent, the New Vehicle Swing Line Lender and their
employees, agents, and representatives from any and all causes of action,
claims, debts, demands, and liabilities, of whatever kind or nature, in law or
equity that the Company or any New Vehicle Borrower may now or hereafter have,
in any way relating to the Company or any New Vehicle’s Borrower’s access to, or
use of, the Floorplan On-line System, other than those arising out of the gross
negligence, bad faith or willful misconduct of the Administrative Agent or the
New Vehicle Swing Line Lender.  

2.06Used Vehicle Floorplan Committed Loans.  Subject to the terms and conditions
set forth herein, each Used Vehicle Floorplan Lender severally agrees to make
loans (each such loan, a “Used Vehicle Floorplan Committed Loan”) to the Company
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such Used
Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment; provided, however,
that after giving effect to any Used Vehicle Floorplan Committed Borrowing, (i)
the Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
Total Used Vehicle Floorplan Outstandings shall not exceed the lesser of the
Aggregate Used Vehicle Floorplan Commitments and the Used Vehicle Borrowing
Base, and (iii) the aggregate Outstanding Amount of the Used Vehicle Floorplan
Committed Loans of any Used Vehicle Floorplan Lender, plus such Lender’s
Applicable Used Vehicle Floorplan Percentage of the Outstanding Amount of all
Used Vehicle Floorplan Swing Line Loans shall not exceed such Lender’s Used
Vehicle Floorplan Commitment.  Within the limits of each Used Vehicle Floorplan
Lender’s Used Vehicle Floorplan Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.06, prepay under
Section 2.09, and reborrow under this Section 2.06.  Used Vehicle Floorplan
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

55

--------------------------------------------------------------------------------

 

2.07Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed Loans.  

(a)Each Used Vehicle Floorplan Committed Borrowing and each conversion of Used
Vehicle Floorplan Committed Loans from one Type to the other, shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by (A) telephone, or (B) a Used Vehicle Floorplan Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Used Vehicle Floorplan Committed Loan
Notice.  Each such Used Vehicle Floorplan Committed Loan Notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) one Business Day prior
to the requested date of any Used Vehicle Floorplan Borrowing of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans
or of any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and
(ii) one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans.  Each Borrowing of or conversion to Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Used Vehicle Floorplan Committed Loan Notice shall specify (i)
whether the Company is requesting a Used Vehicle Floorplan Committed Borrowing,
a conversion of Used Vehicle Floorplan Committed Loans from one Type to the
other, (ii) the requested date of the Borrowing or conversion, as the case may
be (which shall be a Business Day), (iii) the principal amount of Used Vehicle
Floorplan Committed Loans to be borrowed or converted, and (iv) the Type of Used
Vehicle Floorplan Committed Loans to be borrowed or to which existing Used
Vehicle Floorplan Committed Loans are to be converted.  If the Company fails to
provide a timely Used Vehicle Floorplan Committed Loan Notice requesting a
conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans.  If the Company fails
to specify a Type of Used Vehicle Floorplan Committed Loan in a Used Vehicle
Floorplan Committed Loan Notice, then the applicable Used Vehicle Floorplan
Committed Loans shall, subject to Article III, be made as, or converted to,
Eurodollar Rate Loans.  

(b)Following receipt of a Used Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly (and in any event, at least one Business Day
prior to the requested date of advance of the applicable Used Vehicle Floorplan
Committed Loans) notify each Used Vehicle Floorplan Lender of the amount of its
Applicable Used Vehicle Floorplan Percentage of the applicable Used Vehicle
Floorplan Committed Loans.  Each Lender shall make the amount of its Used
Vehicle Floorplan Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Used Vehicle Floorplan
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is an initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent by crediting the
account of the Company on the books of Bank of America with the amount of such
funds.

56

--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall promptly notify the Company and the Used
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Used Vehicle Floorplan Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

2.08Used Vehicle Floorplan Swing Line Loans.  

(a)The Used Vehicle Floorplan Swing Line.  Subject to the terms and conditions
set forth herein and in the Autoborrow Agreement, if any, the Used Vehicle Swing
Line Lender may, in its sole discretion and in reliance upon the agreements of
the other Used Vehicle Floorplan Lenders set forth in this Section 2.08, make
loans (each such loan, a “Used Vehicle Floorplan Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the Used
Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that such Used
Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable Used
Vehicle Floorplan Percentage of the Outstanding Amount of Used Vehicle Floorplan
Committed Loans of the Used Vehicle Floorplan Lender acting as Used Vehicle
Swing Line Lender, may exceed the amount of such Used Vehicle Floorplan Lender’s
Used Vehicle Floorplan Commitment; provided, however, that after giving effect
to any Used Vehicle Floorplan Swing Line Loan (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the Total Used Vehicle Floorplan
Outstandings shall not exceed the lesser of the Aggregate Used Vehicle Floorplan
Commitments and the Used Vehicle Borrowing Base, and (iii) the aggregate
Outstanding Amount of the Used Vehicle Floorplan Committed Loans of any Used
Vehicle Floorplan Lender, plus such Lender’s Applicable Used Vehicle Floorplan
Percentage of the Outstanding Amount of all Used Vehicle Floorplan Swing Line
Loans shall not exceed such Lender’s Used Vehicle Floorplan Commitment, and
provided, further, that the Company shall not use the proceeds of any Used
Vehicle Floorplan Swing Line Loan to refinance any outstanding Used Vehicle
Floorplan Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company, may borrow under this Section
2.08, prepay under Section 2.09, and reborrow under this Section 2.08.  Each
Used Vehicle Floorplan Swing Line Loan may be a Base Rate Loan or a Eurodollar
Rate Loan.  Immediately upon the making of a Used Vehicle Floorplan Swing Line
Loan, each Used Vehicle Floorplan Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Used Vehicle Swing
Line Lender a risk participation in such Used Vehicle Floorplan Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Used Vehicle
Floorplan Percentage times the amount of such Used Vehicle Floorplan Swing Line
Loan.

57

--------------------------------------------------------------------------------

 

(b)Borrowing Procedures.  At any time an Autoborrow Agreement is not in effect,
each Used Vehicle Floorplan Swing Line Borrowing and each conversion of Used
Vehicle Floorplan Swing Line Loans from one type to the other shall be made upon
the Company’s irrevocable notice to the Used Vehicle Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone, or (B) a Used Vehicle
Floorplan Swing Line Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Used Vehicle
Floorplan Swing Line Loan Notice.  Each such Used Vehicle Floorplan Swing Line
Loan Notice must be received by the Used Vehicle Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date or
date of conversion of Eurodollar Rate Loans to Base Rate Loans or of any
conversion of Base Rate Loans to Eurodollar Rate Loans, and in each case shall
specify (i) the amount to be borrowed, (ii) the requested borrowing date, which
shall be a Business Day and (iii) the Type of Used Vehicle Floorplan Swing Line
Loan to be borrowed or to which existing Used Vehicle Floorplan Swing Line Loans
are to be converted.  Promptly after receipt by the Used Vehicle Swing Line
Lender of any telephonic Used Vehicle Floorplan Swing Line Loan Notice, the Used
Vehicle Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Used Vehicle Floorplan Swing Line Loan Notice and, if not, the Used Vehicle
Swing Line Lender will notify the Administrative Agent of the contents
thereof.  Unless the Used Vehicle Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Used Vehicle Floorplan Lender) prior to 2:00 p.m. on the date of the
proposed Used Vehicle Floorplan Swing Line Borrowing (A) directing the Used
Vehicle Swing Line Lender not to make such Used Vehicle Floorplan Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.08(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Used Vehicle Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Used Vehicle Floorplan
Swing Line Loan Notice, make the amount of its Used Vehicle Floorplan Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Used Vehicle Swing Line Lender in immediately
available funds.  If the Company fails to provide a timely Used Vehicle
Floorplan Swing Line Loan Notice requesting a conversion of Eurodollar Rate
Loans to Base Rate Loans, such Loans shall, subject to Article III, continue as
Eurodollar Rate Loans.  If the Company fails to specify a Type of Used Vehicle
Floorplan Swing Line Loan in a Used Vehicle Floorplan Swing Line Loan Notice,
then the applicable Used Vehicle Floorplan Swing Line Loan shall, subject to
Article III, be made as a Eurodollar Rate Loan.

In order to facilitate the borrowing of Used Vehicle Floorplan Swing Line Loans,
the Used Vehicle Swing Line Lender may, in its sole discretion, agree with the
Company to ( and the Used Vehicle Swing Line Lender and the Company are hereby
authorized to) enter into an Autoborrow Agreement in form and substance
satisfactory to the Administrative Agent and the Used Vehicle Swing Line Lender
(the “Autoborrow Agreement”) providing for the automatic advance by the Used
Vehicle Swing Line Lender of Used Vehicle Floorplan Swing Line Loans under the
conditions set forth in such agreement, which shall be in addition to the
conditions set forth herein (each such advance, an “Autoborrow Advance”);
provided that, (i) in no event shall the Company be entitled to Autoborrow
Advances pursuant to an Autoborrow Agreement at any time an autoborrow
arrangement is in effect under the Revolving Credit Facility (any such
arrangement, a “Revolving Autoborrow Arrangement”) and (ii) subject to the
Administrative

58

--------------------------------------------------------------------------------

 

Agent’s consent, the Company may, upon 30 days advance notice to the
Administrative Agent and the Swing Line Lender, alternate between the autoborrow
arrangement described herein and a Revolving Autoborrow Arrangement no more
frequently than once in any calendar year.  At any time such an Autoborrow
Agreement is in effect, the requirements for Used Vehicle Floorplan Swing Line
Borrowings set forth in the immediately preceding paragraph shall not apply, and
all Used Vehicle Floorplan Swing Line Borrowings shall be made in accordance
with the Autoborrow Agreement, until the right to such Used Vehicle Floorplan
Swing Line Borrowings is suspended or terminated hereunder or in accordance with
the terms of the Autoborrow Agreement.  For purposes of determining the
Outstanding Amount under the Used Vehicle Floorplan Commitment at any time
during which an Autoborrow Agreement is in effect, the Outstanding Amount of all
Used Vehicle Floorplan Swing Line Loans shall be deemed to be the amount of the
Used Vehicle Floorplan Swing Line Sublimit.  For purposes of any Used Vehicle
Floorplan Swing Line Borrowing pursuant to the Autoborrow Agreement, all
references to Bank of America shall be deemed to be a reference to Bank of
America, in its capacity as Used Vehicle Swing Line Lender hereunder.

(c)Refinancing of Used Vehicle Floorplan Swing Line Loans.

(i)The Used Vehicle Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Used
Vehicle Swing Line Lender to so request on its behalf), that each Used Vehicle
Floorplan Lender make a Eurodollar Rate Committed Loan in an amount equal to
such Used Vehicle Floorplan Lender’s Applicable Used Vehicle Floorplan
Percentage of the amount of Used Vehicle Floorplan Swing Line Loans then
outstanding; provided that the Used Vehicle Swing Line Lender intends to request
each Used Vehicle Floorplan Lender to make such Eurodollar Rate Committed Loans
no less frequently than once in any given calendar month.  Such request shall be
made in writing (which written request shall be deemed to be a Used Vehicle
Floorplan Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.07, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Used Vehicle Floorplan Commitments
and the conditions set forth in Section 4.02.  The Used Vehicle Swing Line
Lender shall furnish the Company with a copy of the applicable Used Vehicle
Floorplan Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Used Vehicle Floorplan Lender shall make an amount
equal to its Applicable Used Vehicle Floorplan Percentage of the amount
specified in such Used Vehicle Floorplan Committed Loan Notice available
(including for this purpose Cash Collateral and other credit support made
available with respect to the applicable Used Vehicle Floorplan Swing Line Loan)
to the Administrative Agent in immediately available funds for the account of
the Used Vehicle Swing Line Lender at the Administrative Agent’s Office not
later than 2:00 p.m. on the day specified in such Used Vehicle Floorplan
Committed Loan Notice, whereupon, subject to Section 2.08(c)(ii), each Used
Vehicle Floorplan Lender that so makes funds available shall be deemed to have
made a Eurodollar Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Used Vehicle Swing
Line Lender.

59

--------------------------------------------------------------------------------

 

(ii)If for any reason any Used Vehicle Floorplan Swing Line Loan cannot be
refinanced by such a Used Vehicle Floorplan Committed Borrowing in accordance
with Section 2.08(c)(i), the request for Eurodollar Rate Used Vehicle Floorplan
Committed Loans submitted by the Used Vehicle Swing Line Lender as set forth
herein shall be deemed to be a request by the Used Vehicle Swing Line Lender
that each of the Used Vehicle Floorplan Lenders fund its risk participation in
the relevant Used Vehicle Floorplan Swing Line Loan and each Lender’s payment to
the Administrative Agent for the account of the Used Vehicle Swing Line Lender
pursuant to Section 2.08(c)(i) shall be deemed payment in respect of such
participation.

(iii)If any Used Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the Used Vehicle Swing Line Lender any
amount required to be paid by such Used Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.08(c) by the time specified in Section
2.08(c)(i), the Used Vehicle Swing Line Lender shall be entitled to recover from
such Used Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Used Vehicle Swing Line Lender at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the Used Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Used
Vehicle Swing Line Lender in connection with the foregoing.  If such Used
Vehicle Floorplan Lender pays such amount (and such Used Vehicle Floorplan
Lender has also paid such interest and fees as aforesaid), such amount (other
than any such interest and fees as aforesaid) so paid shall constitute such Used
Vehicle Floorplan Lender’s Loan included in the relevant Committed Borrowing or
funded participation in the relevant Used Vehicle Swing Line Loan, as the case
may be.  A certificate of the Used Vehicle Swing Line Lender submitted to any
Used Vehicle Floorplan Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)Each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in Used
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.08(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Used Vehicle Floorplan Lender may have against the Used Vehicle Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans pursuant to this Section 2.08(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Used
Vehicle Floorplan Swing Line Loans, together with interest as provided herein.

60

--------------------------------------------------------------------------------

 

(d)Repayment of Participations.  

(i)At any time after any Used Vehicle Floorplan Lender has purchased and funded
a risk participation in a Used Vehicle Floorplan Swing Line Loan, if the Used
Vehicle Swing Line Lender receives any payment on account of such Used Vehicle
Floorplan Swing Line Loan, the Used Vehicle Swing Line Lender will distribute to
such Used Vehicle Floorplan Lender its Applicable Used Vehicle Floorplan
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Used Vehicle Floorplan
Lender’s risk participation was funded) in the same funds as those received by
the Used Vehicle Swing Line Lender.

(ii)If any payment received by the Used Vehicle Swing Line Lender in respect of
principal or interest on any Used Vehicle Floorplan Swing Line Loan is required
to be returned by the Used Vehicle Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Used Vehicle Swing Line Lender in its discretion), each Used
Vehicle Floorplan Lender shall pay to the Used Vehicle Swing Line Lender its
Applicable Used Vehicle Floorplan Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Used Vehicle Swing Line Lender.  The obligations of the Used Vehicle Floorplan
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Interest for Account of Used Vehicle Swing Line Lender.  The Used Vehicle
Swing Line Lender shall be responsible for invoicing the Company for interest on
the Used Vehicle Floorplan Swing Line Loans.  Until each Used Vehicle Floorplan
Lender funds its Eurodollar Rate Committed Loan or risk participation pursuant
to this Section 2.08 to refinance such Used Vehicle Floorplan Lender’s
Applicable Used Vehicle Floorplan Percentage of any Used Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable Used Vehicle Floorplan
Percentage shall be solely for the account of the Used Vehicle Swing Line
Lender.

(f)Payments Directly to Used Vehicle Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Used Vehicle Floorplan
Swing Line Loans directly to the Used Vehicle Swing Line Lender.

2.09Prepayments.  

(a)In addition to the required payments of principal of New Vehicle Floorplan
Loans and Used Vehicle Floorplan Loans set forth in Section 2.11, the Company
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. on the date of prepayment of such Loans; (ii) any
prepayment of Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment, whether such prepayment is

61

--------------------------------------------------------------------------------

 

applicable to the New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable New Vehicle
Floorplan Percentage or Applicable Used Vehicle Floorplan Percentage, as
applicable, of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Subject to
Section 2.21, each such prepayment of New Vehicle Floorplan Committed Loans of
the New Vehicle Floorplan Lenders shall be applied in accordance with their
respective Applicable New Vehicle Floorplan Percentages.  Subject to Section
2.21, each such prepayment of Used Vehicle Floorplan Committed Loans of the Used
Vehicle Floorplan Lenders shall be applied in accordance with their respective
Applicable Used Vehicle Floorplan Percentages.

(b)The Company may, upon notice to the New Vehicle Swing Line Lender, at
any  time or from time to time, voluntarily prepay New Vehicle Floorplan Swing
Line Loans in whole or in part without premium or penalty; provided that such
notice must be received by the New Vehicle Swing Line Lender not later than 2:00
p.m. on the date of the prepayment (or 6:00 p.m.  if such prepayment is
accomplished through the Floorplan On-line System).  Each such notice shall
specify the date and amount of such prepayment and the New Vehicle(s) (including
the make, model and vehicle identification number of such New Vehicle(s))
attributable to such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the dated specified therein.

(c)At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Used Vehicle Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Used Vehicle Floorplan Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Used Vehicle
Swing Line Lender not later than 1:00 p.m. on the date of the prepayment and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the dated specified therein.

(d)If for any reason the Total New Vehicle Floorplan Outstandings at any time
exceed the Aggregate New Vehicle Floorplan Commitments then in effect, the
Borrowers (jointly and severally) shall immediately prepay New Vehicle Floorplan
Loans in an aggregate amount at least equal to such excess.

(e)If for any reason the Total Used Vehicle Floorplan Outstandings at any time
exceed the lesser of the Aggregate Used Vehicle Floorplan Commitments then in
effect and the Used Vehicle Borrowing Base then in effect (including the Used
Vehicle Borrowing Base in effect after giving pro forma effect to any
Disposition or Removed Franchise required to be reported pursuant to Sections
6.02(c) and Sections 6.03(g)), the Company shall immediately prepay Used Vehicle
Floorplan Loans in an aggregate amount at least equal to such excess.    

62

--------------------------------------------------------------------------------

 

(f)If for any reason the Outstanding Amount of any New Vehicle Floorplan Swing
Line Loans exceeds either any applicable Within Line Limitation (unless
otherwise agreed to by the New Vehicle Swing Line Lender) or the New Vehicle
Floorplan Swing Line Sublimit, the Borrowers (jointly and severally) shall
immediately prepay such New Vehicle Floorplan Swing Line Loans in an aggregate
amount at least equal to such excess.

(g)If for any reason the aggregate Outstanding Amount of Used Vehicle Floorplan
Swing Line Loans exceeds the Used Vehicle Floorplan Swing Line Sublimit, the
Company shall immediately prepay Used Vehicle Floorplan Swing Line Loans in an
aggregate amount at least equal to such excess.

(h)Prepayments made in respect of any New Vehicle Floorplan Loan must specify
the applicable New Vehicle Borrower and New Vehicle(s) (including the make,
model and vehicle identification number of such New Vehicle(s)) attributable to
such prepayment.

2.10Termination, Reduction or Conversion of Commitments.  

(a)The Company may, upon notice to the Administrative Agent and the New Vehicle
Swing Line Lender, terminate the Aggregate New Vehicle Floorplan Commitments or
the Aggregate Used Vehicle Floorplan Commitments, or from time to time
permanently reduce the Aggregate New Vehicle Floorplan Commitments or the
Aggregate Used Vehicle Floorplan Commitments; provided that (i) any such notice
shall be received by the Administrative Agent and the New Vehicle Swing Line
Lender not later than 11:00 a.m. 30 days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) if,
after giving effect to any reduction of the Aggregate New Vehicle Floorplan
Commitments, the New Vehicle Floorplan Swing Line Sublimit exceeds the amount of
the Aggregate New Vehicle Floorplan Commitments, such Sublimit shall be
automatically reduced by the amount of such excess, (iv) if, after giving effect
to any reduction of the Aggregate Used Vehicle Floorplan Commitments, the Used
Vehicle Floorplan Swing Line Sublimit exceeds the amount of the Aggregate Used
Vehicle Floorplan Commitments, such Sublimit shall be automatically reduced by
the amount of such excess, and (v) following any such reduction, no more than
20% of the Aggregate Commitments may be allocated to the Aggregate Used Vehicle
Floorplan Commitments.  In connection with any reduction of the Aggregate New
Vehicle Floorplan Commitments, the New Vehicle Floorplan Swing Line Lender in
its discretion may suspend and/or terminate all or a portion of the then
outstanding Payment Commitments or Payoff Letter Commitments which shall be
promptly selected by the Company, in an amount that corresponds to the size of
said reduction.  The Administrative Agent will promptly notify the applicable
Lenders of any such notice of termination or reduction of the Aggregate New
Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan
Commitments.  Any reduction of the Aggregate New Vehicle Floorplan Commitments
or Aggregate Used Vehicle Floorplan Commitments shall be applied to the
Commitment of each Lender in accordance with (x) its respective Applicable New
Vehicle Floorplan Percentage and (y) its respective Applicable Used Vehicle
Floorplan Percentage, as the case may be.  All fees and interest accrued under
the New Vehicle Floorplan Facility as of the effective date of any termination
of the Aggregate New Vehicle Floorplan Commitments shall be paid on the
effective date of such termination; provided that, interest due and payable to
the New Vehicle Swing Line Lender (in such capacity) shall be due and payable
pursuant to terms

63

--------------------------------------------------------------------------------

 

acceptable to the New Vehicle Swing Line Lender in its sole discretion. All fees
and interest accrued under the Used Vehicle Floorplan Facility as of the
effective date of any termination of the Aggregate Used Vehicle Floorplan
Commitments shall be paid on the effective date of such termination; provided
that, interest due and payable to the  Used Vehicle Swing Line Lender (in such
capacity), shall be due and payable pursuant to terms acceptable to the Used
Vehicle Swing Line Lender in its sole discretion.

(b)At any time there exists any unused portion of the Aggregate Used Vehicle
Floorplan Commitments or the Aggregate New Vehicle Floorplan Commitments, and
provided that, unless otherwise approved by the Administrative Agent in its sole
discretion, no Default shall have occurred and be continuing, the Company may,
by delivering to the Administrative Agent and the New Vehicle Floorplan
Operations Group a Conversion Notice in substantially the form of Exhibit R not
less than three days prior to the date of such conversion, request the
Administrative Agent and the Lenders to convert all or a part of such unused
portion of the Aggregate Used Vehicle Floorplan Commitments into Aggregate New
Vehicle Floorplan Commitments or all or a part of such unused portion of the
Aggregate New Vehicle Floorplan Commitments into Aggregate Used Vehicle
Floorplan Commitments, provided, (a) any such conversion of Aggregate New
Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan Commitments
shall be allocated on a pro rata basis among the Lenders holding Commitments in
the Applicable Facility being converted, (b) following any such conversion, at
least 80% of the Aggregate Floorplan Facility Commitments must be allocated to
the Aggregate New Vehicle Floorplan Commitments.  Following such notice from the
Company to the Administrative Agent and the New Vehicle Floorplan Operations
Group and subject to the foregoing, the Aggregate New Vehicle Floorplan
Commitments or Aggregate Used Vehicle Floorplan Commitments, as applicable,
shall upon such request be increased by the amount so requested by the
Company.  At any time there exists any unused amount of a converted portion of
the Aggregate New Vehicle Floorplan Commitments or Aggregate Used Vehicle
Floorplan Commitments, the Company may request the Administrative Agent and the
New Vehicle Floorplan Operations Group to reverse any such portion thereof by
delivering a Conversion Notice in substantially the form of Exhibit R, in whole
or in part, and in such event the Aggregate New Vehicle Floorplan Commitments
and the Aggregate Used Vehicle Floorplan Commitments shall be restored, as
applicable, in the respective amounts so requested by the Company.  Solely for
the purpose of calculating the Commitment Fee pursuant to Section 2.13, any part
of any unused portion of the Aggregate Used Vehicle Floorplan Commitments that
is converted into Aggregate New Vehicle Floorplan Commitment pursuant to this
section shall still be included in the Aggregate Used Vehicle Floorplan
Commitments.  In the case of a portion of the Aggregate New Vehicle Floorplan
Commitments that was originally New Vehicle Floorplan Commitments (i.e. it was
not converted from Used Vehicle Floorplan Commitments) but which is converted
into Aggregate Used Vehicle Floorplan Commitments, such portion shall be
included in the Used Vehicle Floorplan Commitments for purposes of calculating
the Commitment Fee following such conversion; provided that if such portion is
subsequently restored to Aggregate New Vehicle Floorplan Commitments, it shall
be included in New Vehicle Floorplan Commitments for purposes of calculation of
such fee following such restoration.

64

--------------------------------------------------------------------------------

 

2.11Repayment of Loans.  

(a)Repayment of New Vehicle Floorplan Loans.

(i)The New Vehicle Borrowers (jointly and severally) shall repay the New Vehicle
Floorplan Committed Loans on the Maturity Date.

(ii)The New Vehicle Borrowers (jointly and severally) shall repay each New
Vehicle Floorplan Swing Line Loan (x) at any time on demand by the New Vehicle
Floorplan Swing Line Lender and (y) on the Maturity Date.

(iii)(A)The New Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the New Vehicle Floorplan Loan with respect to any New Vehicle
that has been sold by any New Vehicle Borrower upon the earliest to occur
of:  (A) (1) with respect to New Vehicles other than those described in clause
(2) or (3) below, five (5) Business Days after the sale thereof, (2) with
respect to Fleet Vehicles, within thirty (30) days of the date of sale and, (3)
with respect to New Vehicles financed by a consumer lease agreement, within ten
(10) days of the date such New Vehicle was sold (or possession of the New
Vehicle transferred to the buyer, if earlier), and (B) in all cases, no later
than two (2) Business Days following receipt of proceeds from the sale
thereof.  With respect to each New Vehicle that has not been sold, the New
Vehicle Borrowers (jointly and severally) shall pay in full an amount equal to
(i) in the case of any such New Vehicle held as Inventory, beginning 12 months
after the date such New Vehicle is Deemed Floored, monthly payments of 10% of
the original amount of the New Vehicle Floorplan Loan relating to such New
Vehicle, with the final payment for all amounts then outstanding under such New
Vehicle Floorplan Loan due 15 months after the date such New Vehicle is Deemed
Floored, and (ii) in the case of each Demonstrator, Rental Vehicle, Service
Loaner Vehicle and other mileaged Vehicle, beginning the date such New Vehicle
is Deemed Floored, monthly payments of 2% of the original amount of the New
Vehicle Floorplan Loan relating to such New Vehicle, with the final payment for
all amounts then outstanding under such New Vehicle Floorplan Loan due 24 months
after the date such New Vehicle is Deemed Floored.  Upon the funding thereof,
any New Vehicle Floorplan Overdraft shall be due and payable in full by the New
Vehicle Borrowers on the next following Business Day.

(B)If any Loan Party sells all or substantially all of the assets of a
dealership or franchise to a Person other than a New Vehicle Borrower (each such
sale being referred to as a “Dealership Sale”), then the New Vehicle Borrowers
(jointly and severally) shall pay in full an amount equal to the outstanding New
Vehicle Floorplan Loan, if any, with respect to each New Vehicle that had been
owned by (or identified as an asset on the books or records of) such dealership
or franchise immediately prior to such Dealership Sale, which payment shall be
made no later than five (5) Business Days following the receipt of proceeds from
such Dealership Sale (whether or not such New Vehicle was sold in connection
with such Dealership Sale).

65

--------------------------------------------------------------------------------

 

(C)If the Company terminates the designation of a Subsidiary as a “New Vehicle
Borrower” with respect to any Removed Franchise in accordance with Section
2.19(e), then the New Vehicle Borrowers (jointly and severally) shall (1) repay
each New Vehicle Floorplan Committed Loan and each New Vehicle Floorplan Swing
Line Loan with respect to any New Vehicle that is subsequently financed by
Permitted Silo Indebtedness at such Removed Franchise immediately upon the
applicable date (each such date, a “Silo Financing Commencement Date”) such
Subsidiary begins to finance New Vehicles through Permitted Silo Indebtedness as
permitted by Section 2.19(e), and (2) repay (within five (5) Business Days after
the applicable Silo Financing Commencement Date) any New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swing Line Loan with respect to any
other Vehicle that is owned by any respective Removed Franchise on or after the
applicable Silo Financing Commencement Date.

(iv)Payments required to be made by any New Vehicle Borrower as set forth in
Section 2.11(a)(i) and (ii) shall be applied in the following order:  (1) first,
to the outstanding principal balance and then to accrued interest on any New
Vehicle Floorplan Overdraft, (2) second, to the outstanding principal balance of
New Vehicle Floorplan Swing Line Loans, and (3) finally, to the remaining
outstanding principal balance of the New Vehicle Floor Plan Committed
Loans.    Payments required to be made by any New Vehicle Borrower as set forth
in Section 2.11(a)(iii) shall be applied first to the outstanding principal
balance and then to accrued interest on the New Vehicle Floorplan Loan with
respect to such New Vehicle, and then in the order set forth in the sentence
above.

(v)In the event of any disputed or duplicate New Vehicle Floorplan Loan (each a
“Disputed Existing Loan”) being refinanced or paid down by any New Vehicle
Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan in reliance on
information provided by the Company, any Subsidiary or any existing lender
pursuant to any audit completed under Section 4.01(a)(xix), the Borrowers will
(jointly and severally) upon demand, repay any New Vehicle Floorplan Committed
Loan or New Vehicle Floorplan Swing Line Loan related to such Disputed Existing
Loan, including accrued interest with respect to such New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swing Line Loan, regardless of whether
such Disputed Existing Loan has been resolved with the prior lender.

(vi)Without limiting any other rights or obligations hereunder, interest,
curtailment and other payments then due pursuant to this Section 2.11(a) or
Section 2.13(b) shall be automatically debited on the Automatic Debit Date of
each month from a deposit account maintained by the applicable New Vehicle
Borrower with Bank of America pursuant to the Floorplan On-line System (provided
that if there are not sufficient funds in such account to pay such amounts, then
the New Vehicle Borrowers, jointly and severally, shall pay such amounts in cash
when due).  Without limiting any other rights or obligations hereunder,
commitment fees with respect to the New Vehicle Floorplan Facility that are then
due pursuant to Section 2.13(a) shall be automatically debited on the Automatic
Debit Date of each month from a deposit account maintained by the Company with
Bank of America (provided that if there are not sufficient funds in such account
to pay such amounts, then the New Vehicle Borrowers, jointly and severally,
shall pay such amounts in cash when due).

66

--------------------------------------------------------------------------------

 

(vii)Payments made in respect of any New Vehicle Floorplan Loan must specify the
applicable New Vehicle Borrower and New Vehicle(s) (including the make, model
and vehicle identification number of such New Vehicle(s)) attributable to such
payment.

(b)Repayment of Used Vehicle Floorplan Loans.

(i)The Company shall repay each Used Vehicle Floorplan Committed Loan on the
Maturity Date.

(ii)At any time an Autoborrow Agreement is in effect, Used Vehicle Floorplan
Swing Line Loans shall be repaid in accordance with the terms of such Autoborrow
Agreement.  At any time an Autoborrow Agreement is not in effect, the Company
shall repay each Used Vehicle Floorplan Swing Line Loan (x) no less frequently
than twice in any calendar month, (y) at any time on demand by the Used Vehicle
Swing Line Lender and (z) on the Maturity Date.

2.12Interest.  

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower, jointly and severally, shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

67

--------------------------------------------------------------------------------

 

(v)Notwithstanding anything herein to the contrary, all New Vehicle Floorplan
Loans (including New Vehicle Floorplan Committed Loans and New Vehicle Swing
Line Loans) outstanding at any time shall bear interest at the same rate.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder (i) shall be automatically debited from a deposit
account maintained by the Company with Bank of America (provided that if there
are not sufficient funds in such account to pay such interest, then the
Borrowers shall pay such interest when due), and (ii) shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

2.13Fees.  

(a)Commitment Fees.  The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each New Vehicle Floorplan Lender in
accordance with its Applicable New Vehicle Floorplan Percentage, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate New Vehicle Floorplan Commitments exceed the Outstanding Amount of New
Vehicle Floorplan Committed Loans.  The Company shall pay to the Administrative
Agent for the account of each Used Vehicle Floorplan Lender in accordance with
its Applicable Used Vehicle Floorplan Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Used
Vehicle Floorplan Commitments exceed the Outstanding Amount of Used Vehicle
Floorplan Committed Loans.   The commitment fees shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the Automatic Debit Date after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the respective
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.   New Vehicle Floorplan Swing
Line Loans and Used Vehicle Floorplan Swing Line Loans shall not be included in
calculating the Outstanding Amount of New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans used in determining the commitment fees
set forth above.

(b)Other Fees.  (i)  The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Bank of America Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii)The Company shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

68

--------------------------------------------------------------------------------

 

2.14Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.16(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.15Evidence of Debt.  

(a)The Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

69

--------------------------------------------------------------------------------

 

2.16Payments Generally; Administrative Agent’s Clawback.  

(a)General.  All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by any
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable New Vehicle Floorplan Percentage or
Applicable Used Vehicle Floorplan Percentage, as applicable (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 or Section 2.07 and
may (but shall be under no obligation to), in reliance upon such assumption,
make available to the Company or applicable New Vehicle Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender, the Company and the other Borrowers jointly and severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Company or
applicable New Vehicle Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Company or any other Borrower, the
interest rate applicable to Base Rate Loans.  If the Company or any other
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Company or applicable New Vehicle Borrower the amount of such interest
paid by the Company or such Borrower for such period.  If such Lender pays its
share of the applicable Committed Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in such
Committed Borrowing.  Any payment by the Company or any other Borrower shall be
without prejudice to any claim the Company or any other Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

70

--------------------------------------------------------------------------------

 

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Company (on its own
behalf or on behalf of another Borrower) prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may (but shall be under no obligation to), in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of New Vehicle Floorplan Lenders Several.  The obligations of the
New Vehicle Floorplan Lenders hereunder to make New Vehicle Floorplan Committed
Loans, to fund participations in New Vehicle Floorplan Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any New Vehicle Floorplan Lender to make any New Vehicle Floorplan
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other New
Vehicle Floorplan Lender of its corresponding obligation to do so on such date,
and no New Vehicle Floorplan Lender shall be responsible for the failure of any
other New Vehicle Floorplan Lender to so make its New Vehicle Floorplan
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)Obligations of Used Vehicle Floorplan Lenders Several.  The obligations of
the Used Vehicle Floorplan Lenders hereunder to make Used Vehicle Floorplan
Committed Loans, to fund participations in Used Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Used Vehicle Floorplan Lender to make any Used
Vehicle Floorplan Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Used Vehicle Floorplan Lender of its corresponding obligation to do so
on such date, and no Used Vehicle Floorplan Lender shall be responsible for the
failure of any other Used Vehicle Floorplan Lender to so make its Used Vehicle
Floorplan Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

71

--------------------------------------------------------------------------------

 

(f)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.17Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans made by it, or the participations in New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase from the other applicable Lenders (in the respective New
Vehicle Floorplan Facility or Used Vehicle Floorplan Facility (for cash at face
value) participations in the applicable New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans and subparticipations in New Vehicle
Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective New Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Committed Loans and other amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender, (y) the application of Cash
Collateral in respect of obligations relating to New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans provided for in Section
2.20, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its New Vehicle Floorplan
Swing Line Loans or Used Vehicle Floorplan Swing Line Loans or subparticipations
in New Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line
Loans, as the case may be, to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

72

--------------------------------------------------------------------------------

 

2.18Increase in Commitments.  

(a)Request for Increase.  Provided there exists no Default nor any Revolving
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount for all such requests, not exceeding
$200,000,000 in the aggregate, provided that the Company may make a maximum of
five (5) such requests.  Such increase shall be allocated between the Aggregate
New Vehicle Floorplan Commitments and the Aggregate Used Vehicle Floorplan
Commitments as requested by the Company and specified in its notice, provided
that, (a) any increase in the Commitments of any Lender shall be allocated on a
pro rata basis between its New Vehicle Floorplan Commitment and its Used Vehicle
Floorplan Commitment (consistent with the pro rata allocation of the entire
increase on such occasion between the Aggregate New Vehicle Floorplan
Commitments and the Aggregate Used Vehicle Floorplan Commitments), and (b)
following any such increase, no more than 20% of the Aggregate Commitments may
be allocated to the Aggregate Used Vehicle Floorplan Commitments.  At the time
of sending any such notice, the Company (in consultation with the Administrative
Agent) shall specify (x) the time period within which each Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Lenders) and (y) whether the requested
increase is for the New Vehicle Floorplan Commitments or the Used Vehicle
Floorplan Commitments.  

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
respective Commitment, and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent (which approvals shall not
be unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of

73

--------------------------------------------------------------------------------

 

the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.18, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists and (C) no Revolving Default exists.  The Borrowers shall prepay
any New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed
Loans, as applicable, outstanding on the Increase Effective Date to the extent
necessary to keep the outstanding New Vehicle Floorplan Committed Loans or Used
Vehicle Floorplan Committed Loans, as applicable, ratable with any revised
Applicable Percentages arising from any nonratable increase in the New Vehicle
Floorplan Commitments or Used Vehicle Floorplan Commitments, as the case may be,
under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.17 or 10.01 to the contrary.

2.19New Vehicle Borrowers.  

(a)Effective as of the date hereof, each Subsidiary that has executed this
Agreement shall be a “New Vehicle Borrower” hereunder and may receive New
Vehicle Floorplan Loans for its account on the terms and conditions set forth in
this Agreement.

(b)If any Subsidiary engages in the sale or leasing of New Vehicles and the
Company wishes to designate such Subsidiary as a New Vehicle Borrower, the
Company shall deliver to the Administrative Agent, pursuant to Section 6.14 or
otherwise, a Joinder Agreement executed by such Subsidiary identifying such
Subsidiary as a New Vehicle Borrower; provided that a New Vehicle Borrower shall
not be required to execute a Joinder Agreement if such New Vehicle Borrower has
executed and delivered this Agreement on the Closing Date.  The parties hereto
acknowledge and agree that prior to any such Subsidiary becoming entitled to
utilize the credit facilities provided for in Sections 2.01 through 2.03 the
Administrative Agent, the New Vehicle Swing Line Lender, and the other Lenders
shall have received the documents required by Section 6.14.  If the
Administrative Agent and the New Vehicle Swing Line Lender agree that such
Subsidiary shall be entitled to receive New Vehicle Floorplan Loans hereunder,
then promptly following receipt of all such documents required by Section 6.14,
the Administrative Agent shall send a notice in substantially the form of
Exhibit K (a “New Vehicle Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which such Subsidiary shall constitute a New
Vehicle Borrower for purposes hereof, whereupon each of the New Vehicle
Floorplan Lenders agrees to permit such New Vehicle Borrower to receive New
Vehicle Floorplan Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such New Vehicle Borrower otherwise shall be
a Borrower for all purposes of this Agreement.

74

--------------------------------------------------------------------------------

 

(c)Notwithstanding any other provision of this Agreement, each New Vehicle
Borrower shall be jointly and severally liable as a primary obligor, and not
merely as surety, for any and all Obligations under the New Vehicle Floorplan
Facility now or hereafter owed to the Administrative Agent, the New Vehicle
Swing Line Lender and the New Vehicle Floorplan Lenders, whether voluntary or
involuntary and however arising, whether direct or acquired by any Lender by
assignment or succession, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (such Obligations, the
“New Vehicle Borrowers’ Liabilities”).  

(d)Each New Vehicle Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Obligations or any  guaranty of any of
the New Vehicle Borrowers’ Liabilities (the Loan Documents and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”); (ii) any action taken under any of the Related Agreements, any
exercise of any right or power therein conferred, any failure or omission to
enforce any right conferred thereby, or any waiver of any covenant or condition
therein provided; (iii) any acceleration of the maturity of any of the New
Vehicle Borrowers’ Liabilities or of any other obligations or liabilities of any
Person under any of the Related Agreements; (iv) any release, exchange,
non-perfection, lapse in perfection, disposal, deterioration in value, or
impairment of any security for any of the New Vehicle Borrowers’ Liabilities, or
for any other obligations or liabilities of any Person under any of the Related
Agreements; (v) any dissolution of any Borrower, any Loan Party or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the New
Vehicle Borrowers’ Liabilities; (viii) any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in this Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the New Vehicle Borrowers’ Liabilities, or any of the
obligations or liabilities of any party to any other Related Agreement; and (ix)
any other circumstance whatsoever (with or without notice to or knowledge of
such New Vehicle Borrower) which may or might in any manner or to any extent
vary the risks of such New Vehicle Borrower, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the New Vehicle Borrowers’ Liabilities. It is the express purpose and
intent of the parties hereto that the joint and several liability of each New
Vehicle Borrower for the New Vehicle Borrowers’ Liabilities shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment as herein provided. Notwithstanding the foregoing, the
liability of each New Vehicle Borrower with respect to its New Vehicle
Borrowers’ Liabilities shall be limited to an aggregate amount equal to the

75

--------------------------------------------------------------------------------

 

largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law.

(e)The Company shall be permitted to terminate the designation of a Subsidiary
as a “New Vehicle Borrower” with respect to any particular franchise (any such
franchise, a “Removed Franchise”) and redesignate such Subsidiary as a “Dual
Subsidiary” or a “Silo Subsidiary”, as applicable, in order to finance New
Vehicles through Permitted Silo Indebtedness so long as (i) the Company has (x)
delivered notice of such request to the Administrative Agent, (y) in the case of
a Dual Subsidiary, executed and delivered acknowledgements (in form and
substance reasonably acceptable to the Administrative Agent) of such
Subsidiary’s continuing Obligations under the Loan Documents (including pursuant
to the Subsidiary Guaranty) as requested by the Administrative Agent and (z)
prepaid all outstanding New Vehicle Floorplan Loans with respect to such
redesignation as required by Section 2.11(a)(iii)(C) and otherwise complied with
Section 7.17 or 7.18, as applicable, (ii) such Subsidiary otherwise qualifies as
a “Silo Subsidiary” or a “Dual Subsidiary”, as applicable, entitled to incur
Permitted Silo Indebtedness pursuant to the terms of the Agreement at the time
of such redesignation, and (iii) no Default or Event of Default then exists or
will result therefrom.  Following any such redesignation, (i) such Subsidiary
shall no longer be entitled to utilize the credit facilities provided for in
Sections 2.01 through 2.03 with respect to any Removed Franchise and (ii) the
Company shall no longer be permitted to include any of the assets of such
Subsidiary in the Used Vehicle Borrowing Base.

(f)Each Subsidiary that is or becomes a “New Vehicle Borrower” pursuant to this
Section 2.19 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Floorplan Loans made by the Lenders to any such New Vehicle Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by any Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to the Company and each
New Vehicle Borrower.

2.20Cash Collateral and Other Credit Support.  

(a)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrowers, and to
the extent provided by any Lender, such Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders (including the New Vehicle Swing Line Lender and the Used Vehicle
Floorplan Lender), a security interest in all such cash, deposit accounts and
all balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total

76

--------------------------------------------------------------------------------

 

amount of such Cash Collateral is less than that required to eliminate the
applicable Fronting Exposure, the Borrowers (jointly and severally) or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate the applicable Fronting Exposure.

(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral under any of this Section 2.20 or Sections 2.03 or
2.08 in respect of New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans shall be held and applied  to the satisfaction of the
specific New Vehicle Floorplan Swing Line Loans, Used Vehicle Floorplan Swing
Line Loans or obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, interest accrued on such obligation)
for which the Cash Collateral or other credit support was so provided, prior to
any other application of such property as may be provided for herein.

(c)Release.  Cash Collateral provided pursuant to any of the Sections referred
to in Section 2.20(b) shall be released (except (i) as may be agreed to among
the parties posting, and the New Vehicle Floorplan Swing Line Lender or the Used
Vehicle Floorplan Swing Line Lender benefitting from, such Cash Collateral and
(ii) Cash Collateral provided by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default) promptly
following the payment or satisfaction of the obligations giving rise to delivery
of such Cash Collateral, or, as to Cash Collateral provided pursuant to Sections
2.03 or 2.08, such earlier date as (A) the status of the applicable Lender as a
Defaulting Lender shall be terminated or (B) the Administrative Agent shall
determine in good faith that there remain outstanding no actual or potential
Defaulting Lender funding obligations as to which the benefitted New Vehicle
Swing Line Lender or Used Vehicle Swing Line Lender desires to maintain Cash
Collateral.  

2.21Defaulting Lenders.  Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08), shall be applied by the
Administrative Agent as follows;  first, as to any payment made in respect of
principal of Loans, ratably to the principal amount of New Vehicle Floorplan
Committed Loans and Used Vehicle Floorplan Committed Loans, as applicable, of
other Lenders as if such Defaulting Lender had no Loans outstanding, until such
time as the Outstanding Amount of New Vehicle Floorplan Committed Loans and Used
Vehicle Floorplan Committed Loans of each Lender, as applicable, shall equal its
pro rata share thereof based on its Applicable Percentage (without giving effect
to Section 2.21(a)(iv)); second, to any amounts (including interest thereon)
owed hereunder by such Defaulting Lender to the Administrative Agent; third, to
any amounts (including interest thereon) owed hereunder

77

--------------------------------------------------------------------------------

 

by such Defaulting Lender to the New Vehicle Swing Line Lender or the Used
Vehicle Swing Line Lender (to the extent the Administrative Agent has received
notice thereof), ratably to the Persons entitled thereto; fourth, to the posting
of Cash Collateral (or funding of participations, as applicable) in respect of
its Applicable Percentage (without giving effect to Section 2.21(a)(iv)) of New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans,
(x) ratably to the New Vehicle Swing Line Lender and the Used Vehicle Swing Line
Lender in accordance with their respective applicable Fronting Exposures and (y)
thereafter, to reduce ratably any reallocation of Applicable Percentages of
other Lenders previously effected under Section 2.21(a)(iv); and fifth, to the
Defaulting Lender or otherwise as required by applicable Law.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection 2.21(a)(ii) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.13(a) for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender as to which the New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable) has not
received Cash Collateral pursuant to Section 2.03 or 2.08, then upon the request
of the New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (as
applicable) to the Administrative Agent, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans pursuant to Sections 2.03 and 2.08, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of such Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the initial date thereof, no
Default or Event of Default shall have occurred and be continuing; (ii) in all
cases, the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in New Vehicle Floorplan Swing Line Loans shall not exceed
the positive difference, if any, between (1) the New Vehicle Floorplan
Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of such Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all other New
Vehicle Floorplan Swing Line Loans (prior to giving effect to such
reallocation), (iii) in all cases, the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Used Vehicle Floorplan Swing
Line Loans shall not exceed the positive difference, if any, between (1) the
Used Vehicle Floorplan Commitment of such non-Defaulting Lender and (2) the
aggregate Outstanding Amount of the Used Vehicle Floorplan Committed Loans of
such Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all other Used Vehicle Floorplan Swing Line Loans (prior to giving effect to
such reallocation).

78

--------------------------------------------------------------------------------

 

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, the New
Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender agree in
writing in their reasonable discretion that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the New Vehicle Floorplan Committed Loans, Used Vehicle Floorplan Committed
Loans and funded and unfunded participations in New Vehicle Floorplan Swing Line
Loans and Used Vehicle Floorplan Swing Line Loans to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender (and the Applicable Percentages of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE IIA

SECURITY

2A.01Security. As security for the full and timely payment and performance of
all Obligations, each Borrower shall, and shall cause all other Loan Parties to,
on or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Revolving Administrative Agent for the benefit of the Secured Parties a duly
perfected security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments.  Without
limiting the foregoing, each Borrower shall deliver, and shall cause each other
applicable Loan Party to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, (a) the Security
Agreement and the Master Intercreditor Agreement and (b) UCC financing
statements in form, substance and number as requested by the Administrative
Agent, reflecting the Lien in favor of the Revolving Administrative Agent for
the benefit of the Secured Parties on the Collateral.  In addition, and without
limiting the foregoing, each Borrower shall take and cause each other Loan Party
to take such further action, and deliver or cause to be delivered such further
documents and instruments, as required by the Security Instruments or otherwise
as the Administrative Agent may reasonably request to create, perfect and
maintain the effectiveness and priority of the Liens contemplated by this
Article IIA and each of the Security Instruments.  

79

--------------------------------------------------------------------------------

 

2A.02Further Assurances.  At the request of the Administrative Agent from time
to time, each Borrower will or will cause all other Loan Parties, as the case
may be, to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, or the Revolving Administrative Agent, any certificate,
instrument, financing statement, control agreement, statement or document, or to
procure any certificate, instrument, statement or document or to take such other
action (and pay all related costs) which the Administrative Agent reasonably
deems necessary from time to time to create, continue or preserve the Liens in
Collateral (and the perfection and priority thereof) of the Revolving
Administrative Agent for the benefit of the Secured Parties contemplated hereby
and by the other Loan Documents and specifically including all Collateral
acquired by any Borrower or any other Loan Party after the Closing Date and all
Collateral moved to or from time to time located at locations owned by third
parties, including all leased locations, bailees, warehousemen and third party
processors.  Each of the Administrative Agent and the Revolving Administrative
Agent is hereby irrevocably authorized to execute and file or cause to be filed,
with or if permitted by applicable law without the signature of any Borrower or
any Loan Party appearing thereon, all UCC financing statements reflecting any
Borrower or any other Loan Party as “debtor” and the Revolving Administrative
Agent as “secured party”, and continuations thereof and amendments thereto, as
the Administrative Agent or the Revolving Administrative Agent reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents.

2A.03Information Regarding Collateral. Each Borrower represents, warrants and
covenants that Schedule 2A.03(a) contains a true and complete list of (i) the
exact legal name, jurisdiction of formation and location of the chief executive
office of each Borrower and each other Person providing Collateral pursuant to a
Security Instrument on the Closing Date (such Persons, together with any other
Persons that provide Collateral at any time pursuant to a Security Instrument,
being referred to collectively as the “Grantors”), (ii) each trade name,
trademark or other trade style used by such Grantor on the Closing Date, (iii)
each location in which goods constituting Collateral having an aggregate value
in excess of $100,000 are located as of the Closing Date, whether owned, leased
or third-party locations, and (iv) with respect to each leased or third party
location, the name of each owner of such location and a summary description of
the relationship between the applicable Grantor and such Person.  Each Borrower
further covenants that it shall not change, and shall not permit any other
Grantor to change, its name, type of entity, jurisdiction of formation (whether
by reincorporation, merger or otherwise), or the location of its chief executive
office, or use or permit any other Grantor to use, any additional trade name,
trademark or other trade style, except upon giving not less than 15 days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Borrower’s or such other Grantor’s expense as may be
reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral.

80

--------------------------------------------------------------------------------

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party or any such Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

81

--------------------------------------------------------------------------------

 

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Company and each other Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)Tax Indemnifications.  

(i) the Company and each other Borrower (jointly and severally) shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.  The
Company and each other Borrower shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).

82

--------------------------------------------------------------------------------

 

(d)Evidence of Payments. Upon request by the Company, any other Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Company, any other Borrower or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Company or such Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company or such Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Company or such Borrower or the
Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Company or any other Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

83

--------------------------------------------------------------------------------

 

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed originals of IRS Form W-8ECI,

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit Q-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company or any other Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner of the applicable
interest in any Credit Extension or Commitment, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit Q-2 or Exhibit Q-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
Q‑4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

84

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by the Company or any other Borrower or with
respect to which the Company or any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Company or such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company or such Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Company and each other Borrower, upon
the request of the Recipient, agrees to repay the amount paid over to the
Company or such Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Company
or any other Borrower pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company, any other Borrower or
any other Person.

85

--------------------------------------------------------------------------------

 

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Company and each other Borrower (jointly and severally) shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all such Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate) either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Company and each
other Borrower (jointly and severally) shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  

86

--------------------------------------------------------------------------------

 

Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice.  Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into (i) in the case of a New Vehicle
Floorplan Committed Loan, a request for a New Vehicle Floorplan Committed
Borrowing of Base Rate Loans, (ii) in the case of a New Vehicle Floorplan Swing
Line Loan, a request for a New Vehicle Floorplan Swing Line Borrowing of Base
Rate Loans, (iii) in the case of Used Vehicle Floorplan Committed Loan, a
request for a Used Vehicle Floorplan Committed Borrowing of Base Rate Loans, and
(iv) in the case of a Used Vehicle Floorplan Swing Line Loan, a request for a
Used Vehicle Floorplan Swing Line Borrowing of Base Rate Loans, in each case in
the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

87

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining in any Loan the
interest on which is determined by reference to the Eurodollar Rate (or, in the
case of clause (ii) above, any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company and
each other Borrower (jointly and severally) will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Loans held by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Company and each other Borrower (jointly and severally) will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
and each other Borrower (jointly and severally) shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither the Company nor any other Borrower shall be required to compensate
a Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

88

--------------------------------------------------------------------------------

 

(e)Reserves on Eurodollar Rate Loans.  The Company and each other Borrower,
jointly and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Company and each other Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Company and each other Borrower to repay the Credit Extension in accordance with
the terms of this Agreement.  If any Lender requests compensation under Section
3.04, or the Company or any other Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Company and each other Borrower such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
and each other Borrower (jointly and severally) hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Company or any other Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.05(a), the Company may replace such Lender in accordance with
Section 10.13.

3.06Survival.  All of the Company’s and each other Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

89

--------------------------------------------------------------------------------

 

ARTICLE IV.

CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT

4.01Amendment and Restatement.  The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the
Lenders:  

(i)executed counterparts of (A) this Agreement, (B) the Security Agreement, (C)
the Company Guaranty and (D) the Subsidiary Guaranty, in each case, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Company;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in the respective jurisdictions specified in Schedule 4.01, which
includes each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v)a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Revolving Administrative
Agent and each Lender, as to the matters set forth in Exhibit L (which shall
include matters of Delaware, North Carolina, South Carolina and Federal Law) and
such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(vi)a favorable opinion of local counsel to the Loan Parties in Florida, Texas,
California, Alabama, and Tennessee, addressed to the Administrative Agent and
each Lender in form and substance satisfactory to the Administrative Agent;

90

--------------------------------------------------------------------------------

 

(vii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(viii)a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(ix)a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;

(x)a duly completed preliminary Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on June 30, 2014, signed by a Responsible
Officer of the Company;

(xi)a duly completed preliminary Used Vehicle Borrowing Base Certificate dated
as of the Closing Date certifying as to the Used Vehicle Borrowing Base as of
June 30, 2014, signed by a Responsible Officer of the Company;

(xii)to the extent not otherwise delivered prior to the date hereof, a copy of
(A) each standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (B) each executed Framework Agreement;

(xiii)duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;

(xiv)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including endorsements naming the
Revolving Administrative Agent (on behalf of the Secured Parties) as an
additional insured and loss payee, as the case may be, on all such insurance
policies maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;

(xv)consolidating balance sheets (including a separate line item for Eligible
Used Vehicle Inventory) for the Company and each Subsidiary as at the end of
March 31, 2014, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (c)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;

91

--------------------------------------------------------------------------------

 

(xvi)forecasts (including assumptions) prepared by the management of the Company
of consolidated balance sheets, income statements and cash flow statements of
the Company and its Subsidiaries in form and substance reasonably satisfactory
to the Administrative Agent for each of the first five years following the
Closing Date;

(xvii)if required by the Administrative Agent or the Revolving Administrative
Agent, in their respective sole discretion, satisfactory results of audits of
the Collateral, provided that, whether or not any such audit is performed, the
Administrative Agent and the New Vehicle Swing Line Lender shall be entitled to
rely on information provided by any existing lender of the Company or its
Subsidiaries as to any Vehicles and existing new vehicle facilities being
refinanced or paid down on the Closing Date;  

(xviii)UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Revolving Administrative Agent for the benefit of the Secured
Parties under the Security Instruments as a valid and perfected Lien (with the
priority described therein) as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be necessary under applicable
law to perfect the Liens of the Revolving Administrative Agent for the benefit
of the Secured Parties under the Security Instruments as a valid and perfected
Lien in and to such other Collateral as the Administrative Agent may require;

(xix)UCC search results with respect to the Borrowers showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Closing Date);

(xx)such duly executed Landlord Waivers for locations of the Borrowers not
already in effect pursuant to the Existing Credit Agreement, as may be requested
by the Administrative Agent in its sole discretion;

(xxi)a certificate signed by a Responsible Officer of the Company certifying as
to the status of the Unrestricted Subsidiaries; and

(xxii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or the Required Lenders reasonably may require.

(b)Any upfront fees or other fees required to be paid to the “collateral agent”
under the Loan Documents, the Administrative Agent, the Arranger, or any Lender
on or before the Closing Date pursuant to any Loan Document or the Existing
Credit Agreement shall have been paid.

92

--------------------------------------------------------------------------------

 

(c)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

(d)The Revolving Credit Facility shall have been amended and restated
substantially simultaneously with the consummation of this Agreement.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.  

4.02Conditions to all Borrowings.  The obligation of each Lender to honor any
Request for Borrowing (other than pursuant to (x) a New Vehicle Committed Loan
Notice or a Used Vehicle Committed Loan Notice, in each case requesting only a
conversion of New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan
Committed Loans, as applicable, to the other Type, (y) a Payment Commitment, or
(z) a Payoff Letter Commitment) is subject to the following conditions
precedent:

(a)The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)(i) in the case of Used Vehicle Floorplan Borrowings, no Used Vehicle
Default, Used Vehicle Event of Default or Revolving Event of Default shall
exist, or would result from such proposed Borrowing or from the application of
the proceeds thereof, (ii) in the case of New Vehicle Floorplan Borrowings, (A)
no New Vehicle Event of Default shall exist, or would result from such proposed
Borrowing or the application of the proceeds thereof, with respect to the New
Vehicle Borrower that is requesting the Borrowing, (B) no New Vehicle Event of
Default under Section 8.03(e) or (f) shall exist, (C) no New Vehicle Event of
Default  under Section 8.03(h) or (i) shall exist with respect to the Company
and (D) no New Vehicle Event of Default under any other subsection of
Section 8.03 has continued for thirty (30) days or more.

93

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and, if applicable, the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender shall have received a Request for
Borrowing in accordance with the requirements hereof; provided that, with
respect to Used Vehicle Floorplan Swing Line Borrowings, for purposes of this
Section 4.02(c) and the last sentence of Section 4.02, while an
Autoborrow  Agreement is in effect, the Company shall be deemed to have given a
Used Vehicle Floorplan Swing Line Loan Notice (and reaffirmed the
representations and warranties described herein and satisfied all other
conditions to funding hereunder) as of each day on which an Autoborrow Advance
is made.

(d)In the case of any Used Vehicle Floorplan Borrowing, the Total Used Vehicle
Floorplan Outstandings after giving effect to such Borrowing shall not exceed
the Used Vehicle Borrowing Base on such date.

(e)If the applicable Borrower is a New Vehicle Borrower, then the conditions of
Section 2.19 to the designation of such Borrower as a New Vehicle Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Borrowing (other than a New Vehicle Committed Loan Notice or a
Used Vehicle Committed Loan Notice, in each case requesting only a conversion of
New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans,
as applicable, to the other Type) submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a),
and (b) have been satisfied on and as of the date of the applicable Borrowing.

4.03Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment.  The obligation of the New Vehicle
Floorplan Swing Line Lender to honor any request for a New Vehicle Floorplan
Borrowing pursuant to a Payment Commitment or a Payoff Letter Commitment is
subject to the following conditions precedent:

(a)To the extent required pursuant to the terms of such Payment Commitment or
Payoff Letter Commitment, as the case may be, the New Vehicle Floorplan Swing
Line Lender shall have received a manufacturer/distributor invoice, cash draft,
electronic record, depository transfer check, sight draft, or such other
documentation as may be specified in such Payment Commitment or Payoff Letter
Commitment, identifying the Vehicles delivered or to be delivered to the
applicable New Vehicle Borrower; and

(b)any other conditions precedent set forth in such Payment Commitment or Payoff
Letter Commitment.

94

--------------------------------------------------------------------------------

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Company and each New Vehicle Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all franchises and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the Revolving
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

95

--------------------------------------------------------------------------------

 

5.05Financial Statements; No Material Adverse Effect; No Internal Control
Event.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheets of the Company
and its Subsidiaries dated March 31, 2014, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)To the Company’s best knowledge, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could  reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.  Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

96

--------------------------------------------------------------------------------

 

5.07No Default.  Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09Environmental Compliance.  The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as (i)
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates and (ii) satisfy the requirements of the Security Instruments.  

5.11Taxes.  The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12ERISA Compliance.  

(a)Each Plan, and to the knowledge of the Company, each Multiemployer Plan and
Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code with respect to all plan document qualification
requirements for which the applicable remedial amendment period has closed and
that the trust related thereto has been determined to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service.  To the best
knowledge of the Company, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

97

--------------------------------------------------------------------------------

 

(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan or to the knowledge of the Company, any Multiemployer Plan
or Multiple Employer Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any ERISA Affiliate has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred with respect to any Pension Plan, or to the
knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan, and
neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Company or
its Subsidiaries in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens.  The Company has no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Company have been
validly issued and are fully paid and nonassessable.

5.14Margin Regulations; Investment Company Act.  

(a)Neither the Company nor any New Vehicle Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b)None of the Company, any Person Controlling the Company, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

98

--------------------------------------------------------------------------------

 

5.15Disclosure.  The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  

5.16Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Subsidiary
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18Books and Records.  Each of the Company and each Subsidiary maintains proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

5.19Franchise Agreements and Framework Agreements.  The Company has provided to
the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and (b)
each Framework Agreement, in each case in effect as of the Closing Date.  Except
as set forth on Schedule 5.19 or with respect to any Franchise Agreement entered
into after the Closing Date and delivered to the Administrative Agent and each
Lender pursuant to Section 6.03(f), there is no material deviation in any
Franchise Agreement from the standard form of Franchise Agreements for the
applicable

99

--------------------------------------------------------------------------------

 

vehicle manufacturer or distributor delivered as of the Closing Date.  Each
Franchise Agreement and Framework Agreement is, other than as disclosed in
writing to the Administrative Agent and the Lenders, in full force and effect
and is enforceable by the applicable Loan Party in accordance with its
terms.  To the knowledge of the Company, (a) no party to any Franchise Agreement
or Framework Agreement is in material breach of, or has failed to perform in any
material respect or is in material default under, such Franchise Agreement or
Framework Agreement and (b) no party to any Franchise Agreement or Framework
Agreement has given or received any notice of any proposed or threatened
termination of such Franchise Agreement or Framework Agreement (except any such
notice that has been disclosed to the Administrative Agent and each Lender, as
the case may be, pursuant to Section 6.03(f)).  

5.20Collateral.  

(a)The provisions of each of the Security Instruments are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable, perfected security interest (with the priority
described therein) in all right, title and interest of each applicable Loan
Party in the Collateral described therein, except as otherwise permitted
hereunder.

(b)No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on Collateral evidenced and created
by any of the Loan Documents.

5.21Solvency.  Both before and after giving effect to the Loans hereunder, each
Loan Party is Solvent.  On the Closing Date, both before and after giving effect
to the Loans hereunder, each Loan Party is Solvent.

5.22Labor Matters.  As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.

5.23Acquisitions.  As of the Closing Date and as of the date of each Permitted
Acquisition, all material conditions precedent to, all consents from applicable
Governmental Authorities, and all other material consents necessary to permit,
such Permitted Acquisition will have been obtained, satisfied, or waived (except
that (i) no conditions imposed by the Loan Documents are so waivable other than
with the consent of the Required Lenders and (ii) no other conditions shall be
waived if such waiver would materially adversely affect the benefits to be
obtained by the Company or the Secured Parties from such Acquisition), as the
case may be.

5.24Real Estate Indebtedness.  The amount of any Indebtedness of the Company and
its Subsidiaries secured by Liens on the real property and improvements financed
thereby is no greater than eighty-five percent (85%) of the value of such real
property and improvements as set forth in an appraisal of such real property and
improvements prepared by an independent Member of the Appraisal Institute
certified appraiser in connection with such Indebtedness (which appraisal shall
be delivered to Administrative Agent upon its request).

100

--------------------------------------------------------------------------------

 

5.25Service Loaner Vehicles.  Any Service Loaner Vehicles that are financed by,
or constitute collateral for, any Permitted Third Party Service Loaner
Indebtedness are designated as Service Loaner Vehicles in the books of record
and account of the Company and its Subsidiaries.

5.26Permitted Third Party Service Loaner Indebtedness.  All Indebtedness for the
financing of Service Loaner Vehicles provided by Service Loaner Lenders is
secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Service Loaner
Vehicles.

5.27OFAC.  Neither the Company, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the knowledge of the Company and its Subsidiaries, any
employee, agent, affiliate or representative of the Company or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, or (ii) located, organized or resident in a Designated Jurisdiction.

5.28Anti-Corruption Laws.  The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company (or if earlier, fifteen (15) days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)):

(i)an audited consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, setting forth in comparative form the figures
for the previous fiscal year, in reasonable detail and prepared in accordance
with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;

101

--------------------------------------------------------------------------------

 

(iii)the related audited consolidated statement of income or operations for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
year with subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers
(excluding the results of any Dual Subsidiaries), and (z) Silo Subsidiaries and
Dual Subsidiaries grouped by each Silo Lender, in each case prior to
intercompany eliminations (and, upon request of the Administrative Agent,
setting forth in comparative form the figures for the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP; and

(v)the related audited consolidated statements of stockholders’ equity and cash
flows for such fiscal year setting forth in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;

such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (y) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with Item
308 of SEC Regulation S-K expressing a conclusion which contains no statement
that there is a material weakness in such internal controls, except for such
material weaknesses as to which the Required Lenders do not object, and (B) an
attestation report of such Registered Public Accounting Firm on management’s
assessment of, and the opinion of the Registered Public Accounting Firm
independently assessing the effectiveness of, the Company’s internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley and expressing a
conclusion which contains no statement that there is a material weakness in such
internal controls, except for such material weakness as to which the Required
Lenders do not object, and such consolidating statements to be certified by a
Responsible Officer of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries;

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

102

--------------------------------------------------------------------------------

 

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such fiscal quarter (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
quarter (and the portion of the Company’s fiscal year then ended) with subtotals
for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the results of
any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter (and portion) of the previous
fiscal year), all in reasonable detail and prepared in accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such fiscal quarter (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c)if requested by the Administrative Agent, as soon as available, but in any
event within thirty (30) days after the end of each calendar month (including
December, but excluding the last month of the fiscal quarter periods described
in Section 6.01(b)) of each fiscal year of the Company (or if earlier than such
30th day, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)):

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such calendar month, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

103

--------------------------------------------------------------------------------

 

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such calendar month, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such calendar month (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

(iv)the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding calendar month (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such calendar month (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b) and (c) above at the times specified
therein.

104

--------------------------------------------------------------------------------

 

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)Concurrently with:

(i)the delivery of the financial statements referred to in Section 6.01(a) and
(b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing  all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;

(ii)the delivery of the financial statements referred to in Section 6.01(c)
(with respect to each January, February, April, May, July, August, October and
November), if requested by the Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, but only including
the calculation of the financial covenant set forth in Section 7.11(a);

(iii)the delivery of the financial statements referred to in Section 6.01(a),
financial projections for the 12 months succeeding the date of such financial
statements, such projections to be prepared by management of the Company, in
form satisfactory to the Administrative Agent; and

(iv)any event described herein requiring Pro Forma Compliance, a duly completed
Pro Forma Compliance Certificate (including the calculation of the financial
covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma Used Vehicle
Borrowing Base Certificate, as applicable, signed by a Responsible Officer of
the Company;

(b)within twenty (20) days after the end of each calendar month, a duly
completed Used Vehicle Borrowing Base Certificate signed by a Responsible
Officer of the Company as at the end of such calendar month; provided that, if
any Event of Default shall have occurred and be continuing, the Company shall
deliver such Used Vehicle Borrowing Base Certificates, each signed by a
Responsible Officer of the Company, at any other time requested by the
Administrative Agent;

(c)in the event of any Disposition resulting in Net Cash Proceeds in an amount
greater than (A) $15,000,000 (excluding the value of New Vehicles and real
property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the Company shall concurrently deliver a notice of
Disposition, as required pursuant to Section 6.03(g), and (B) $35,000,000
(excluding the value of New Vehicles and real property sold in such Disposition
and reasonable costs associated with the closing of such Disposition), and with
respect to any Removed Franchise, the Company shall deliver to the
Administrative Agent a duly completed Pro Forma Used Borrowing Base Certificate
giving pro forma effect to such Disposition or

105

--------------------------------------------------------------------------------

 

Removed Franchise, based on the prior month’s Used Vehicle Borrowing Base
Certificate and subtracting sold assets or removed assets, as applicable, but
reflecting prepayments of Used Vehicle Floorplan Loans required pursuant to
Section 2.09(e) in connection with such Disposition or Removed Franchise and
delivery of such certificates (such notices and Pro Forma Used Vehicle Borrowing
Base Certificates described in the immediately preceding clauses (A) and (B),
the “Disposition Deliveries”) and the Used Vehicle Borrowing Base will
immediately be adjusted to reflect such Disposition or Removed Franchise;

(d)in the event of any Acquisition, the certificates and information required by
Section 7.12;

(e)within a reasonable period of time after any request by the Administrative
Agent, Vehicle Title Documentation and manufacturer/dealer statements;

(f)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(g)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(h)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(i)promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;

(j)[Intentionally Omitted]; and

(k)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

106

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak, ClearPar,
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  

107

--------------------------------------------------------------------------------

 

6.03Notices.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any notice or correspondence from or on behalf of the applicable franchisor,
distributor or manufacturer, the Company or any Subsidiary alleging that any
such event has occurred with respect to any Franchise Agreement or Framework
Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(c)of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan or
Multiple Employer Plan;

(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e)of the Registered Public Accounting Firm’s determination (in connection with
its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;

(f)of (i) any Franchise Agreement entered into after the Closing Date (and a
copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in Section
8.01(l) and has not been renewed within 30 days; (iv) any amendment or other
modification (and a copy of such amendment or modification) of any Framework
Agreement, and (v) any material adverse change in the relationship between the
Company or any Subsidiary and any vehicle manufacturer or distributor, including
the written threat of loss of a new vehicle franchise or the written threat of
termination of a Franchise Agreement or Framework Agreement;

(g)of the occurrence of any Disposition of property or assets resulting in Net
Cash Proceeds greater than $15,000,000 (such amount to exclude the value of New
Vehicles and real property sold in such Disposition and reasonable costs
associated with the closing of such Disposition), such notice pursuant to this
clause (g) to be given on the date of such Disposition and to include (i) a
statement of the date of the Disposition and the property or assets Disposed of,
and (ii) an itemized calculation of the Net Cash Proceeds from such Disposition
(including

108

--------------------------------------------------------------------------------

 

showing as a separate line item each category of payments, expenses or taxes
that are deducted as part of such calculation);

(h)of the occurrence of any Silo Financing Commencement Date occurring during
any month with respect to any Removed Franchise of a Subsidiary not later than
the last Business Day of such month, stating (i) such Silo Financing
Commencement Date, (ii) each applicable Removed Franchise, and (iii) the
mandatory prepayments of New Vehicle Floorplan Committed Loans and New Vehicle
Floorplan Swing Line Loans required in connection therewith by Section
2.11(a)(iii)(C); and

(i)of the establishment of any program providing for Permitted Third Party
Service Loaner Indebtedness of the Company or any Subsidiary, including notice
of the name of each manufacturer or finance company providing such Indebtedness
and of each Person (including the Company or any Subsidiary) able to incur
Indebtedness under such program.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, including Vehicles, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation.  (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation
(collectively, the “Vehicle Title Documentation”) necessary or desirable in the
normal conduct of its business and maintain records evidencing which Vehicles
are being used as Demonstrators and Rental Vehicles (each as defined in the
Floorplan Credit Agreement).  

109

--------------------------------------------------------------------------------

 

6.06Maintenance of Properties; Repairs.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.  (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and otherwise as required by the Security Instruments; (b) maintain general
public liability insurance at all times with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, against
liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent.  Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent and the Revolving Administrative Agent not less
than thirty (30) days’ (or ten (10) days’ in the case of termination for
non-payment) prior written notice before any material amendment to any such
policy by endorsement or any lapse, termination or cancellation thereof, each
such policy of liability insurance shall list the Revolving Administrative Agent
as an additional insured, and each such policy of casualty insurance shall list
the Revolving Administrative Agent as loss payee pursuant to a loss payee clause
in form and substance satisfactory to the Administrative Agent and the Revolving
Administrative Agent.

6.08Compliance with Laws and Contractual Obligations.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable, books and records specifying the year, make, model, cost, price,
location and vehicle identification number of each Vehicle owned by the Company
or such Subsidiary.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company

110

--------------------------------------------------------------------------------

 

(except for access required in connection with a floorplan audit pursuant to
Section 6.12, which will be permitted at any time during regular business hours
(or at other times consistent with standard industry practice) and without
advance notice); provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

6.11Use of Proceeds.  Use the proceeds of the Borrowings:

(a)in the case of the New Vehicle Floorplan Facility (i) to finance the
acquisition by the New Vehicle Borrowers of New Vehicle Inventory (including
dealer trade, Demonstrators, Rental Vehicles and Fleet Vehicles) pursuant to New
Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan Swing Line Loan
Notices, Payment Commitments or Payoff Letter Commitments, and (ii) to refinance
indebtedness outstanding under existing new vehicle floorplan facilities of the
New Vehicle Borrowers, provided pursuant to the Existing Credit Agreement, in
each case not in contravention of any Law or any Loan Document; and

(b)in the case of the Used Vehicle Floorplan Facility (i) to finance the
acquisition of Used Vehicle inventory, (ii) to refinance indebtedness
outstanding under the used vehicle floorplan facility of the Company provided
pursuant to the Existing Credit Agreement, and (iii) other working capital,
capital expenditures and other lawful corporate purposes, in each case not in
contravention of any Law or of any Loan Document;

provided that no proceeds of any Borrowing shall be paid to any Unrestricted
Subsidiary.

6.12Floorplan Audits.

(a)Entry on Premises.  Each New Vehicle Borrower shall permit a duly authorized
representative of the New Vehicle Swing Line Lender to enter upon such New
Vehicle Borrower’s premises during regular business hours (or at other times
consistent with standard industry practice) to perform audits of Vehicles
constituting Collateral in a manner reasonably satisfactory to the New Vehicle
Swing Line Lender on a quarterly basis or at other intervals as requested by the
New Vehicle Swing Line Lender from time to time, but no less frequently than
three times in any twelve (12) month period.  Each New Vehicle Borrower shall
assist the New Vehicle Swing Line Lender, and its representatives, in whatever
way reasonably necessary to make the inspections and audits provided for herein.

(b)Delivery of Audits.  Within thirty (30) days after the end of each calendar
month of the Company, the New Vehicle Swing Line Lender shall deliver to the
Administrative Agent a summary of the audits of each of the New Vehicle
Borrowers performed by the New Vehicle Swing Line Lender during the calendar
month just ended, setting forth therein a spread sheet reflecting, for each New
Vehicle Borrower, a summary of the results of each floorplan audit during the
calendar month.  The Administrative Agent shall promptly deliver a copy of such
report to each Lender.

111

--------------------------------------------------------------------------------

 

6.13Location of Vehicles.  Keep the Vehicles only at the locations set forth on
Schedule 6.13, as such schedule may be revised from time to time as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary course of business, (a) be temporarily in transit
to or between such locations or (b) be temporarily removed from such locations
(i) for repair or (ii) when being test driven by potential customers.  

6.14Additional Subsidiaries.  (i) If the Company requests that New Vehicle
Floorplan Loans be made available to a newly acquired or created Subsidiary
(other than a Silo Subsidiary) which engages in the business of selling or
leasing New Vehicles, or (ii) if any newly created or acquired Subsidiary has
Eligible Used Vehicle Inventory included in the Used Vehicle Borrowing Base at
any time, then as soon as practicable, but in any event within thirty (30) days
after the acquisition or creation of any such Subsidiary (or, if later, by the
date such Subsidiary first satisfies the condition in clause (i) or (ii) above)
cause to be delivered to the Administrative Agent each of the following:

(i)a Joinder Agreement duly executed by such Subsidiary with all schedules and
information thereto appropriately completed with respect to becoming a “New
Vehicle Borrower” or “Subsidiary Guarantor” (including appropriate indications
if such Subsidiary is a Dual Subsidiary);

(ii)UCC financing statements naming such Subsidiary as “Debtor” and naming the
Revolving Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its counsel to be filed in all UCC
filing offices in which filing is necessary or advisable to perfect in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties the
Liens on the Collateral conferred under such Joinder Agreement and other
Security Instruments to the extent such Lien may be perfected by UCC filings;

(iii)unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, in the case of any single Acquisition or any related series
of Acquisitions with an aggregate Cost of Acquisition of $25,000,000 or more, an
opinion or opinions of counsel to such Subsidiary dated as of the date of
delivery of such Joinder Agreements (and other Loan Documents) provided for in
this Section 6.14 and addressed to the Administrative Agent, in form and
substance acceptable to the Administrative Agent;

(iv)the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii),
(xiii), (xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and

(v)evidence satisfactory to the Administrative Agent that all taxes, filing
fees, recording fees and other related transaction costs have been paid.

In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary), and Section
7.20.  

112

--------------------------------------------------------------------------------

 

6.15Further Assurances.  Execute, acknowledge, deliver, and record or file such
further instruments, including, without limitation, further security agreements,
financing statements, and continuation statements, and do such further acts as
may be reasonably necessary, desirable, or proper to carry out more effectively
the purposes of this Agreement, including, without limitation, (i) causing any
additions, substitutions, replacements, or equipment related to the Vehicles
financed hereunder to be covered by and subject to the Liens created in the Loan
Documents to which any New Vehicle Borrower is a party; and (ii) with respect to
any Vehicles which are, or are required to be, subject to Liens under the Loan
Documents, execute, acknowledge, endorse, deliver, procure, and record or file
any document or instrument, including, without limitation, any financing
statement or any Vehicle Title Documentation, deemed advisable by the
Administrative Agent or the New Vehicle Swing Line Lender to protect the Liens
granted in this Agreement or the Loan Documents against the rights or interests
of third Persons, and the Company will pay all reasonable costs connected with
any of the foregoing.

6.16Landlord Waivers.  With respect to any real property leased by the Company
or any Loan Party, where requested by the Administrative Agent, the Company and
each Loan Party shall use commercially reasonable efforts (and shall deliver to
the Administrative Agent satisfactory evidence of such efforts) to deliver a
Landlord Waiver (to the extent not previously delivered to the Administrative
Agent or the Revolving Administrative Agent) duly executed by the applicable
landlord in form and substance reasonably satisfactory to the Administrative
Agent.

6.17Notices regarding Indebtedness.  At the time the Company or any Loan Party
enters into any Subordinated Indebtedness or Additional Unsecured Indebtedness,
the Company shall deliver to the Administrative Agent a certificate, in form and
substance acceptable to the Administrative Agent, attaching copies of all
material documentation relating to such Subordinated Indebtedness or Additional
Unsecured Indebtedness, stating the amount of such Indebtedness and certifying
that (i) such Indebtedness complies with the requirements of Sections 7.15 and
7.09 and the definition of “Subordinated Indebtedness” or “Additional Unsecured
Indebtedness”, as applicable, and (ii) no Event of Default shall have occurred
and be continuing or would occur as a result thereof.

6.18Joinder of Additional Silo Lenders.  To the extent not otherwise required to
be delivered pursuant to Sections 7.16 or 7.17 and as soon as practicable but in
any event within five (5) days following the initial incurrence of Permitted
Silo Indebtedness by any New Vehicle Borrower or any other Subsidiary from a
Silo Lender with respect to a particular franchise, cause to be delivered to the
Administrative Agent a joinder agreement to the Master Intercreditor Agreement
executed by the applicable Silo Lender, along with any applicable revised
exhibits thereto.  

6.19Deposit Accounts.  Maintain with the Revolving Administrative Agent at all
times the depository arrangements in existence with the Revolving Administrative
Agent on the Closing Date (including the maintenance of all business, operating
and administrative deposit accounts) unless otherwise approved by the Revolving
Administrative Agent.  

113

--------------------------------------------------------------------------------

 

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refunding, refinancing, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting a Used
Vehicle Event of Default under Section 8.01(h) or a New Vehicle Event of Default
under Section 8.03(j);

114

--------------------------------------------------------------------------------

 

(i)Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j)Liens securing Permitted Silo Indebtedness so long as the respective Silo
Lender (and each other party to the Master Intercreditor Agreement) has executed
and delivered the Master Intercreditor Agreement to the Administrative Agent and
such Liens are subject to the Master Intercreditor Agreement; provided that,
Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;

(k)Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(m)` or permitted
Guarantees thereof;

(l)Liens securing Permitted Third Party Service Loaner Indebtedness;

(m)Liens securing the Revolving Credit Facility so long as the Revolving
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent and such Liens are subject to the Master Intercreditor
Agreement;

(n)Liens on dealer reserve accounts, participation accounts, premium purchase
accounts or other similar accounts related to sales of retail installment sales
contracts; and

(o)Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of such Lien, no Default shall exist or
would result from such Lien, (ii) no such Lien attaches to any Collateral, and
(iii) the aggregate Indebtedness secured by (and the value of the assets subject
to) all Liens created or incurred in reliance on this clause (o) shall not
exceed $15,000,000 at any time.

Notwithstanding the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (other than a “Borrowing Base Real Estate Permitted Lien”, as defined
in the Revolving Credit Agreement) upon any Excluded Real Estate Collateral,
whether now owned or hereafter acquired.

7.02Investments.  Make any Investments, except:

(a)Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(b)advances to officers, directors and employees of the Company and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(c)Investments of the Company in any Subsidiary Guarantor and Investments of any
Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;

115

--------------------------------------------------------------------------------

 

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.03;

(f)Acquisitions permitted by Section 7.12;

(g)capital contributions (in order to meet capital requirements imposed by
applicable Law) or insurance premium payments by any Loan Party to SRM
Assurance, Ltd.,  which capital contributions and premium payments do not exceed
$6,000,000 in the aggregate in any fiscal year of the Company;

(h)Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(g), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $10,000,000;

(i)Investments made in connection with the Company’s supplemental executive
retirement plan, as the same may be amended, so long as such Investments do not
exceed $5,000,000 in any given calendar year; and

(j)other Investments not exceeding $10,000,000 in the aggregate in any fiscal
year of the Company.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;  

(c)Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;

116

--------------------------------------------------------------------------------

 

(d)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $10,000,000;

(f)Indebtedness in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding;

(g)Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;

(h)Subordinated Indebtedness, provided that both immediately prior to the
issuance of any such Subordinated Indebtedness and after giving effect to such
Subordinated Indebtedness (A) no Default or Event of Default shall exist and (B)
the Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced
by a Pro Forma Compliance Certificate;

(i)[Intentionally Omitted];

(j)[Intentionally Omitted];

(k)Additional Unsecured Indebtedness if both immediately prior to the issuance
of such Additional Unsecured Indebtedness and after giving effect to such
Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;

(l)[Intentionally Omitted];

(m)Permitted Real Estate Indebtedness;

(n)Permitted Third Party Service Loaner Indebtedness;

(o)Indebtedness under the Revolving Credit Agreement so long as the Revolving
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and

117

--------------------------------------------------------------------------------

 

(p)Indebtedness under any Secured Cash Management Arrangement (as defined in the
Revolving Credit Agreement).

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;

(b)subject to Section 6.14, any Subsidiary may merge into or consolidate with
another Person in order to consummate an Acquisition permitted by Section 7.12;
provided that (i) if the Company is a party to any such merger or consolidation,
the Company is the survivor thereof, and (ii) except as described in clause (i)
above, if a Subsidiary Guarantor is a party to any such merger or consolidation,
a Subsidiary Guarantor is the survivor thereof;

(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Company or a Subsidiary Guarantor;

(d)any Subsidiary may Dispose of all or substantially all of its assets to or in
favor of any Person in one transaction or in a series of transactions, provided
that such Disposition or Dispositions satisfy the requirements of Section
7.05(g) and in the case of a Disposition of a dealership Subsidiary, Section
7.19; and

(e)any Subsidiary which has Disposed of all or substantially all of its assets
in accordance with the terms of this Agreement (i) may be dissolved or have its
entity status terminated or (ii) so long as such Subsidiary does not qualify as
a Restricted Subsidiary after giving effect to such Disposition, at the request
of the Company, be released by the Administrative Agent and the Revolving
Administrative Agent from its obligations under the Subsidiary Guaranty and the
other Loan Documents, provided that, if at any time thereafter the Company
requests that such Subsidiary be designated as a New Vehicle Borrower (or if
such Subsidiary thereafter qualifies as a Restricted Subsidiary), the Company
shall cause to be delivered to the Administrative Agent all documents required
to be delivered by Section 6.14 with respect to such Subsidiary in the
timeframes set forth therein.

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory including Eligible Used Vehicle Inventory, in the
ordinary course of business;

118

--------------------------------------------------------------------------------

 

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

(e)Dispositions permitted by Section 7.04;

(f)Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;

(g)Dispositions of retail installment sales contracts and related intangible
property arising from the sale or lease of vehicles, assets, or services in the
ordinary course of business;

(h)Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, (i) no
Default shall exist or would result from such Disposition and (ii) in the case
of a Disposition of a dealership Subsidiary, the requirements of Section 7.19
have been satisfied;

provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;

(b)the Company may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person;

(c)any Loan Party may make “net share settlements” of vested restricted stock
for tax withholding;  

(d)[Intentionally omitted];

(e)[Intentionally omitted];

119

--------------------------------------------------------------------------------

 

(f)the Company may declare and make cash dividends in an aggregate amount per
fiscal quarter of up to $0.10 per share for each share of the Company’s
Qualified Capital Stock outstanding as of the quarterly record date for
dividends payable in respect of such fiscal quarter (as such amount shall be
adjusted for changes in the capitalization of the Company upon
recapitalizations, reclassifications, stock splits, stock dividends, reverse
stock splits, stock consolidations and similar transactions), provided, however,
in the event a Change of Control occurs (and without waiving any Default arising
from such Change of Control, or any condition to the payment of cash dividends
relating to such Default), the aggregate amounts (if any) permitted to be paid
in cash dividends per fiscal quarter shall not exceed the aggregate amounts of
such cash dividends paid in the same fiscal quarter most recently occurring
prior to such Change of Control; provided further that for the purposes of this
exception, shares of Qualified Capital Stock issued for less than fair market
value (other than shares issued pursuant to options or otherwise in accordance
with the Company’s stock option, employee stock purchase or other equity
compensation plans) shall not be deemed outstanding; and

(g)the Company may make additional Restricted Payments (including cash dividends
not otherwise permitted by clause (f)), provided that the sum of (i) aggregate
amount of such Restricted Payments which are permitted solely by virtue of this
Section 7.06(g) and which are declared or made on or after the date of this
Agreement plus (ii) the aggregate amount of Subordinated Indebtedness
Prepayments and Additional Unsecured Indebtedness Prepayments that are made on
or after the date of this Agreement, plus (iii) the aggregate amount of
Investments (excluding (A) Loans and advances to the extent these have been
repaid and (B) items described in clause (c) of the definition of “Investment”,
provided that such items are related to the sale, service, or storage of
vehicles or other related services and products) that are made on or after the
date of this Agreement, does not exceed the Builder Basket Amount.  

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.  In addition, SRM Assurance, Ltd. is prohibited from
engaging in any business other than the provision of business insurance to the
Company.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Guarantor or between and
among any Guarantors.

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Loan Party or
to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that (x) clauses (i), (ii) and (iii) above
shall not prohibit any such restriction on Restricted Payments, Guarantees or
liens incurred or

120

--------------------------------------------------------------------------------

 

provided in favor of any Floorplan Secured Party under the Floorplan Loan
Documents, and (y) clause (iii) above shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e), (g), (m) or (n) solely to the extent any such negative pledge
relates to the property financed by or securing such Indebtedness, or (z)
manufacturer limitations on dividends set forth in Franchise Agreements or
Framework Agreements which limitations relate to minimum capitalization
requirements for dealerships; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

7.10Use of Proceeds.  Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11Financial Covenants.  

(a)Consolidated Liquidity Ratio.  Permit the Consolidated Liquidity Ratio as of
the end of any fiscal quarter (or at the request of the Administrative Agent, as
of the end of any calendar month) to be less than 1.05 to 1.00.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.

(c)Consolidated Total Lease Adjusted Leverage Ratio.  Permit the Consolidated
Total Lease Adjusted Leverage Ratio at any time to be greater than 5.50 to 1.00.

7.12Acquisitions.  Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of business of the Person to be acquired are substantially the
same as one or more line or lines of business conducted by the Company and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Revolving Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition and, (iii) if the
aggregate Cost of Acquisition of all Acquisitions (including such Acquisition)
occurring in any fiscal year (together with any other Related Acquisition or
Related Proposed Acquisition with respect to such Acquisition – whether or not
occurring or expected to occur in the same fiscal year) is in excess of
$50,000,000, (w) the Required Lenders shall have consented to such Acquisition,
(x) no Default would exist immediately after giving effect to such Acquisitions,
(y) the Company shall have furnished to the Administrative Agent pro forma
historical financial statements as of the end of the most recently completed
fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Revolving
Borrowing Base Certificate, in each

121

--------------------------------------------------------------------------------

 

case delivered simultaneously with such pro forma historical financial
statements, (iv) the Person acquired shall be a wholly-owned Subsidiary, or be
merged into the Company or a wholly-owned Subsidiary, immediately upon
consummation of the Acquisition (or if assets are being acquired, the acquiror
shall be the Company or a wholly-owned Subsidiary), and (v) after the
consummation of such Acquisition, the Company or any applicable Subsidiary shall
have complied with the provisions of Section 6.14.

7.13Used Vehicle Borrowing Base.  

(a)Permit at any time the sum of the Total Used Vehicle Floorplan Outstandings
to exceed the Used Vehicle Borrowing Base, unless the Company shall have
immediately complied with Section 2.09(e) with respect to such excess; or

(b)substantially change the method of valuation of the Collateral with respect
to the Used Vehicle Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.

7.14Amendments of Certain Indebtedness.  Amend, modify or change in any manner
any term or condition of any of the Subordinated Indebtedness or any Additional
Unsecured Indebtedness permitted by Section 7.03(h) or 7.03(k) or refinance or
replace any such Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent and the Lenders than the terms and
conditions of the relevant Indebtedness as of the later of the Closing Date or
the date of incurrence thereof.

7.15Prepayments, etc. of Certain Indebtedness.  Make any Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment, except
that the Company may make such Subordinated Indebtedness Prepayment or
Additional Unsecured Indebtedness Prepayment, provided that (a) no Default shall
have occurred and be continuing at the time of any such Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment or would
result therefrom, and (b) the sum of (i) aggregate amount of such Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments made
on or after the date of this Agreement plus (ii) the aggregate amount of
Restricted Payments permitted by Section 7.06(g) that are declared or made on or
after the date of this Agreement, plus (iii) the aggregate amount of Investments
(excluding (A) Loans and advances to the extent these have been repaid and (B)
items described in clause (c) of the definition of “Investment”, provided that
such items are related to the sale, service, or storage of vehicles or other
related services and products) that are made on or after the date hereof, does
not exceed the Builder Basket Amount.  

7.16Silo Subsidiaries.  Permit any Subsidiary to become a Silo Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall not be
designated a New Vehicle Borrower or entitled to the proceeds of any New Vehicle
Floorplan Loans, (ii) no New Vehicle Inventory of such Subsidiary shall be
financed by any New Vehicle Floorplan Loans, and (iii) prior to the time of
designation of such

122

--------------------------------------------------------------------------------

 

Subsidiary as a Silo Subsidiary, all outstanding New Vehicle Floorplan Loans
with respect to such Subsidiary shall have been repaid.

7.17Dual Subsidiaries.  Permit any Subsidiary to become a Dual Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle
Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership, and
(v) prior to the time of designation of such Subsidiary as a Dual Subsidiary,
all outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for
New Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid.

7.18[Intentionally Omitted.]

7.19Disposition of Subsidiary or Franchise.  Sell to any Person other than the
Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.

7.20Additional Credit Support Documentation.  Permit any Subsidiary to Guarantee
or grant any Lien in favor of any Silo Lender in respect of Permitted Silo
Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender.  Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent and the Lenders or grant substantially
similar Liens in favor of the Revolving Administrative Agent (for the benefit of
the Secured Parties) to the same extent.

7.21Perfection of Deposit Accounts.  Permit any Person (other than the Revolving
Administrative Agent (on behalf of the Revolving Secured Parties) to obtain any
deposit account control agreement (or otherwise perfect any Lien in) any deposit
account of the Company or any of its Subsidiaries.

123

--------------------------------------------------------------------------------

 

7.22Sanctions.  Directly or indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Swing Line Lender, or otherwise) of Sanctions.

7.23Certain Service Loaner Vehicles.  Request any Loan with respect to any
Vehicle, or include any Vehicle in the Used Vehicle Borrowing Base, if such
Vehicle is financed by, or constitutes collateral for, any Permitted Third Party
Service Loaner Indebtedness.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Used Vehicle Events of Default.  Any of the following shall constitute a
Used Vehicle Event of Default (each a “Used Vehicle Event of Default”):

(a)Non-Payment.  The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Used Vehicle
Floorplan Loan, or (ii) within five (5) days after the same becomes due, any
interest on any Used Vehicle Floorplan Loan, or any fee due hereunder with
respect to the Used Vehicle Floorplan Facility, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document with respect to the Used Vehicle Floorplan Facility; or

(b)Specific Covenants.  The Company or any other Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01,
6.02(a), (b), (c) or (d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (i) when made or deemed made or (ii) at the time a draft
with respect to a Payment Commitment or a Payoff Letter Commitment is presented
for payment; or

124

--------------------------------------------------------------------------------

 

(e)Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Company, any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

125

--------------------------------------------------------------------------------

 

(h)Judgments.  There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (in each case, to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $25,000,000; or

(j)Invalidity of Loan Documents.  (i) Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Franchise Agreements and Framework Agreements.  (i) Any Franchise Agreement
or Framework Agreement is terminated or suspended or expires and a replacement
for such Franchise Agreement or Framework Agreement is not entered into within
30 days of such termination, suspension or expiration, (ii) there occurs a
default by any Person in the performance or observance of any term of any
Franchise Agreement or Framework Agreement  which is not cured within any
applicable cure period therein, or (iii) there occurs any change in any
Franchise Agreement or Framework Agreement, except in each case referred to in
clauses (i), (ii) and (iii) to the extent such termination, suspension,
expiration, default or change (either individually or in the aggregate) could
not reasonably be expected to have a Material Adverse Effect; provided that, in
the event a Franchise Agreement expires in accordance with its terms, if and for
so long as the respective dealership Subsidiary and manufacturer or distributor
are negotiating in good faith to renew such Franchise Agreement, and the
respective manufacturer or distributor has not taken (and is not reasonably
expected to take) any action to terminate such Franchise Agreement, such
expiration shall not by itself be considered an Event of Default under this
Section 8.01(l);

126

--------------------------------------------------------------------------------

 

(m)Out of Balance. An audit performed by the Administrative Agent or New Vehicle
Swing Line Lender pursuant to the provisions of Section 6.10 reveals that any
Vehicle of any Borrower securing the Obligations has, for a period of thirty
(30) consecutive days, been Out of Balance, and such Out of Balance condition
continues until the earlier of (i) three (3) days following knowledge thereof by
an officer of the Company and (ii) three (3) days following notice to the
Company thereof; or

(n)New Vehicle Event of Default. A New Vehicle Event of Default shall occur and
be continuing.

(o)Revolving Event of Default.  A Revolving Event of Default shall occur and be
continuing.    

8.02Remedies Upon Used Vehicle Event of Default.  

(a)If any Used Vehicle Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(i)declare the commitment of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Used Vehicle
Floorplan Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document with respect to the
Used Vehicle Floorplan Facility to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii)exercise on behalf of itself and the Used Vehicle Floorplan Lenders all
rights and remedies available to it and the Used Vehicle Floorplan Lenders under
the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans shall automatically terminate and the unpaid principal
amount of all outstanding Used Vehicle Floorplan Loans and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of the Administrative Agent or any Used Vehicle Floorplan Lender.

(b)Notwithstanding the above, with respect to a Used Vehicle Event of Default
described in Section 8.01(n), if such is caused solely by the occurrence of a
single Event of Default occurring under Section 8.03(a), (g), (h), or (l) and
affects only one New Vehicle Borrower and no other Event of Default has occurred
and is continuing, the Administrative Agent shall not be entitled to accelerate
the Used Vehicle Floorplan Facility for a period of thirty (30) days from the
date of such Used Vehicle Event of Default.  

127

--------------------------------------------------------------------------------

 

(c)In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:

(i)foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or

(ii)take any action to perfect or preserve the rights of the Administrative
Agent with respect to any Collateral, including filing any appropriate claim or
document with respect to any Collateral in any proceeding under any Debtor
Relief Law.

8.03New Vehicle Events of Default.  Any of the following shall constitute a New
Vehicle Event of Default in respect of any one or more Borrowers (each, a “New
Vehicle Event of Default”):

(a)Non-Payment.  (i) Any Borrower or any other Loan Party fails to pay (A) when
and as required to be paid herein, any amount of principal of any New Vehicle
Floorplan Loan or any New Vehicle Floorplan Overdraft (except for any payment
required by Section 2.11(a)(iii) which constitutes an Out of Balance condition
(as to which reference is made to clause (ii) below)), or (B) within five (5)
days after the same becomes due, any interest on any New Vehicle Floorplan Loan,
or any fee due hereunder with respect to the New Vehicle Floorplan Facility, or
(C) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document with respect to the New Vehicle
Floorplan Facility, or (ii) the Company shall fail to cure any Out of Balance
condition, which condition shall remain unremedied for a period of three days
following notice thereof by the Administrative Agent or New Vehicle Swing Line
Lender to the Company; or

(b)Specific Covenants.  The Company fails to perform or observe any term,
covenant or agreement contained in Section 7.11; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or      

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (i) when made or deemed made or (ii) at the time a draft
with respect to a Payment Commitment or a Payoff Letter Commitment is presented
for payment; or

(e)Revolving Event of Default.  (i) A Revolving Event of Default which has not
been cured or waived within thirty (30) days of the occurrence of such Revolving
Event of Default, (ii) repayment of amounts outstanding under the Revolving
Credit Facility shall be accelerated, or (iii) the Company shall fail to pay any
principal, interest or fees due under the Revolving Credit Facility within
thirty (30) days of the due date; or

128

--------------------------------------------------------------------------------

 

(f)Used Vehicle Event of Default. (i) A Used Vehicle Event of Default which has
not been cured or waived within thirty (30) days of the occurrence of such Used
Vehicle Event of Default, (ii) repayment of amounts outstanding under the Used
Vehicle Floorplan Facility shall be accelerated, or (iii) the Company shall fail
to pay any principal, interest or fees due under the Used Vehicle Floorplan
Facility within thirty (30) days of the due date; or

(g)Cross-Default.  (i) The Company or any New Vehicle Borrower (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or such New Vehicle Borrower is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or such New Vehicle
Borrower is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such New Vehicle Borrower as a result
thereof is greater than the Threshold Amount; or

(h)Insolvency Proceedings, Etc.  The Company or any New Vehicle Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

129

--------------------------------------------------------------------------------

 

(i)Inability to Pay Debts; Attachment.  (i) The Company or any New Vehicle
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(j)Judgments.  There is entered against the Company or any New Vehicle Borrower
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(k)Franchise Agreements and Framework Agreement.  With respect to the Company or
any New Vehicle Borrower, (i) any Franchise Agreement or Framework Agreement of
the Company or such New Vehicle Borrower is terminated or suspended or expires
and a replacement for such Franchise Agreement or Framework Agreement is not
entered into within thirty (30) days of such termination, suspension or
expiration; or (ii) there occurs a default by any Person in the performance or
observance of any term of any Franchise Agreement or Framework Agreement which
is not cured within any applicable cure period therein, except in each case
referred to in clauses (i) and (ii) to the extent such termination, suspension,
expiration, or default (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect; provided that, in the
event a Franchise Agreement expires in accordance with its terms, if and for so
long as the respective dealership Subsidiary and manufacturer or distributor are
negotiating in good faith to renew such Franchise Agreement, and the respective
manufacturer or distributor has not taken (and is not reasonably expected to
take) any action to terminate such Franchise Agreement, such expiration shall
not by itself be considered an Event of Default under this Section 8.03(l); or

(l)Invalidity of Loan Documents and Collateral.  (i) Any Loan Document with
respect to the Company or any New Vehicle Borrower, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to those Liens permitted by Section
7.01.

130

--------------------------------------------------------------------------------

 

8.04Remedies Upon New Vehicle Event of Default.  

(a)Upon the occurrence and during the continuance of a New Vehicle Event of
Default under Section 8.03(a), (b), (c), (d), (g), (h), (i), (j), (k) or (l)
with respect to the Company or any New Vehicle Borrower, the Administrative
Agent may, and at the direction of the Required Lenders, shall: (i) (A) make no
further New Vehicle Floorplan Loans to such New Vehicle Borrower or (in the case
of any New Vehicle Event of Default under Section 8.03(h) or (i) with respect to
the Company) any New Vehicle Borrower during the continuance of such New Vehicle
Event of Default and shall at the direction of the Required Lenders cause the
Borrowers to terminate all “sweep”, “connectivity”, “automatic funding”, “zero
balanced” account features and related transfer services in respect of automatic
deposit accounts, and (B) the Administrative Agent and the New Vehicle Swing
Line Lender, upon three (3) days prior notice to the Company before the first
debit, may initiate automatic debits from all such accounts of the Company or
such New Vehicle Borrower in order to pay sums due under any New Vehicle
Floorplan Loans of the Company or such New Vehicle Borrower.  Notwithstanding
the foregoing, the Lenders shall continue to make New Vehicle Floorplan Loans
available to the Company and all New Vehicle Borrowers with respect to which no
New Vehicle Event of Default has occurred unless otherwise provided in Section
8.04(c) below.  

(b)Upon the occurrence and during the continuance of a New Vehicle Event of
Default under Section 8.03(e) above, the Applicable Margin for all New Vehicle
Floorplan Loans made to all New Vehicle Borrowers during the thirty (30) day
period referred to therein shall increase by two percent (2%).

(c)Immediately upon the occurrence of a New Vehicle Event of Default under
Section 8.03(e) or (f), or thirty (30) days after the occurrence of any New
Vehicle Event of Default under Section 8.03(a), (b), (c), (d), (g), (h), (i),
(j), (k) or (l) that is continuing and immediately upon the occurrence of a
second, concurrent New Vehicle Event of Default under Section 8.03(a), (b), (c),
(d), (g), (h), (i), (j), (k) or (l) (unless otherwise permitted by the New
Vehicle Swing Line Lender pursuant to Section 2.04) no further New Vehicle
Floorplan Loans shall be made to any New Vehicle Borrower and the Administrative
Agent may, and at the request of the Required Lenders shall, by written or
facsimile notice to the Company, take any of the following actions at the same
or different times: (w) declare the commitment of each Lender to make New
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated and any such termination shall automatically
terminate the New Vehicle Floorplan Swing Line, (x) declare the unpaid principal
amount of all outstanding New Vehicle Floorplan Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company, (y) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents and
(ii) the New Vehicle Swing Line Lender in its sole discretion may suspend and
terminate all Payment Commitments and Payoff Letter Commitments, (iii) to the
extent the New Vehicle Swing Line Lender determines that such suspension and
termination is permitted by the terms of such Payment Commitments and Payoff
Letter Commitments) the New Vehicle Swing Line Lender shall, at the request of
the Required Lenders, suspend and terminate any or all of the Payment
Commitments and Payoff Letter Commitments, and (iv) the Administrative Agent
shall have all remedies available to it at law or in equity or as contained in
any of the Loan Documents;

131

--------------------------------------------------------------------------------

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each New Vehicle Lender to make New Vehicle
Floorplan Loans shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender; and

provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any New Vehicle Borrower under the Bankruptcy
Code of the United States, the obligation of each New Vehicle Floorplan Lender
to make New Vehicle Floorplan Loans to such New Vehicle Borrower shall
automatically terminate, the unpaid principal amount of all outstanding New
Vehicle Floorplan Loans made to such New Vehicle Borrower and all interest and
with respect thereto shall automatically become due and payable, in each case
without further act of the Administrative Agent or any New Vehicle Floorplan
Lender.

(d)In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:

(i)foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or

(ii)take any action to perfect or preserve the rights of the Revolving
Administrative Agent with respect to any Collateral, including filing any
appropriate claim or document with respect to any Collateral in any proceeding
under any Debtor Relief Law.

8.05Overdrawing of New Vehicle Floorplan Loans.  If at any time the aggregate
outstanding principal amount of all (i) New Vehicle Floorplan Loans (including
New Vehicle Floorplan Swing Line Loans and any outstanding New Vehicle Floorplan
Overdraft), plus (ii) Requests for Borrowings of New Vehicle Floorplan Loans
(including requests pursuant to Payment Commitments), exceeds (a) 110% of the
Aggregate New Vehicle Floorplan Commitments and such condition exists for five
(5) consecutive days or (b) the Aggregate New Vehicle Floorplan Commitments by
any amount for fifteen (15) days out of any 30-day period, then, in such event,
the New Vehicle Swing Line Lender acting in its sole discretion may, and upon
election of the Required New Vehicle Floorplan Lenders shall, (y) take any and
all actions reasonably necessary to suspend and/or terminate Payment Commitments
and Payoff Letter Commitments and (z) elect by written notice to the Company to
terminate the Aggregate New Vehicle Floorplan Commitments and to deem such
occurrence as constituting a New Vehicle Event of Default.  Nothing contained in
this Section 8.05 shall be deemed to reduce the obligation of the Company and
the Borrowers to make the payments required pursuant to Section 2.11.

132

--------------------------------------------------------------------------------

 

8.06Application of Funds.  After the exercise of remedies provided for in this
Article VIII (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02 or Section 8.04), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.20 and 2.21 (and unless the Administrative Agent determines in
good faith that any such amount should be delivered to another Person pursuant
to the Master Intercreditor Agreement), be applied by the Administrative Agent
in the following order:

First, to payment of (i) that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such and
(ii) that portion of the Obligations constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Revolving Administrative Agent) payable to the Revolving Administrative Agent in
its capacity as collateral agent under the Loan Documents for the benefit of the
Secured Parties;

Second, to payment of that portion of the Obligations constituting outstanding
New Vehicle Floorplan Overdrafts plus any accrued and unpaid interest thereon
ratably among the New Vehicle Floorplan Lenders in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting outstanding
principal of the New Vehicle Floorplan Swing Line Loans due to the New Vehicle
Swing Line Lender plus any accrued and unpaid interest therein;

Fourth, to payment of that portion of the Obligations constituting outstanding
principal of the New Vehicle Floorplan Committed Loans plus any accrued and
unpaid interest therein ratably among the New Vehicle Floorplan Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting outstanding
principal of the Used Vehicle Facility Swing Line Loans due to the Used Vehicle
Swing Line Lender plus any accrued and unpaid interest therein;

Sixth, to payment of that portion of the Obligations constituting outstanding
principal of the Used Vehicle Facility Committed Loans plus any accrued and
unpaid interest therein ratably among the Used Vehicle Floorplan Lenders in
proportion to the respective amounts described in this clause Seventh payable to
them;

Seventh, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;

133

--------------------------------------------------------------------------------

 

Eighth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  

(a)Each of the Lenders hereby irrevocably appoints (a) Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and (b) Bank of America (in its capacity as the Revolving
Administrative Agent) to act on its behalf as the collateral agent hereunder and
under the other Loan Documents, and authorizes the Administrative Agent and the
Revolving Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and the
Revolving Administrative Agent, respectively, by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Revolving Administrative Agent and the Lenders, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

134

--------------------------------------------------------------------------------

 

9.02Rights as a Lender.  The Person serving as the Administrative Agent or the
collateral agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent or the collateral agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the collateral agent hereunder in their
respective individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company, any other Borrower or any Subsidiary or other Affiliate of the
Company or any other Borrower as if such Person were not the Administrative
Agent or the collateral agent hereunder and without any duty to account therefor
to the Lenders.

9.03Exculpatory Provisions.  Neither the Administrative Agent nor the Revolving
Administrative Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature.  Without limiting the generality of the foregoing,
neither the Administrative Agent nor the Revolving Administrative Agent:

(a)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Revolving Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Revolving
Administrative Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Administrative Agent or the
Revolving Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c)shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of the other Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or the collateral agent or any of their
respective Affiliates in any capacity;

(d)Neither the Administrative Agent nor the Revolving Administrative Agent shall
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders or (under the circumstances described in Section
8.02(c) or 8.02(d)) either the Required Lenders or the Required Revolving
Lenders) (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01, 8.02 and 8.04)
or (ii) in the

135

--------------------------------------------------------------------------------

 

absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment.  Neither
the Administrative Agent nor the Revolving Administrative Agent shall be deemed
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Company or a Lender.  Notice to the
Administrative Agent shall not by itself constitute notice to the Revolving
Administrative Agent, and notice to the Revolving Administrative Agent shall not
by itself constitute notice to the Administrative Agent; and

(e)Neither the Administrative Agent nor the Revolving Administrative Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Instruments, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Revolving Administrative Agent, as applicable.

9.04Reliance by Administrative Agent and Revolving Administrative Agent.  The
Administrative Agent and the Revolving Administrative Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each of the
Administrative Agent and the Revolving Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each of the
Administrative Agent and the Revolving Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05Delegation of Duties.  Each of the Administrative Agent and the Revolving
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent or the Revolving
Administrative Agent, as applicable.  Each of the Administrative Agent and the
Revolving Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent or the
Revolving Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as

136

--------------------------------------------------------------------------------

 

Administrative Agent or Revolving Administrative Agent, as applicable.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.  Each of the Administrative Agent and
the Revolving Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or collateral agent, as applicable, gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent or collateral agent, as applicable, may (but shall not be obligated to) on
behalf of the Lenders appoint a successor Administrative Agent or collateral
agent, as applicable, meeting the qualifications set forth above.  Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(a)If the Person serving as Administrative Agent or Revolving Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent or collateral agent, as applicable, and, in consultation with the Company,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent or collateral
agent, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent or the Revolving
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent or collateral agent, as applicable, shall
continue to hold such collateral security until such time as a successor
Administrative Agent or collateral agent, as applicable, is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent or collateral agent, as applicable, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or collateral agent, as applicable, shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent or collateral agent,
as applicable, as provided for above.  Upon the acceptance of a successor’s
appointment as Administrative Agent or collateral agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent or collateral agent, as applicable, (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent or

137

--------------------------------------------------------------------------------

 

collateral agent, as applicable, as of the Resignation Effective Date or the
Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent or collateral agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring or removed
Administrative Agent’s, or collateral agent’s, as applicable, resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(c)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as New Vehicle
Swing Line Lender and Used Vehicle Swing Line Lender.  If Bank of America
resigns as New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, it
shall retain all the rights of the New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender provided for hereunder with respect to New Vehicle
Floorplan Swing Line Loans and Used Vehicle Floorplan Swing Line Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding New Vehicle Floorplan Swing Line Loans pursuant to Section
2.08(c).  Upon the appointment by the Company of a successor New Vehicle Swing
Line Lender or Used Vehicle Swing Line Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring New Vehicle Swing Line Lender or Used Vehicle Swing
Line Lender, respectively, and (b) the retiring New Vehicle Swing Line Lender
and Used Vehicle Swing Line Lender shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Revolving Administrative Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Revolving Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arranger, Syndication Agent or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the collateral agent or a Lender
hereunder.

138

--------------------------------------------------------------------------------

 

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise.

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the Revolving Administrative Agent (in its capacity as collateral agent
hereunder) (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and the
Revolving Administrative Agent (in its capacity as collateral agent) and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent and the Revolving Administrative Agent (in its capacity as
collateral agent) under Sections 2.13 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Revolving Administrative Agent (in its capacity as
collateral agent) to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders or the Revolving Administrative Agent, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.13 and 10.04.  

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize each of the Administrative
Agent and the Revolving Administrative Agent, as collateral agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent or the Revolving Administrative Agent
(whether by judicial action or

139

--------------------------------------------------------------------------------

 

otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) each of the Administrative Agent and the
Revolving Administrative Agent, as collateral agent, shall be authorized to form
one or more acquisition vehicles to make a bid, (ii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent or the collateral agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provision of Section
9.09, each of the Lenders irrevocably authorize each of the Administrative Agent
and the Revolving Administrative Agent (on behalf of the Secured Parties), at
its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent or the Revolving Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents;

140

--------------------------------------------------------------------------------

 

(c)(i) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Revolving Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
7.01(i) or to the interests of any lessor or purchaser of accounts receivable in
assets that are owned by such Person and not by any Loan Party, (ii) to enter
into intercreditor arrangements with holders of Permitted Third Party Service
Loaner Indebtedness as described in the definition thereof, (iii) to enter into
intercreditor arrangements with holders of Permitted Real Estate Indebtedness or
Permitted Third Party Service Loaner Indebtedness for the purpose of releasing
or subordinating any Lien of the Administrative Agent on property that
constitutes Permitted Real Estate Indebtedness Collateral or collateral
permitted to secure such Permitted Third Party Service Loaner Indebtedness, and
(iii) to enter into the Master Intercreditor Agreement (and execute, deliver and
modify the exhibits described therein from time to time);

(d)to release or subordinate any Lien on any property granted to or held by the
Revolving Administrative Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 7.01, including without
limitation, in connection with the termination of designation of a Subsidiary as
a “New Vehicle Borrower” with respect to a Removed Franchise, as applicable,
pursuant to Section 2.19(e);;

(e)to release any Subsidiary Guarantor or New Vehicle Borrower from its
obligations under the Subsidiary Guaranty or Credit Agreement, as applicable,
(and to release any Lien on any property of such Subsidiary Guarantor or New
Vehicle Borrower) if:

(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or

(ii)(A) such Person no longer operates any Vehicle dealership, (ii) no further
New Vehicle Floorplan Loans will be made with respect to such Person, (iii) no
assets of such Person will be included in the Used Vehicle Borrowing Base, (iv)
all outstanding New Vehicle Floorplan Loans with respect to such Person have
been repaid, and (v) such Person has delivered to the Administrative Agent a
revised exhibit to the Master Intercreditor Agreement with respect to such
Person; provided that, if, in the future, (x) such Person again operates any
Vehicle dealership (unless it will be a Silo Subsidiary in accordance with
Section 7.16), (y) the Company or such Person wishes for New Vehicle Floorplan
Loans to be made available with respect to such Person, or (z) any of such
Person’s assets will be included in the Used Vehicle Borrowing Base, then such
Person shall join the facilities under the Credit Agreement and deliver any
documents required by Section 6.14 as if such Person were a newly created
Subsidiary; and

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or the Revolving Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent or Revolving
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security

141

--------------------------------------------------------------------------------

 

Instruments or to subordinate its interest in such item, or to release such
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.

9.11Collateral.  The Administrative Agent and the Lenders further acknowledge
that the Revolving Administrative Agent has duties and obligations under the
Revolving Credit Agreement and other Revolving Loan Documents, and that the
Revolving Administrative Agent is serving as collateral agent hereunder solely
as a convenience to the Administrative Agent, the Lenders and the Revolving
Lenders in the handling and disposition of collateral.  Accordingly, the
Administrative Agent and the Lender hereby consent to the performance by the
Revolving Administrative Agent, in its discretion, of its duties, obligations
and other actions under the Revolving Credit Agreement and other Revolving Loan
Documents.

ARTICLE X.
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (such acknowledgement not
to be unreasonably withheld or delayed), and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent
shall:  

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the New Vehicle Floorplan Commitment or the Used Vehicle
Floorplan Commitment of any Lender (or reinstate any New Vehicle Floorplan
Commitment pursuant to Section 8.04 or Used Vehicle Floorplan Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the New Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate New Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each New Vehicle Floorplan Lender
directly affected thereby; provided, however, that only the consent of the
Required New Vehicle Floorplan Lenders shall be required to postpone any date
fixed for any mandatory prepayment of principal of any New Vehicle Floorplan
Loan required pursuant to Section 2.11(a)(iii)(A) or interest accrued on any
such principal amount;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Used Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Used Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each Used Vehicle Floorplan Lender
directly affected thereby;

142

--------------------------------------------------------------------------------

 

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of any Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(f)change Section 8.06 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(g)change any provision of this Section or the definition of “Required Lenders”,
“Required New Vehicle Floorplan Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;  

(h)release the Company from the Company Guaranty or release all or substantially
all of the value of the Subsidiary Guaranty without the written consent of each
Lender;

(i)release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender; or

(j)change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to  Lenders, or the
assignment rights of such Lenders, holding Loans of any Applicable Facility
differently than those holding Loans of any other Applicable Facility, without
the written consent of Lenders holding at least 66-2/3% in interest of the
outstanding Loans and unused Commitments of each affected Applicable Facility
(in addition to any consent required under any other clause of this Section);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the New Vehicle Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the New Vehicle Swing
Line Lender under this Agreement; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Used Vehicle Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Used Vehicle
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Revolving Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Revolving Administrative Agent (in its capacity as collateral agent) under
any Loan Document; (v) the Bank of America Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(vi) no amendment, waiver or consent shall modify Section 8.02(c) or 8.04(d) or
any voting requirement under this clause (vi) or clause (vii) below, in a manner
adverse to any Revolving Lender or the Revolving Administrative

143

--------------------------------------------------------------------------------

 

Agent, unless in writing and signed by such Revolving Lender or Revolving
Administrative Agent and, (vii) notwithstanding the foregoing, if the Security
Agreement expressly states the signatures required for any amendment, consent or
waiver thereto, then the terms of the Security Agreement shall govern the
effectiveness of any such amendment, consent or waiver (subject to Section 10.01
of the Revolving Credit Agreement).  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of all Lenders other than Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.17, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communication.  

(a)Notices; Effectiveness; Electronic Communications.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

144

--------------------------------------------------------------------------------

 

(i)if to the Company, a Borrower, any other Loan Party, the Administrative
Agent, the Revolving Administrative Agent, the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line Lender or the New Vehicle Floorplan Operations Group
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Revolving Administrative Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

145

--------------------------------------------------------------------------------

 

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s, any Loan Party’s, or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Loan Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)Change of Address, Etc.  Each of the Company (for itself and on behalf of the
other Borrowers), the Administrative Agent, the Revolving Administrative Agent,
the New Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender and the
New Vehicle Operations Group may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the New Vehicle Swing Line Lender, the Used
Vehicle Swing Line Lender and the New Vehicle Floorplan Operations Group.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, Revolving Administrative Agent and
Lenders.  The Administrative Agent, the Revolving Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices, New Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan
Swing Line Loan Notices, Used Vehicle Floorplan Committed Loan Notices, Used
Vehicle Swing Line Loan Notices and Conversion Notices) purportedly given by or
on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company and each Borrower
shall indemnify the

146

--------------------------------------------------------------------------------

 

Administrative Agent, the Revolving Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company or any Borrower.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, the
Administrative Agent or the Revolving Administrative Agent (on behalf of the
Secured Parties) to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) Bank of America as the New
Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender , as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses.  The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable out-of-pocket expenses incurred by each of the
Administrative Agent and the Revolving Administrative Agent and each of their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Revolving Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this

147

--------------------------------------------------------------------------------

 

Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent, the Revolving Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Revolving Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, the Revolving Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights,
including any audit fees incurred when conducting any audit of any Loan Party or
any Collateral during the continuance of any Event of Default (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)Indemnification by the Company and the Borrowers.  The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub-agent thereof), the Revolving Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Company, any Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby or, in the case of the Administrative Agent (and any sub-agent
thereof) and the Revolving Administrative Agent (and any sub-agent thereof) and
their respective Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Company, any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company, any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section

148

--------------------------------------------------------------------------------

 

3.01(c), this Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)Reimbursement by Lenders.  To the extent that the Company or any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent or the
Revolving Administrative Agent (or any of their sub-agents), or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent or the Revolving Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Revolving Administrative Agent (or any such sub-agent), or the New Vehicle Swing
Line Lender or the Used Vehicle Swing Line Lender, in its capacity as such or
against any Related Party of any of the foregoing acting for the Administrative
Agent or the Revolving Administrative Agent (or any such sub-agent) or the New
Vehicle Swing Line Lender, or the Used Vehicle Swing Line Lender in connection
with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Sections 2.16(d) and 2.16(e).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by others of any information or
other materials distributed to such party by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent such damages are found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence or willful misconduct.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
resignation of the Revolving Administrative (as collateral agent), the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

149

--------------------------------------------------------------------------------

 

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Company or any Borrower is made to the Administrative Agent, the Revolving
Administrative Agent (as collateral agent), the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line Lender or any other Lender, or the Administrative
Agent, the Revolving Administrative Agent (as collateral agent), the New Vehicle
Swing Line Lender, the Used Vehicle Swing Line Lender or any other Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Revolving Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent or the Revolving Administrative Agent, as applicable, upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent or the Revolving Administrative Agent, as
applicable, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06Successors and Assigns.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Revolving Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
or its New Vehicle Floorplan Commitment and the New Vehicle Floorplan Loans
(including for purposes of this Section 10.06(b), participations in New Vehicle
Floorplan Swing Line Loans) at the time owing to it, or its Used Vehicle
Floorplan Commitment and the Used Vehicle Floorplan Loans (including for
purposes of this subsection (b), participations in Used Vehicle Floorplan Swing
Line Loans) at the time owing to it (such Lender’s portion of Loans, Commitments
and risk participations with respect to an Applicable Facility being referred to
in this Section 10.06 as its

150

--------------------------------------------------------------------------------

 

“Applicable Share”); provided that any such assignment shall be subject to the
following conditions:  

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under each Applicable Facility and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or under each Applicable Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Applicable Share (which for this purpose includes Loans
outstanding thereunder) with respect to each Applicable Facility, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,500,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Applicable Facility and
will be allocated pro rata between the New Vehicle Floorplan Facility and the
Used Vehicle Floorplan Facility;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent and the New Vehicle Floorplan
Operations Group within five (5) Business Days after having received notice
thereof;

151

--------------------------------------------------------------------------------

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)the consent of the New Vehicle Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the New Vehicle Floorplan Facility; and

(D)the consent of the Used Vehicle Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Used Vehicle Floorplan Facility.

(iv)Assignment and Assumption.  The parties to each permitted assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, provided
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any of the Subsidiaries of any Loan Party, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.  

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in New
Vehicle Floorplan Swing Line Loans and Used Vehicle Floorplan Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

152

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Borrowers at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the New Vehicle Swing Line Lender, the
Used Vehicle Swing Line Lender, the Administrative Agent or the New Vehicle
Floorplan Operations Group, sell participations to any Person (other than a
natural Person, a Defaulting Lender or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in New Vehicle Floorplan Swing Line Loans and/or Used Vehicle
Floorplan Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Borrowers, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and

153

--------------------------------------------------------------------------------

 

obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each of the Company and each Borrower agree that each Participant shall
be entitled to the benefits of Sections 3.01 and 3.04 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.05and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.05 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)[Omitted Intentionally].

154

--------------------------------------------------------------------------------

 

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g)Electronic Execution of Assignments and Certain Other Documents.  The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

(h)Resignation as New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company, resign as New Vehicle Swing Line Lender and/or (ii) upon 30
days’ notice to the Company, resign as Used Vehicle Swing Line Lender.  In the
event of any such resignation as New Vehicle Swing Line Lender or Used Vehicle
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as the case may
be.  If Bank of America resigns as New Vehicle Swing Line Lender, it shall
retain all the rights of the New Vehicle Swing Line Lender provided for
hereunder with respect to New Vehicle Floorplan Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the New Vehicle Floorplan Lenders to make Eurodollar Rate Committed
Loans or fund risk participations in outstanding New Vehicle Floorplan Swing
Line Loans pursuant to Section 2.03(e).  If Bank of America resigns as Used
Vehicle Swing Line Lender, it shall retain all the rights of the Used Vehicle
Swing Line Lender provided for hereunder with respect to Used Vehicle Floorplan
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Used Vehicle Floorplan Lenders
to make Eurodollar Rate Committed Loans or fund risk participations in
outstanding Used Vehicle Floorplan Swing Line Loans pursuant to Section
2.08(c).  Upon the appointment of a successor New Vehicle Swing Line Lender
and/or Used Vehicle Swing Line Lender, such successor shall succeed to and
become vested with all of

155

--------------------------------------------------------------------------------

 

the rights, powers, privileges and duties of the retiring New Vehicle Swing Line
Lender or Used Vehicle Swing Line Lender, as the case may be.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Revolving Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.18(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to a Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the Revolving
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.  

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Revolving Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Revolving Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

156

--------------------------------------------------------------------------------

 

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any
Borrower against any and all of the obligations of the Company or any Borrower,
as applicable, now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Borrower may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the

157

--------------------------------------------------------------------------------

 

signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement or such other Loan Documents.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Revolving Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent, the Revolving
Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent, the Revolving Administrative Agent or any Lender may
have had notice or knowledge of any Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the New Vehicle Swing
Line Lender or the Used Vehicle Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.05, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such

158

--------------------------------------------------------------------------------

 

outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts);

(c)in the case of any such assignment resulting from the refusal of a Lender to
approve a requested amendment, waiver or consent, the Person to whom such
assignment is being made has agreed to approve such amendment, waiver or
consent;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b)SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG
COUNTY AND OF THE UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE
REVOLVING ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

159

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE.  THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company and the Borrowers, which
information includes the name and address of the Company and the Borrowers and
other information that will allow such Lender, the Administrative Agent, or the
Revolving Administrative Agent, as applicable, to identify the Company and each
Borrower in accordance with the Act.  The Company shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

160

--------------------------------------------------------------------------------

 

10.17Designated Senior Indebtedness.  Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Indebtedness”
(or any similar term) under, and as defined in, the Subordinated Indebtedness or
any Additional Unsecured Indebtedness.

10.18No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Company or its Affiliates.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

 

 

161

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

COMPANY:

SONIC AUTOMOTIVE, INC.

By:

/s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Executive Vice President and

 

Chief Financial Officer

 

 

NEW VEHICLE BORROWERS:

ARNGAR, INC.

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE, INC.

FAA STEVENS CREEK, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

SAI CHAMBLEE V, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SAI TYSONS CORNER I, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – HARBOR CITY H, INC.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LONE TREE CADILLAC, INC.

By:

/s/ Heath R. Byrd

Name: 

Heath R. Byrd

Title:

Vice President and Treasurer

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

NEW VEHICLE BORROWERS:

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC–BUENA PARK H, INC.

SONIC–CALABASAS A, INC.

SONIC–CAPITOL CADILLAC, INC.

SONIC–CAPITOL IMPORTS, INC.

SONIC–PLYMOUTH CADILLAC, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

WINDWARD, INC.

By:

/s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer

 

 

PHILPOTT MOTORS, LTD.

SONIC – CADILLAC D, L.P.

SONIC – HOUSTON V, L.P.

SONIC – LUTE RILEY, L.P.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

By:

Sonic of Texas, Inc., as Sole General Partner

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Vice President and Treasurer

 

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

SONIC – LS CHEVROLET, L.P.

By:

Sonic – LS, LLC, as Sole General Partner

 

 

 

 

 

 

By:

/s/ Heath R. Byrd

 

 

Name:

Heath R. Byrd

 

 

Title:

Vice President and Treasurer

 

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

/s/ Denise Jones

Name:

Denise Jones

Title:

Assistant Vice President

 

BANK OF AMERICA, N.A.,

as Revolving Administrative Agent (in its capacity as collateral agent for the
Secured parties under the Loan Documents)

By:

/s/ Denise Jones

Name:

Denise Jones

Title:

Assistant Vice President

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Lien lender and Used
Vehicle Swing Line Lender

 

 

By:

/s/ M. Patricia Kay

Name:

M. Patricia Kay

Title:

Senior Vice President

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

By:

/s/ Jeffrey G. Calder

Name: 

Jeffrey G. Calder

Title:

Vice President

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

By:

/s/ Kris Miller

Name: 

Kris Miller

Title:

Vice President

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as a Lender

 

By:

/s/ Jeffrey E. Bullard

Name: 

Jeffrey E. Bullard

Title:

Senior Vice President

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender

 

 

By:

/s/ Michele Nowak

Name:

Michele Nowak

Title:

Credit Director, National Accounts

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

COMERICA BANK, as a Lender

 

 

By:

/s/ David M. Garbarz

Name: 

David M. Garbarz

Title:

SUP

 

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A., as a Lender

 

By:

/s/ George Town

Name: 

George Town

Title:

Vice President

 

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

BANK OF THE WEST, as a Lender

By:

/s/ Ryan Mauser

Name: 

Ryan Mauser

Title:

Vice President

 

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

VW CREDIT, INC., as a Lender

 

By:

/s/ Scott Bell

Name:

Scott Bell

Title:

Regional Director

 

 

 



 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

TOYOTA MOTOR CREDIT CORPORATION, as a Lender

 

By:

/s/ Steven W. Gordon

Name: 

Steven W. Gordon

Title:

National Accounts Manager

 

 

 

 

SECOND AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT Q-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 23, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Company or any other Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Company or any other Borrower as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

 

Q-1-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 23, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Company or any other Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related to the Company or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

 

Q-2-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 23, 2014  (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Company or any other Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Company or any other Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

 

Q-3-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 23, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Company or any
other Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Company or any other Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

Q-4-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A

SILO SUBSIDIARIES

1.

Autobahn, Inc.

2.

FAA Beverly Hills, Inc.

3.

FAA Concord T, Inc.

4.

FAA San Bruno, Inc.

5.

FAA Serramonte L, Inc.

6.

Fort Mill Ford, Inc.

7.

Marcus David Corporation

8.

Ontario L, LLC

9.

SAI Atlanta B, LLC

10.

SAI Clearwater T, LLC

11.

SAI Columbus T, LLC

12.

SAI Columbus VWK, LLC

13.

SAI Denver B, Inc.

14.

SAI Denver M, Inc.

15.

SAI Fairfax B, LLC

16.

SAI Fort Myers B, LLC

17.

SAI Fort Myers M, LLC

18.

SAI Fort Myers VW, LLC

19.

SAI Irondale L, LLC

20.

SAI Long Beach B, Inc.

21.

SAI Monrovia B, Inc.

22.

SAI Montgomery B, LLC

23.

SAI Nashville M, LLC

24.

SAI Rockville L, LLC

25.

SAI Stone Mountain T, LLC

26.

Sonic-Clear Lake Volkswagen, L.P.

27.

Sonic - Denver T, Inc.

28.

Sonic - Fort Worth T, L.P.

29.

Sonic-Jersey Village Volkswagen, L.P.

30.

Sonic - Richardson F, L.P.

31.

Sonic - Stevens Creek B, Inc.

32.

Sonic Automotive - 4701 I-10 East, TX, L.P.

33.

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

34.

Sonic Automotive of Chattanooga, LLC

35.

Sonic Automotive of Nashville, LLC

36.

Sonic Automotive of Texas, L.P.

37.

Sonic Calabasas M, Inc.

38.

Sonic Momentum B, L.P.

39.

Sonic Momentum VWA, L L.P.

40.

Sonic Santa Monica M, Inc.

41.

Sonic Walnut Creek M, Inc.

42.

Town and Country Ford, Incorporated

 

Schedule 1.01A - Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.01B

DUAL SUBSIDIARIES

1.

Philpott Motors, Ltd.

2.

SAI Ann Arbor Imports, LLC

3.

SAI Columbus VWK, LLC

4.

SAI Irondale Imports, LLC

5.

SAI Momentum VWA, L.P.

 

 

Schedule 1.01B - Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.01C

CERTAIN ERISA INFORMATION

Six dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are contributing employers to the Automotive Industries Pension Trust
Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”), pursuant to collective
bargaining agreements with the International Association of Machinists and
Aerospace Workers District Lodge 190 in Northern California (the “IAM Local
190”).  The Plan is a “Multiemployer Plan” (as defined in the Agreement) with
numerous participating contributing employers primarily located in the State of
California.

The federal Pension Protection Act of 2006 (the “Act”) requires multiemployer
defined benefit pension plans to engage an actuary to annually evaluate the
particular pension plan’s funding status, and to determine the extent to which
the particular plan is projected to meet its obligations.  A determination by
the actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future.  In 2008, the Board of
Trustees of the Plan formally notified participants, beneficiaries,
participating employers and the IAM Local 190 that the Plan’s actuary certified
the Plan to be in critical status pursuant to the Act.  The Board of Trustees of
the Plan also adopted a Rehabilitation Plan to address such status pursuant to
the requirements of the Act, including suspension or elimination of certain
benefits that were previously available under the Plan and requirements to
increase participating employer contributions for a seven-year period that began
with the 2013 plan year.

 

 

 

Schedule 1.01C - Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

New Vehicle

Floorplan

Commitment

 

Used Vehicle

Floorplan

Commitment

 

Aggregate
Commitments

Applicable
Percentage

Bank of America, N.A.

$

175,000,000.00

 

$

25,000,000.00

 

$

200,000,000.00

25.000000000%

JPMorgan Chase Bank, N.A.

$

129,500,000.00

 

$

18,500,000.00

 

$

148,000,000.00

18.500000000%

U.S. Bank, National Association

$

86,625,000.00

 

$

12,375,000.00

 

$

99,000,000.00

12.375000000%

Wells Fargo Bank, N.A.

$

86,625,000.00

 

$

12,375,000.00

 

$

99,000,000.00

12.375000000%

Mercedes-Benz Financial Services USA LLC

$

65,625,000.00

 

$

9,375,000.00

 

$

75,000,000.00

9.375000000%

Comerica Bank

$

41,562,500.00

 

$

5,937,500.00

 

$

47,500,000.00

5.937500000%

Capital One, N.A.

$

35,437,500.00

 

$

5,062,500.00

 

$

40,500,000.00

5.062500000%

Bank of the West

$

31,500,000.00

 

$

4,500,000.00

 

$

36,000,000.00

4.500000000%

VW Credit, Inc.

$

26,250,000.00

 

$

3,750,000.00

 

$

30,000,000.00

3.750000000%

Toyota Motor Credit Corporation

$

21,875,000.00

 

$

3,125,000.00

 

$

25,000,000.00

3.125000000%

Total

$

700,000,000.00

 

$

100,000,000.00

 

$

800,000,000.00

100.000000000%

 

 

 

Schedule 2.01 - Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A.03(a)

INFORMATION REGARDING COLLATERAL

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

1.Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2.AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

3.Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.

Schedule 2A.03(a) - Page 1

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

4. Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service /

Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 2

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

5. FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

6. FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

7. FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

8. FAA Dublin N, Inc.

 

California

Corporation

C2007600

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

9. FAA Dublin VWD, Inc.

 

California

Corporation

C2007571

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

10. FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

11. FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

Schedule 2A.03(a) - Page 3

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

12. FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

13. FAA San Bruno, Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

14. FAA Santa Monica V, Inc.

California

Corporation

C2165877

 

Volvo of Santa Monica

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 4

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

15. FAA Serramonte, Inc.

 

California

Corporation

C2004221

 

Serramonte Auto Plaza

Serramonte Mitsubishi

 

Serramonte Auto Plaza (Mitsubishi

Service and Parts)

 

 

Serramonte Nissan

Kia Serramonte

 

 

Serramonte PDI Center

1500 Collins Ave.

Colma, CA

 

445 Serramonte Blvd.

Colma, CA

 

 

630 & 650 Serramonte Blvd.

Colma, CA

 

900 Collins Ave.

Colma, CA

Price Trust

 

 

Price Trust

 

 

 

Cypress Abbey Company

 

 

Portola Properties

 

16. FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

17. FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

18. FAA Stevens Creek, Inc.

California

Corporation

C2004216

 

Stevens Creek Nissan

 

 

 

Stevens Creek Nissan – Used Car Lot

 

Stevens Creek Nissan – Detail and Service Center

4855 & 4875 Stevens Creek Blvd.

San Jose, CA

 

4795 Stevens Creek Blvd.

San Jose, CA

 

4885 Stevens Creek Blvd.

San Jose, CA

Rosewood Village Associates

 

 

Donald S. & Mary S. Abinante

 

MDPK, LLC

 

19. FAA Torrance CPJ, Inc.

California

Corporation

C2165823

 

South Bay Chrysler Jeep Dodge

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

20. FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 5

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

21. Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

22. Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

23. Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

24. L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

25. Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

Schedule 2A.03(a) - Page 6

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

26. Massey Cadillac, Inc.

Tennessee

Corporation

0230052

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

27. Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

28. Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

29. SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

30. SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

31. SAI Ann Arbor Imports, LLC

Michigan
Limited Liability
Company
E15303

 

Mercedes-Benz of Ann Arbor


BMW of Ann Arbor

 

 

MB and BMW Shared Storage

570 Auto Mall Dr.
Ann Arbor, MI

501 Auto Mall Dr.
Ann Arbor, MI

 

7240 Jackson Road

Ann Arbor, MI

SRE Michigan-1, LLC
c/o CARS


SRE Michigan-2 LLC
c/o CARS

 

Thomas Pullen

 

Schedule 2A.03(a) - Page 7

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

32. SAI Atlanta B, LLC

Georgia
Limited Liability

Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

33. SAI Broken Arrow C, LLC

Oklahoma Limited Liability Company

3512215667

 

 

Momentum Chevrolet of Broken Arrow

 

Speedway Chevrolet

 

4401 Colwick Rd.

Charlotte, NC

 

 

34. SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

35. SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

36. SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

37. SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Automall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 8

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

38. SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

 

 

1495 Automall Drive

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

39. SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40. SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 9

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

41. SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

42. SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

43. SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

44. SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45. SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

46. SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

47. SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

48. SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 10

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

49. SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

50. SAI GA HC1, LP

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

51. SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

52. SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

53. SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

 

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

54. SAI MD HC1, Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 11

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

55. SAI Monrovia B, Inc.

California

Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

SRE California – 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

56. SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

57. SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

58. SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

59. SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

60. SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

61. SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

Schedule 2A.03(a) - Page 12

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

62. SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

63. SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

64. SAI Oklahoma City C, LLC

Oklahoma Limited Liability Company

3512215668

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

65. SAI Oklahoma City H, LLC

Oklahoma Limited Liability Company

3512215666

 

Momentum Honda Northwest

4401 Colwick Rd.

Charlotte, NC

 

 

66. SAI Oklahoma City T, LLC

Oklahoma Limited Liability Company

3512215664

 

Momentum Toyota Northwest

Momentum Scion Northwest

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 13

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

67. SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic

Automotive, Inc.

68. SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69. SAI Riverside C, LLC

Oklahoma Limited Liability Company

3512215685

 

Riverside Chevrolet

Momentum Chevrolet of Tulsa

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

70. SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

71. SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

72. SAI Santa Clara K, Inc.

California Corporation

C3335681

 

Kia of Stevens Creek

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 14

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

73. SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

74. SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

75. SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

76. SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77. SAI Tulsa T, LLC

Oklahoma Limited Liability Company

3512215671

 

Momentum Toyota of Tulsa

Momentum Scion of Tulsa

Riverside Toyota

Riverside Scion

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 15

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

78. SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

79. SAI Tysons Corner I, LLC

Virginia

Limited Liability Company

S4346377

 

Infiniti of Tysons Corner

 

 

(Wash Bays)

8527 Leesburg Pike

Vienna, VA

 

8525 Leesburg Pike

Vienna, VA

Capital Automotive, L.P.

 

 

RRR, LLC d/b/a Rosenthal Nissan-Mazda

 

80. SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81. Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

82. Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

83. Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

 

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

84. Sonic Agency, Inc.

Michigan

Corporation

35010C

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 16

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

85. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86. Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

87. Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88. Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

89. Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

90. Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91. Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

Schedule 2A.03(a) - Page 17

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

92. Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93. Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

94. Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

95. Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96. Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

97. Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

98. Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

99. Sonic-Calabasas A, Inc.

California

Corporation

C2413759

 

Acura 101 West

24650 Calabasas Rd.

Calabasas, CA

CARS CNI-2 L.P.

 

Schedule 2A.03(a) - Page 18

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

100. Sonic Calabasas M,

Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

101. Sonic-Capitol Cadillac, Inc.

Michigan

Corporation

26619C

 

Capitol Cadillac

 

 

Capitol Hummer

 

5901 S. Pennsylvania Ave.

Lansing, MI

 

CAR SON MAS, L.P.

 

102. Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

103. Sonic – Carrollton V, L.P.

 

Texas

Limited Partnership

13894610

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

104. Sonic – Carson F, Inc.

 

California

Corporation

C2375909

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105. Sonic-Carson LM, Inc.

 

California

Corporation

C2375100

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 19

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

106. Sonic-Clear Lake

Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

107. Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

108. Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

109. Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

110. Sonic – Downey Cadillac, Inc.

 

California

Corporation

C2375896

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

111. Sonic - Fort Worth T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

112. Sonic - Frank Parra Autoplex, L.P.

Texas

Limited Partnership

800079059

 

 

Frank Parra Chevrolet

 

 

Frank Parra Chrysler Jeep Dodge

 

Frank Parra Mitsubishi

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 20

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

113. Sonic Fremont, Inc.

California Corporation

C2935225

 

Jaguar Fremont

Land Rover Fremont

Volvo Fremont

4401 Colwick Rd.

Charlotte, NC

 

 

114. Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

115. Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

116. Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

117. Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

118. Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

119. Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

120. Sonic - Lone Tree Cadillac, Inc.

Colorado

Corporation

20021021609

 

Don Massey Cadillac

 

 

Used Car

 

Don Massey Collision Center

8201 Parkway Dr.

Lone Tree, CO

 

8301 Parkway Drive

Lone Tree, CO

 

6208 E. County Line Rd.

Littleton, CO

Argonaut Holdings, LLC

 

 

Argonaut Holdings, LLC

 

 

Sunrise Real Estate Services Colorado LLC

 

Schedule 2A.03(a) - Page 21

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

121. Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

122. Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

123. Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

124. Sonic - Massey Chevrolet, Inc.

 

California

Corporation

C2375359

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 22

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

125. Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

126. Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

127. Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Freeway

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

Schedule 2A.03(a) - Page 23

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

128. Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

129. Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

130. Sonic-Plymouth Cadillac, Inc.

Michigan

Corporation

26618C

 

Don Massey Cadillac

40475 Ann Arbor Trail

Plymouth, MI

CAR SON MAS, L.P.

 

131. Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

132. Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

133. Sonic - Sanford Cadillac, Inc.

Florida

Corporation

P02000010148

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 24

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

134. Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

135. Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

136. Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

137. Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

Schedule 2A.03(a) - Page 25

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

138. Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

139. Sonic Wilshire Cadillac, Inc.

 

California Corporation C2882071

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

140. SRE Alabama - 2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

141. SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

142. SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

143. SRE California-2, LLC

California Limited Liability Company

200202910111

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 26

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

144. SRE California – 3,

LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

145. SRE California - 4, LLC

California Limited Liability Company

200202810144

 

N/A

N/A

N/A

N/A

146. SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

147. SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

148. SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

149. SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

150. SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

151. SRE California 10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

152. SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 27

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

153. SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

154. SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

155. SRE Florida - 2, LLC

Florida Limited Liability Company

L00000006045

 

N/A

N/A

N/A

N/A

156. SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

157. SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

158. SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

159. SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

160. SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 28

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

161. SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

162. SRE Oklahoma-1, LLC

Oklahoma Limited Liability Company

3500697104

 

N/A

N/A

N/A

N/A

163. SRE Oklahoma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

164. SRE Oklahoma-5, LLC

Oklahoma Limited Liability Company

3500697108

 

N/A

N/A

N/A

N/A

165. SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

166. SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

167. SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

168. SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

169. SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 29

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

170. SRE Tennessee – 3, LLC

Tennessee Limited Liability

Company

000390359

 

N/A

N/A

N/A

N/A

171. SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

172. SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

173. SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

174. SRE Texas – 2, L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

175. SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

176. SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

177. SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

178. SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

179. SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

180. SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

Schedule 2A.03(a) - Page 30

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

181. SRE Texas 9, LLC

Texas Limited

Liability Company

801419276

 

N/A

N/A

N/A

N/A

182. SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

183. SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

184. SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

185. SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

186. Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

187. Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

188. Tree Trunk, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

Schedule 2A.03(a) - Page 31

--------------------------------------------------------------------------------

 

 

I.

 

Name

II.

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

III.

 

Address of

Chief

Executive

Office

IV.

 

Trade Names, Trade Styles,

Fictitious Names and “d/b/a”

Names

V.

 

Collateral Locations

VI.

 

Name and address of

Owner of Collateral

Location

(if other than Grantor)

VII.

 

Relationship of

Persons listed in

VI to Grantor

(e.g., lessor,

warehousemen)

189. TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

190. TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

191. Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

 

Schedule 2A.03(a) - Page 32

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.01

GOOD STANDING JURISDICTIONS

AND FOREIGN QUALIFICATIONS

 

Name of Entity

Domestic State

Foreign State(s)

Authorized

Sonic Automotive, Inc.

Delaware

North Carolina

AnTrev, LLC

North Carolina

 

Arngar, Inc.

North Carolina

 

Autobahn, Inc.

California

 

FAA Beverly Hills, Inc.

California

 

FAA Concord H, Inc.

California

 

FAA Concord T, Inc.

California

 

FAA Dublin N, Inc.

California

 

FAA Dublin VWD, Inc.

California

 

FAA Holding Corp.

California

 

FAA Las Vegas H, Inc.

Nevada

 

FAA Poway H, Inc.

California

 

FAA San Bruno, Inc.

California

 

FAA Santa Monica V, Inc.

California

 

FAA Serramonte H, Inc.

California

 

FAA Serramonte L, Inc.

California

 

FAA Serramonte, Inc.

California

 

FAA Stevens Creek, Inc.

California

 

FAA Torrance CPJ, Inc.

California

 

FirstAmerica Automotive, Inc.

Delaware

California

Fort Mill Ford, Inc.

South Carolina

 

Franciscan Motors, Inc.

California

 

Kramer Motors Incorporated

California

 

L Dealership Group, Inc.

Texas

California

Marcus David Corporation

North Carolina

 

Massey Cadillac, Inc.

Tennessee

Michigan

Ontario L, LLC

California

 

Philpott Motors, Ltd.

Texas

 

SAI AL HC1, Inc.

Alabama

 

SAI AL HC2, Inc.

Alabama

 

SAI Ann Arbor Imports, LLC

Michigan

 

SAI Atlanta B, LLC

Georgia

 

SAI Broken Arrow C, LLC

Oklahoma

 

SAI Chamblee V, LLC

Georgia

 

SAI Clearwater T, LLC

Florida

 

SAI Columbus Motors, LLC

Ohio

 

SAI Columbus T, LLC

Ohio

 

SAI Columbus VWK, LLC

Ohio

 

SAI Denver B, Inc.

Colorado

 

SAI Denver M, Inc.

Colorado

 

SAI Fairfax B, LLC

Virginia

 

Schedule 4.01 - Page 1

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s)

Authorized

SAI FL HC2, Inc.

Florida

 

SAI FL HC3, Inc.

Florida

 

SAI FL HC4, Inc.

Florida

 

SAI FL HC7, Inc.

Florida

 

SAI Fort Myers B, LLC

Florida

 

SAI Fort Myers H, LLC

Florida

 

SAI Fort Myers M, LLC

Florida

 

SAI Fort Myers VW, LLC

Florida

 

SAI GA HC1, LLC

Georgia

 

SAI Irondale Imports, LLC

Alabama

 

SAI Irondale L, LLC

Alabama

 

SAI Long Beach B, Inc.

California

 

SAI MD HC1, Inc.

Maryland

 

SAI Monrovia B, Inc.

California

 

SAI Montgomery B, LLC

Alabama

 

SAI Montgomery BCH, LLC

Alabama

 

SAI Montgomery CH, LLC

Alabama

 

SAI Nashville CSH, LLC

Tennessee

 

SAI Nashville H, LLC

Tennessee

 

SAI Nashville M, LLC

Tennessee

 

SAI Nashville Motors, LLC

Tennessee

 

SAI OK HC1, Inc.

Oklahoma

 

SAI Oklahoma City C, LLC

Oklahoma

 

SAI Oklahoma City H, LLC

Oklahoma

 

SAI Oklahoma City T, LLC

Oklahoma

 

SAI Orlando CS, LLC

Florida

 

SAI Peachtree, LLC

Georgia

 

SAI Riverside C, LLC

Oklahoma

 

SAI Rockville Imports, LLC

Maryland

 

SAI Rockville L, LLC

Maryland

 

SAI Santa Clara K, Inc.

California

 

SAI Stone Mountain T, LLC

Georgia

 

SAI TN HC1, LLC

Tennessee

 

SAI TN HC2, LLC

Tennessee

 

SAI TN HC3, LLC

Tennessee

 

SAI Tulsa T, LLC

Oklahoma

 

SAI Tysons Corner H, LLC

Virginia

 

SAI Tysons Corner I, LLC

Virginia

 

SAI VA HC1, Inc.

Virginia

 

Santa Clara Imported Cars, Inc.

California

 

Sonic – Cadillac D, L.P.

Texas

 

Sonic – Carrollton V, L.P.

Texas

 

Sonic – Carson F, Inc.

California

 

Sonic – Denver T, Inc.

Colorado

 

Sonic – Downey Cadillac, Inc.

California

 

Sonic – Fort Worth T, L.P.

Texas

 

Sonic – Frank Parra Autoplex, L.P.

Texas

 

Schedule 4.01 - Page 2

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s)

Authorized

Sonic – Harbor City H, Inc.

California

 

Sonic – Houston V, L.P.

Texas

 

Sonic – Las Vegas C West, LLC

Nevada

 

Sonic – Lone Tree Cadillac, Inc.

Colorado

 

Sonic – LS Chevrolet, L.P.

Texas

 

Sonic – LS, LLC

Delaware

Texas

Sonic – Lute Riley, L.P.

Texas

 

Sonic – Massey Chevrolet, Inc.

California

 

Sonic – Newsome Chevrolet World, Inc.

South Carolina

 

Sonic – Richardson F, L.P.

Texas

 

Sonic – Sanford Cadillac, Inc.

Florida

 

Sonic – Shottenkirk, Inc.

Florida

 

Sonic – Stevens Creek B, Inc.

California

 

Sonic-2185 Chapman Rd., Chattanooga, LLC

Tennessee

 

Sonic Advantage PA, L.P.

Texas

 

Sonic Agency, Inc.

Michigan

 

Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

 

Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

 

Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

 

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

 

Sonic Automotive Aviation, LLC

North Carolina

 

Sonic Automotive F&I, LLC

Nevada

 

Sonic Automotive of Chattanooga, LLC

Tennessee

 

Sonic Automotive of Nashville, LLC

Tennessee

 

Sonic Automotive of Nevada, Inc.

Nevada

 

Sonic Automotive of Texas, L.P.

Texas

 

Sonic Automotive Support, LLC

Nevada

 

Sonic Automotive West, LLC

Nevada

 

Sonic Calabasas M, Inc.

California

 

Sonic Development, LLC

North Carolina

Alabama, California, Colorado, Florida, Georgia, Maryland, Michigan, Nevada,
Ohio, Oklahoma, South Carolina, Tennessee, Texas, Virginia

Sonic Divisional Operations, LLC

Nevada

Alabama, Arizona, California, Colorado, Florida, Georgia, Maryland, Michigan,
North Carolina, Ohio, Oklahoma, South Carolina, Tennessee, Texas Virginia,
Wisconsin

Schedule 4.01 - Page 3

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s)

Authorized

Sonic Fremont, Inc.

California

 

Sonic Houston JLR, LP

Texas

 

Sonic Houston LR, L.P.

Texas

 

Sonic Momentum B, L.P.

Texas

 

Sonic Momentum JVP, L.P.

Texas

 

Sonic Momentum VWA, L.P.

Texas

 

Sonic of Texas, Inc.

Texas

 

Sonic Resources, Inc.

Nevada

 

Sonic Santa Monica M, Inc.

California

 

Sonic Walnut Creek M, Inc.

California

 

Sonic Wilshire Cadillac, Inc.

California

 

Sonic–Buena Park H, Inc.

California

 

Sonic–Calabasas A, Inc.

California

 

Sonic–Capitol Cadillac, Inc.

Michigan

 

Sonic–Capitol Imports, Inc.

South Carolina

 

Sonic–Carson LM, Inc.

California

 

Sonic–Clear Lake Volkswagen, L.P.

Texas

 

Sonic–Jersey Village Volkswagen, L.P.

Texas

 

Sonic–Plymouth Cadillac, Inc.

Michigan

 

Sonic–Volvo LV, LLC

Nevada

 

SRE Alabama – -2, LLC

Alabama

 

SRE Alabama – -5, LLC

Alabama

 

SRE California – 1, LLC

California

 

SRE California – 2, LLC

California

 

SRE California – 3, LLC

California

 

SRE California – 4, LLC

California

 

SRE California – 5, LLC

California

 

SRE California – 6, LLC

California

 

SRE California – 7 SCB, LLC

California

 

SRE California – 8 SCH, LLC

California

 

SRE California – 9 BHB, LLC

California

 

SRE California – 10 LBB, LLC

California

 

SRE Colorado – 1, LLC

Colorado

 

SRE Colorado – 2, LLC

Colorado

 

SRE Florida – 1, LLC

Florida

 

SRE Florida – 2, LLC

Florida

 

SRE Georgia 4, LLC

Georgia

 

SRE Holding, LLC

North Carolina

Alabama, Arizona, Colorado, Texas

SRE Nevada-2, LLC

Nevada

 

SRE North Carolina – 2, LLC

North Carolina

 

SRE Ohio 1, LLC

Ohio

 

SRE Ohio 2, LLC

Ohio

 

SRE Oklahoma-1, LLC

Oklahoma

 

SRE Oklahoma-2, LLC

Oklahoma

 

SRE Oklahoma-5, LLC

Oklahoma

 

SRE South Carolina – -2, LLC

South Carolina

 

Schedule 4.01 - Page 4

--------------------------------------------------------------------------------

 

 

Name of Entity

Domestic State

Foreign State(s)

Authorized

SRE South Carolina – 3, LLC

South Carolina

 

SRE South Carolina – 4, LLC

South Carolina

 

SRE Tennessee – 1, LLC

Tennessee

 

SRE Tennessee – 2, LLC

Tennessee

 

SRE Tennessee – 3, LLC

Tennessee

 

SRE Tennessee-4, LLC

Tennessee

 

SRE Tennessee-5, LLC

Tennessee

 

SRE Texas – 1, L.P.

Texas

 

SRE Texas – 2, L.P.

Texas

 

SRE Texas – 3, L.P.

Texas

 

SRE Texas – 4, L.P.

Texas

 

SRE Texas – 5, L.P.

Texas

 

SRE Texas – 6, L.P.

Texas

 

SRE Texas – 7, L.P.

Texas

 

SRE Texas – 8, L.P.

Texas

 

SRE Texas 9, LLC

Texas

 

SRE Texas 10, LLC

Texas

 

SRE Texas 11, LLC

Texas

 

SRE Texas 12, LLC

Texas

 

SRE Virginia – 1, LLC

Virginia

Maryland

Stevens Creek Cadillac, Inc.

California

 

Town and Country Ford, Incorporated

North Carolina

 

Tree Trunk, Inc.

Delaware

Colorado, Florida, North Carolina

TT Denver, LLC

Colorado

 

TTRE CO 1, LLC

Colorado

 

Windward, Inc.

Hawaii

California

 

 

 

Schedule 4.01 - Page 5

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.05

MATERIAL INDEBTEDNESS AND OTHER LIABILITIES

None.

 

 

 

Schedule 5.05 - Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06

LITIGATION

CALIFORNIA

Hall v. Sonic Automotive, Inc., et al.

Lawsuit filed by a consumer and then a former employee alleging that one of
Sonic’s California dealerships improperly recorded telephone conversations with
customers and employees without providing advance warnings or notice required by
applicable law.  The lawsuit purports to be a class action on behalf of
allegedly similarly affected consumers and employees against all of Sonic’s
California dealerships.  On April 23, 2012, the trial court granted our Motion
for Summary Judgment and dismissed Plaintiffs’ case.  Plaintiff has filed an
appeal of the Order granting Summary Judgment.  

In February 2014, the California Court of Appeals issued its opinion which
affirmed the summary judgment order for Sonic against plaintiff Hall, but
reversed the summary judgment as to one of the claims for plaintiff
Bornstein.  The case was remanded to the trial court and it may proceed as a
claim by the former employee Bornstein as to whether his consent was required to
a recording, or if Sonic’s consent was all that was needed.

TrueCar v. Sonic Automotive, Inc.

Lawsuit filed in federal court in California on August 9, 2013.  TrueCar alleges
Sonic infringed on its trademark, violated the Lanham Act, committed unlawful
business practices, false advertising and unfair competition.  The heart of
their claim is that Sonic started to use True Price and obtained a federal
trademark, “True Price  Informed. Accurate.  Trusted.” only after learning of
TrueCar’s new national marketing initiative in January 2012.  The lawsuit was
served on Sonic on December 5, 2013.  The case is currently in the discovery
phase.

SOUTH CAROLINA

Herron, et al. v. Century BMW, et al.

Adams, et al. v. Action Ford, et al.

Herron was the first case filed by six individuals, asserting claims against
almost every automotive dealership in South Carolina.  Plaintiffs allege all
South Carolina automotive dealers conspired together in a common scheme to
deceive all car buyers by presenting car prices in a manner designed to
mislead.  The claim is that charging customers an administrative fee was
improper and that the amount of the administrative fees was
excessive.  Plaintiffs dismissed all but six dealerships in Herron.  Century
BMW, a Sonic dealership, is one of the remaining Defendants.  Sonic’s dealership
moved to compel arbitration in Herron and the trial court denied the motion.  

Schedule 5.06 - Page 1

--------------------------------------------------------------------------------

 

 

Adams was a subsequent filing by the same attorneys, and in that action there is
a unique Plaintiff for each Defendant.  It asserts the same claims, and several
of Sonic’s South Carolina dealerships have been named in this case.  As to the
Sonic dealerships, the case has been stayed pending the outcome of the appeal on
the issue of arbitration in Herron.

We appealed the trial court’s denial of the Motion to Compel
Arbitration.  Currently, the South Carolina Supreme Court is awaiting briefs
from the parties, after the US Supreme Court ordered the SC Supreme Court to
reverse its prior decision affirming the trial court’s denial of our Motion to
Compel Arbitration.  The South Carolina Supreme Court denied Century BMW’s
appeal, simply claiming it had not raised the issue of federal preemption in the
lower courts.  Century BMW filed another petition for a Writ of Certiorari with
the US Supreme Court on March 19, 2012.  On May 21, 2012 the US Supreme Court
denied our petition for a Writ of Certiorari.  For now, the case will move
forward in the state court.  On March 15, 2013, Sonic filed another appeal of
the trial court’s refusal to compel arbitration.  That appeal is now pending
before the South Carolina Court of Appeals.  The South Carolina Supreme Court
took this case directly, for the second time, bypassing the Court of
Appeals.  Oral arguments are scheduled for May 6, 2014 before the South Carolina
Supreme Court.  On June 4, 2014, the South Carolina Supreme Court issued a Per
Curiam decision affirming the decision of the trial court, essentially affirming
the trial court’s denial of our request to arbitrate the case.

Prior to the June 4th ruling, the parties had been discussing a settlement.  The
talks continued and the parties reached a settlement in principle with an
executed and binding term sheet.  The parties are currently making edits to the
definitive settlement agreement and release.  The settlement agreement will be
presented to a state court judge in South Carolina as part of the judicial
approval of the settlement and an entry of a Final Order.  In the event the
settlement agreement and release is signed and the Court enters a Final Order,
the resolution would not have a material adverse effect on Sonic’s future
results of operations, financial condition and cash flows.

 

 

Schedule 5.06 - Page 2

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS

Part (a).Subsidiaries.

 

Name of Entity

Ownership

Sonic Automotive, Inc.

 

AnTrev, LLC

Member: SRE Holding, LLC - 100%

Arngar, Inc.

Sonic Automotive, Inc.  - 100%, 1,333 shares

Autobahn, Inc.

L Dealership Group, Inc. – 100%, 400,000 shares

Avalon Ford, Inc.

Sonic Automotive, Inc. – 100%, 4,164 shares

Cornerstone Acceptance Corporation

Sonic Automotive, Inc. – 100%, 100 shares

FAA Beverly Hills, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Capitol N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 1,000 shares

FAA Dublin N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Dublin VWD, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Holding Corp.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Las Vegas H, Inc.

FAA Holding Corp. – 100%, 10,000 shares

FAA Poway H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Poway T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA San Bruno, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Santa Monica V, Inc.

FirstAmerica Automotive, Inc.. – 100%, 10,000 shares

FAA Serramonte H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte L, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Stevens Creek, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Torrance CPJ, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FirstAmerica Automotive, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Fort Mill Ford, Inc.

Sonic Automotive, Inc. – 100%, 2,700 shares

Franciscan Motors, Inc.

L Dealership Group, Inc. – 100%, 700,000 shares

Frontier Oldsmobile-Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 200 shares

Kramer Motors Incorporated

FAA Holding Corp. – 100%, 250 shares

L Dealership Group, Inc.

FAA Holding Corp. – 100%, 1,000 shares

Marcus David Corporation

Sonic Automotive, Inc. – 100%, 579,000 shares

Massey Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Mountain States Motors Co., Inc.

Sonic Automotive, Inc. – 100%, 30,000 shares

Ontario L, LLC

Member:  Sonic Automotive, Inc.  100%

Philpott Motors, Ltd.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SAI AL HC1, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI AL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Ann Arbor Imports, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Atlanta B, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Broken Arrow C, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Chamblee V, LLC

Member:  SAI Peachtree, LLC  100%

SAI Charlotte M, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Clearwater T, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Columbus Motors, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus T, LLC

Member:  Sonic Automotive, Inc.  100%

Schedule 5.13 - Page 1

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI Columbus VWK, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Denver B, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Denver M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Fairfax B, LLC

Member:  SAI VA HC1, Inc.  100%

SAI FL HC1, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC3, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC4, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC7, Inc.

Sonic Automotive, Inc.  – 100%, 500 shares

SAI Fort Myers B, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Fort Myers H, LLC

Member:  SAI FL HC4, Inc.  100%

SAI Fort Myers M, LLC

Member:  SAI FL HC7, Inc.  100%

SAI Fort Myers VW, LLC

Member:  SAI FL HC4, Inc.  100%

SAI GA HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Irondale Imports, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Irondale L, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Long Beach B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI MD HC1, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Monrovia B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Montgomery B, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery BCH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery CH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Nashville CSH, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville H, LLC

Member:  SAI TN HC3, LLC  100%

SAI Nashville M, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville Motors, LLC

Member:  SAI TN HC2, LLC  100%

SAI OK HC1, Inc.

Sonic Automotive, Inc. – 25%, 100 shares

Sonic Automotive of Nevada, Inc. – 75%, 300 shares

SAI Oklahoma City C, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Oklahoma City H, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Oklahoma City T, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Orlando CS, LLC

Member:  SAI FL HC3, Inc.  100%

SAI Peachtree, LLC

Member:  SAI GA HC1, LLC  100%

SAI Riverside C, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Rockville Imports, LLC

Member:  SAI MD HC1, Inc.  100%

SAI Rockville L, LLC

Member:  SAI MD HC1, Inc.  100%

SAI Santa Clara K, Inc.

Sonic Automotive, Inc.- 100%, 100 shares

SAI Stone Mountain T, LLC

Member:  SAI GA HC1, LLC  100%

SAI TN HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC2, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC3, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Tulsa N, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tulsa T, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tysons Corner H, LLC

Member:  SAI VA HC1, Inc.  100%

Sonic Tysons Corner I, LLC

Member:  SAI VA HC1, Inc.  100%

SAI VA HC1, Inc.

Sonic Automotive, Inc.- 100%, 100 shares

Santa Clara Imported Cars, Inc.

L Dealership Group, Inc. – 100%, 1,082 shares

Sonic–2185 Chapman Rd., Chattanooga, LLC

Members:

Sonic Automotive of Nevada, Inc.   1 Class A Unit

Sonic Automotive of Nevada, Inc.   99 Class B Units

Sonic – Cadillac D, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., partner    99%

Schedule 5.13 - Page 2

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic Calabasas M, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Calabasas V, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Camp Ford, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carrollton V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carson F, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Denver T, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Downey Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Fort Mill Chrysler Jeep, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic – Fort Mill Dodge, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic – Fort Worth T, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Frank Parra Autoplex, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Harbor City H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Houston V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Integrity Dodge LV, LLC

Member:  Sonic Automotive, Inc.100%

Sonic – Lake Norman Chrysler Jeep, LLC

Member:  Sonic Automotive, Inc.100%

Sonic - Las Vegas C West, LLC

Member:  Sonic Automotive, Inc.100%

Sonic - Lloyd Nissan, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Lloyd Pontiac - Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Lone Tree Cadillac, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – LS Chevrolet, L.P.

Partners:

Sonic – LS, LLC, general partner     .1%

Sonic Automotive West, LLC, limited partner   99.9%

Sonic – LS, LLC

Member: Sonic of Texas, Inc.  100%

Sonic - Lute Riley, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey Cadillac, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey Chevrolet, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Mesquite Hyundai, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Newsome Chevrolet World, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Newsome of Florence, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - North Charleston Dodge, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - North Charleston, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Richardson F, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Sanford Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Shottenkirk, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Stevens Creek B, Inc.

L Dealership Group, Inc. – 100%, 300,000 shares

Sonic - Williams Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Schedule 5.13 - Page 3

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic Advantage PA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Agency, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive - 1720 Mason Ave., DB, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive - 1720 Mason Ave., DB, LLC

Member:

Sonic Automotive - 1720 Mason Ave., DB, Inc.   100%

Sonic Automotive – 2490 South Lee Highway, LLC

Members:

Sonic Automotive of Nevada, Inc.      1 Class A Unit

Sonic Automotive of Nevada, Inc.      99 Class B Units

Sonic Automotive - 3401 N. Main, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive - 4701 I-10 East, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive - 6008 N. Dale Mabry, FL, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive-9103 E. Independence, NC, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive 2424 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive Aviation, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive F&I, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive of Chattanooga, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nashville, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nevada, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic Automotive of Texas, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive Support, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive West, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive-1495 Automall Drive, Columbus, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Clear Lake N, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Development, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Divisional Operations, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic eStore, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic FFC 1, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 2, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 3, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Fremont, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Houston JLR, LP

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Houston LR, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum B, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum JVP, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Schedule 5.13 - Page 4

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic Momentum VWA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic of Texas, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Resources, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica S, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Walnut Creek M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Wilshire Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Buena Park H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Calabasas A, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Capitol Cadillac, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Capitol Imports, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Carson LM, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Clear Lake Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Jersey Village Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Plymouth Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Volvo LV, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic-West Covina T, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SRE Alabama–2, LLC

Member: SRE Holding, LLC   100%

SRE Alabama-5, LLC

Member: SRE Holding, LLC   100%

SRE California – 1, LLC

Member: SRE Holding LLC     100%

SRE California–2, LLC

Member: SRE Holding LLC     100%

SRE California – 3, LLC

Member: SRE Holding LLC     100%

SRE California – 4, LLC

Member: SRE Holding LLC     100%

SRE California – 5, LLC

Member: SRE Holding LLC     100%

SRE California – 6, LLC

Member: SRE Holding LLC     100%

SRE California – 7 SCB, LLC

Member: SRE Holding LLC     100%

SRE California – 8, SCH, LLC

Member: SRE Holding LLC     100%

SRE California – 9 BHB, LLC

Member: SRE Holding LLC     100%

SRE California 10 LBB, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 1, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 2, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 3, LLC

Member: SRE Holding LLC     100%

SRE Florida – 1, LLC

Member: SRE Holding LLC     100%

SRE Florida – 2, LLC

Member: SRE Holding LLC     100%

SRE Georgia 4, LLC

Member: SRE Holding LLC     100%

SRE Holding, LLC

Member:  Sonic Automotive, Inc.  100%

SRE Maryland – 1, LLC

Member: SRE Holding LLC     100%

SRE Nevada–2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE Ohio 1, LLC

Member: SRE Holding LLC     100%

SRE Ohio 2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–1, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–5, LLC

Member: SRE Holding LLC     100%

SRE South Carolina–2, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 4, LLC

Member: SRE Holding LLC     100%

Schedule 5.13 - Page 5

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE Tennessee – 1, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 2, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 3, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-5, LLC

Member: SRE Holding LLC     100%

SRE Texas – 1, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 2, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 3, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 4, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 5, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 6, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 7, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 8, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas 9, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 10, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 11, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 12, LLC

Member:   SRE Holdings LLC     100%

SRE Virginia – 1, LLC

Member:   SRE Holdings LLC     100%

SRE Virginia – 2, LLC

Member:   SRE Holdings LLC     100%

SRM Assurance, Ltd.

Sonic Automotive, Inc. – 100%, 5,000 shares

Stevens Creek Cadillac, Inc.

L Dealership Group, Inc.  – 100%, 230,000 shares

Town and Country Ford, Incorporated

Sonic Automotive, Inc. – 100%, 471.25 shares

Tree Trunk, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

TT Denver, LLC

Member:   Tree Trunk, Inc.     100%

TTRE CO 1, LLC

Member:   Tree Trunk, Inc.     100%

Windward, Inc.

L Dealership Group, Inc. – 100%, 140,500 shares

 

Part (b).Other Equity Investments.

None.

 

 

Schedule 5.13 - Page 6

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.19

FRANCHISE AND FRAMEWORK AGREEMENT MATTERS

 

None.

 

 

 

Schedule 5.19 - Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

LOCATION OF COLLATERAL

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

1. Sonic Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

2. AnTrev, LLC

 

4401 Colwick Rd.

Charlotte, NC  

3. Arngar, Inc.

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

4. Autobahn, Inc.

 

 

 

 

 

 




Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

Elmer Street Lot

Belmont, CA

Schedule 6.13 - Page 1

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

5. FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

Beverly Hills BMW

Sales

 

 

Service

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

6. FAA Concord H, Inc.

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

7. FAA Concord T, Inc.

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

8. FAA Dublin N, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC  

9. FAA Dublin VWD, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC  

10. FAA Holding Corp.

 

4401 Colwick Rd.

Charlotte, NC

11. FAA Las Vegas H, Inc.

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

12. FAA Poway H, Inc.

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Schedule 6.13 - Page 2

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

13. FAA San Bruno, Inc.

 

 

 

 

 




 

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

14. FAA Santa Monica V, Inc.

Volvo of Santa Monica

4401 Colwick Rd.

Charlotte, NC

15. FAA Serramonte, Inc.

 

Serramonte Auto Plaza

Serramonte Mitsubishi

 

Serramonte Auto Plaza (Mitsubishi Service and Parts)

 

 

Serramonte Nissan

Kia Serramonte

 

 

Serramonte PDI Center

1500 Collins Ave.

Colma, CA

 

445 Serramonte Blvd.

Colma, CA

 

 

630 & 650 Serramonte Blvd.

Colma, CA

 

900 Collins Ave.

Colma, CA

16. FAA Serramonte H, Inc.

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

17. FAA Serramonte L, Inc.

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

18. FAA Stevens Creek, Inc.

Stevens Creek Nissan

 

 

 

Stevens Creek Nissan – Used Car Lot

 

Stevens Creek Nissan – Detail and Service Center

4855 & 4875 Stevens Creek Blvd.

San Jose, CA

 

4795 Stevens Creek Blvd.

San Jose, CA

 

4885 Stevens Creek Blvd.

San Jose, CA

19. FAA Torrance CPJ, Inc.

South Bay Chrysler Jeep Dodge

 

 

4401 Colwick Rd.

Charlotte, NC

20. FirstAmerica Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

21. Fort Mill Ford, Inc.

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

22. Franciscan Motors, Inc.

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Schedule 6.13 - Page 3

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

23. Kramer Motors Incorporated

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

24. L Dealership Group, Inc.

 

4401 Colwick Rd.

Charlotte, NC

25. Marcus David Corporation

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

26. Massey Cadillac, Inc.

 

4401 Colwick Rd.

Charlotte, NC

27. Ontario L, LLC

Crown Lexus

1125 Kettering Dr.

Ontario, CA

28. Philpott Motors, Ltd.

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

29. SAI AL HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

30. SAI AL HC2, Inc.

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

Schedule 6.13 - Page 4

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

31. SAI Ann Arbor Imports, LLC

Mercedes-Benz of Ann Arbor




BMW of Ann Arbor

 

 

MB and BMW Shared Storage

570 Auto Mall Dr.
Ann Arbor, MI

501 Auto Mall Dr.
Ann Arbor, MI

 

7240 Jackson Road

Ann Arbor, MI

32. SAI Atlanta B, LLC

Global Imports BMW

Global Imports MINI

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

33. SAI Broken Arrow C, LLC

Momentum Chevrolet of Broken Arrow

 

Speedway Chevrolet

 

4401 Colwick Rd.

Charlotte, NC

34. SAI Chamblee V, LLC

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

35. SAI Clearwater T, LLC

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

36. SAI Columbus Motors, LLC

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

37. SAI Columbus T, LLC

Toyota West

Scion West

Hatfield Automall

 

1500 Automall Dr.

Columbus, OH

38. SAI Columbus VWK, LLC

Hatfield Kia

 

Hatfield Volkswagen

1455 Auto Mall Drive

 

1495 Automall Drive

39. SAI Denver B, Inc.

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

Schedule 6.13 - Page 5

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

40. SAI Denver M, Inc.

Mercedes-Benz of Denver

 

CPO & Service

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

940 S. Colorado Blvd.

4677 S. Broadway

41. SAI Fairfax B, LLC

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

42. SAI FL HC2, Inc.

 

4401 Colwick Rd.

Charlotte, NC

43. SAI FL HC3, Inc.

 

4401 Colwick Rd.

Charlotte, NC

44. SAI FL HC4, Inc.

 

4401 Colwick Rd.

Charlotte, NC

45. SAI FL HC7, Inc.

 

4401 Colwick Rd.

Charlotte, NC

46. SAI Fort Myers B, LLC

BMW of Fort Myers

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

13880 S. Tamiami Tr.

Fort Myers, FL

47. SAI Fort Myers H, LLC

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

48. SAI Fort Myers M, LLC

Mercedes-Benz of Fort Myers

 

15461 S. Tamiami Tr.

Fort Myers, FL

49. SAI Fort Myers VW, LLC

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

50. SAI GA HC1, LP

 

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 6

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

51. SAI Irondale Imports, LLC

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

52. SAI Irondale L, LLC

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

53. SAI Long Beach B, Inc.

Long Beach BMW

Long Beach MINI

2998 Cherry Ave.

Signal Hill, CA 90755

54. SAI MD HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

55. SAI Monrovia B, Inc.

BMW of Monrovia

MINI of Monrovia

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

550 E. Huntington Drive

Monrovia, CA

56. SAI Montgomery B, LLC

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

57. SAI Montgomery BCH, LLC

Classic Buick GMC Cadillac

 

833 Eastern Blvd.

Montgomery, AL

58. SAI Montgomery CH, LLC

Capitol Chevrolet

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

2820 Eastern Blvd.

Montgomery, AL

59. SAI Nashville CSH, LLC

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

60. SAI Nashville H, LLC

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

61. SAI Nashville M, LLC

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

62. SAI Nashville Motors, LLC

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

63. SAI OK HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

64. SAI Oklahoma City C, LLC

 

4401 Colwick Rd.

Charlotte, NC

65. SAI Oklahoma City H, LLC

Momentum Honda Northwest

4401 Colwick Rd.

Charlotte, NC

66. SAI Oklahoma City T, LLC

Momentum Toyota Northwest

Momentum Scion Northwest

 

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 7

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

67. SAI Orlando CS, LLC

Massey Cadillac [North]

Massey Saab of Orlando

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

68. SAI Peachtree, LLC

 

4401 Colwick Rd.

Charlotte, NC

69. SAI Riverside C, LLC

Riverside Chevrolet

Momentum Chevrolet of Tulsa

 

4401 Colwick Rd.

Charlotte, NC

70. SAI Rockville Imports, LLC

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

71. SAI Rockville L, LLC

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD

15814-A and B Paramount Dr.
Rockville, MD

72. SAI Santa Clara K, Inc.

Kia of Stevens Creek

4401 Colwick Rd.

Charlotte, NC

73. SAI Stone Mountain T, LLC

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

74. SAI TN HC1, LLC

 

4401 Colwick Rd.

Charlotte, NC

75. SAI TN HC2, LLC

 

4401 Colwick Rd.

Charlotte, NC

76. SAI TN HC3, LLC

 

4401 Colwick Rd.

Charlotte, NC

77. SAI Tulsa T, LLC

Momentum Toyota of Tulsa

Momentum Scion of Tulsa

Riverside Toyota

Riverside Scion

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 8

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

78. SAI Tysons Corner H, LLC

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

1593-1595 Spring Hill Rd.

Vienna, VA

79. SAI Tysons Corner I, LLC

Infiniti of Tysons Corner

 

 

(Wash Bays)

8527 Leesburg Pike

Vienna, VA

 

8525 Leesburg Pike

Vienna, VA

80. SAI VA HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

81. Santa Clara Imported Cars, Inc.

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

82. Sonic – 2185 Chapman Rd., Chattanooga, LLC

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

83. Sonic Advantage PA, L.P.

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

 

84. Sonic Agency, Inc.

 

4401 Colwick Rd.

Charlotte, NC

85. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

86. Sonic Automotive – 3401 N. Main, TX, L.P.

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

87. Sonic Automotive – 4701 I-10 East, TX, L.P.

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

88. Sonic Automotive – 9103 E. Independence, NC, LLC

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

Schedule 6.13 - Page 9

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

89. Sonic Automotive Aviation, LLC

 

4401 Colwick Rd.

Charlotte, NC

90. Sonic Automotive F&I, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

91. Sonic Automotive of Chattanooga, LLC

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

92. Sonic Automotive of Nashville, LLC

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

93. Sonic Automotive of Nevada, Inc.

 

4401 Colwick Rd.

Charlotte, NC

94. Sonic Automotive of Texas, L.P.

Lone Star Ford

8477 North Fwy.

Houston, TX

95. Sonic Automotive Support, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

96. Sonic Automotive West, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

97. Sonic-Buena Park H, Inc.

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

98. Sonic – Cadillac D, L.P.

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

99. Sonic-Calabasas A, Inc.

Acura 101 West

24650 Calabasas Rd.

Calabasas, CA

100. Sonic Calabasas M, Inc.

Mercedes-Benz of Calabasas

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

101. Sonic-Capitol Cadillac, Inc.

Capitol Cadillac

 

Capitol Hummer

5901 S. Pennsylvania Ave.

Lansing, MI

 

102. Sonic-Capitol Imports, Inc.

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

Schedule 6.13 - Page 10

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

103. Sonic – Carrollton V, L.P.

 

 

4401 Colwick Rd.

Charlotte, NC

104. Sonic – Carson F, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

105. Sonic-Carson LM, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

106. Sonic-Clear Lake Volkswagen, L.P.

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

107. Sonic – Denver T, Inc.

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

108. Sonic Development, LLC

 

4401 Colwick Rd.

Charlotte, NC

109. Sonic Divisional Operations, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

110. Sonic – Downey Cadillac, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

111. Sonic - Fort Worth T, L.P.

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

112. Sonic - Frank Parra Autoplex, L.P.

Frank Parra Chevrolet

 

 

Frank Parra Chrysler Jeep Dodge

 

Frank Parra Mitsubishi

4401 Colwick Rd.

Charlotte, NC

113. Sonic Fremont, Inc.

Jaguar Fremont

Land Rover Fremont

Volvo Fremont

4401 Colwick Rd.

Charlotte, NC

114. Sonic - Harbor City H, Inc.

Carson Honda

 

1435 E. 223rd St.

Carson, CA

115. Sonic Houston JLR, LP

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

116. Sonic Houston LR, L.P.

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Schedule 6.13 - Page 11

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

117. Sonic - Houston V, L.P.

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

118. Sonic-Jersey Village Volkswagen, L.P.

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

119. Sonic - Las Vegas C West, LLC

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

120. Sonic - Lone Tree Cadillac, Inc.

Don Massey Cadillac

 

 

Used Car

 

 

Don Massey Collision Center

8201 Parkway Dr.

Lone Tree, CO

 

8301 Parkway Drive

Lone Tree, CO

 

6208 E. County Line Rd.

Littleton, CO

121. Sonic - LS Chevrolet, L.P.

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

122. Sonic - LS, LLC

 

4401 Colwick Rd.

Charlotte, NC

123. Sonic - Lute Riley, L.P.

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

124. Sonic - Massey Chevrolet, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 12

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

125. Sonic Momentum B, L.P.

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West -

Parking

 

 

Momentum Collision Center

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

126. Sonic Momentum JVP, L.P.

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

127. Sonic Momentum VWA, L.P.

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

2600 Southwest Freeway

Houston, TX

128. Sonic - Newsome Chevrolet World, Inc.

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

129. Sonic of Texas, Inc.

 

4401 Colwick Rd.

Charlotte, NC

130. Sonic-Plymouth Cadillac, Inc.

Don Massey Cadillac

40475 Ann Arbor Trail

Plymouth, MI

131. Sonic Resources, Inc.

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

132. Sonic - Richardson F, L.P.

North Central Ford

1819 N. Central Expy.

Richardson, TX

133. Sonic - Sanford Cadillac, Inc.

 

4401 Colwick Rd.

Charlotte, NC

Schedule 6.13 - Page 13

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

134. Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

W.I. Simonson

 

 

 

 

 

(Service)

 

(Parking)

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

135. Sonic - Shottenkirk, Inc.

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

136. Sonic - Stevens Creek B, Inc.

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

4333 Stevens Creek Blvd.

San Jose, CA

137. Sonic-Volvo LV, LLC

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

138. Sonic Walnut Creek M, Inc.

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

139. Sonic Wilshire Cadillac, Inc.

 

 

4401 Colwick Rd.

Charlotte, NC

140. SRE Alabama - 2, LLC

N/A

N/A

141. SRE Alabama-5, LLC

N/A

N/A

142. SRE California - 1, LLC

N/A

N/A

143. SRE California-2, LLC

N/A

N/A

144. SRE California – 3, LLC

N/A

N/A

145. SRE California - 4, LLC

N/A

N/A

146. SRE California – 5, LLC

N/A

N/A

147. SRE California – 6, LLC

N/A

N/A

148. SRE California -7 SCB, LLC

N/A

N/A

149. SRE California – 8 SCH, LLC

N/A

N/A

150. SRE California – 9 BHB, LLC

N/A

N/A

151. SRE California 10 LBB, LLC

N/A

N/A

152. SRE Colorado - 1, LLC

N/A

N/A

Schedule 6.13 - Page 14

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

153. SRE Colorado – 2, LLC

N/A

N/A

154. SRE Florida - 1, LLC

N/A

N/A

155. SRE Florida - 2, LLC

N/A

N/A

156. SRE Georgia – 4, LLC

N/A

N/A

157. SRE Holding, LLC

N/A

N/A

158. SRE Nevada – 2, LLC

N/A

N/A

159. SRE North Carolina – 2, LLC

N/A

N/A

160. SRE Ohio 1, LLC

N/A

N/A

161. SRE Ohio 2, LLC

N/A

N/A

162. SRE Oklahoma-1, LLC

N/A

N/A

163. SRE Oklahoma -2, LLC

N/A

N/A

164. SRE Oklahoma-5, LLC

N/A

N/A

165. SRE South Carolina – 2, LLC

N/A

N/A

166. SRE South Carolina-3, LLC

N/A

N/A

167. SRE South Carolina – 4, LLC

N/A

N/A

168. SRE Tennessee – 1, LLC

N/A

N/A

169. SRE Tennessee – 2, LLC

N/A

N/A

170. SRE Tennessee – 3, LLC

N/A

N/A

171. SRE Tennessee-4, LLC

N/A

N/A

172. SRE Tennessee – 5, LLC

N/A

N/A

173. SRE Texas – 1, L.P.

N/A

N/A

174. SRE Texas – 2, L.P.

N/A

N/A

175. SRE Texas – 3, L.P.

N/A

N/A

176. SRE Texas – 4, L.P.

N/A

N/A

177. SRE Texas – 5, L.P.

N/A

N/A

178. SRE Texas – 6, L.P.

N/A

N/A

179. SRE Texas – 7, L.P.

N/A

N/A

180. SRE Texas – 8, L.P.

N/A

N/A

181. SRE Texas 9, LLC

N/A

N/A

182. SRE Texas 10, LLC

N/A

N/A

183. SRE Texas 11, LLC

N/A

N/A

184. SRE Texas 12, LLC

N/A

N/A

185. SRE Virginia – 1, LLC

N/A

N/A

186. Stevens Creek Cadillac, Inc.

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

187. Town and Country Ford, Incorporated

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

188. Tree Trunk, Inc.

 

4401 Colwick Rd.

Charlotte, NC

189. TT Denver, LLC

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

190. TTRE CO 1, LLC

N/A

N/A

Schedule 6.13 - Page 15

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

191. Windward, Inc.

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

 

Schedule 6.13 - Page 16

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

EXISTING LIENS

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic Automotive, Inc.

Delaware Secretary of State

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708031

 

20111474157

 

20121493073

 

Leased equipment

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708049

 

20111474140

 

20121493081

 

Leased equipment

GE Money Bank

06/29/2010

20102272346

Precautionary filing relating to GE Money Bank CarCareONE open-end credit
program.




Autobahn, Inc., d/b/a Autobahn Motors

California Secretary of State

Schedule 7.01 - Page 1

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz of North America, LLC

 

 

Amendment: Continuation

 

Amendment: Change Debtor address

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment: Continuation

 

Amendment: Continuation

 

12/10/1991

 

 

08/21/1996

 

01/21/1997

 

09/27/2000

 

10/30/2001

 

10/10/2006

 

08/22/2011

 

91261652

 

 

96234C0412

 

97021C0292

 

00273C0058

 

01304C0008

 

06-70880947

 

11-72818029

 

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz North America, Inc. in accordance with the provisions of the
Mercedes-Benz Dealer Agreement

 

FAA Beverly Hills, Inc., d/b/a Beverly Hills BMW

California Secretary of State

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Restate collateral to delete Inc. and add LLC

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Change Debtor information

 

Amendment: Continuation

10/27/1999

 

08/20/2004

 

05/10/2005

 

05/10/2005

 

 

05/10/2005

 

10/30/2007

 

10/30/2007

 

10/30/2007

 

12/04/2007

 

08/04/2009

 

02/10/2011

 

12/13/2011

 

05/07/2014

9930660594

 

04-10021858

 

05-70262321

 

05-70262327

 

 

05-70262328

 

07-71348214

 

07-71348217

 

07-71348201

 

07-71389993

 

09-72045370

 

11-72603191

 

11-72939269

 

14-74109558

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, tools,
special tools, equipment, signage, warranty advances, holdbacks, incentives,
warranty credits, parts and accessories, Lifestyle products and gift articles
that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North
America, Inc. and/or bear trademarks of BMW, all accessions and additions
thereto and all proceeds of any of the foregoing, including insurance proceeds,
and a security interest in and right of setoff with respect to all credits and
right to payment (e.g. holdbacks, bonuses, incentives, warranty credits and the
like) held by BMW, its subsidiaries and affiliates for the account of debtor,
and as to the foregoing whether now owned or hereafter acquired

Schedule 7.01 - Page 2

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

FAA Serramonte, Inc., d/b/a Serramonte Auto Plaza, Serramonte Mitsubishi,
Serramonte Nissan

California Secretary of State

 

Nissan Motor Acceptance Corporation

 

Amendment:  Change S/P address

 

Amendment:  Change S/P address

 

Amendment:  Continuation

 

05/05/2005

 

11/06/2006

 

02/25/2008

 

12/04/2009

 

05-7025737733

 

06-70909112

 

08-71483201

 

09-72160741

 

 

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations

 

FAA Stevens Creek, Inc., d/b/a Stevens Creek Nissan

California Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Continuation

08/21/2007

 

03/07/2012

07-7126162527

 

12-73037533

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.

 

Ryna Capital Corporation

04/27/2010

10-7229801878

Leased Equipment: Items per lease schedule #229720 which includes: 1- 240
Complete system WR Series including: 1 – 240 TALL Lighted Drawer, Server, 17”
Flat Monitor, Mouse, Keyboard, CDRW, Web Plus, Automated Report Generator and
Auto Sales Plus SW License.

 

 

SAI Ann Arbor Imports, LLC, d/b/a Mercedes-Benz of Ann Arbor, BMW of Ann Arbor,
Auto-Strasse

Michigan Secretary of State

 

BMW of North America, LLC

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment:  Change Debtor name

 

Amendment: Continuation

 

10/23/2003

 

11/21/2006

 

09/05/2008

 

01/26/2009

 

07/11/2013

 

2003202420-2

 

2006194891-4

 

2008139289-4

 

2009012242-6

 

2013100550-5

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances, parts
and accessories, Lifestyle products and gift articles that are manufactured or
sold by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.

 

Schedule 7.01 - Page 3

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Mercedes-Benz USA, LLC

 

Amendment:  Continuation

 

Amendment:  Change Debtor name

 

Amendment: Continuation

11/05/2003

 

09/25/2008

 

02/12/2009

 

09/03/2013

2003212735-1

 

2008149688-2

 

2009023157-8

 

2013127555-6

 

Motor vehicles, parts, and accessories for which payment has not been received
by Mercedes-Benz USA, LLC, in accordance with the provisions of the
Mercedes-Benz Dealer Agreements

Vesco Oil Corporation

(filed under Debtor d/b/a and f/k/a)

 

Amendment: Continuation

05/30/2007

 

12/01/2011

2007085884-9

 

2011168100-8

(a)Equipment on loan:  (1) DW165 tank, 165 gal double wall; (1) G575215A pump,
flojet; (1) 1740002S strainer, flojet; (1) A770A30B-PB hose, flex 1/4” x 30”;
(1) 180-685 water bibb; (1) 110-318 air regulator; (1) 29850 air gauge; (1) 210
air coupler; (1) P6-6 hose 6’ x 2/8” air

 

Vesco Oil Corporation

(filed under Debtor f/k/a and d/b/a)

03/15/2010

2010034515-4

Equipment on loan 1 75500 Power Steering Fluid Service Machine, 1 M75600 SS
Cleaner Appl Tool, 1 M74100 Tool, Air Intake System

 

Vesco Oil Corporation

(filed under Debtor f/k/a and d/b/a)

03/17/2010

2010035558-5

Equipment on loan 1 M75600 SS Cleaner Appl Tool, 1 M75500 Power Steering
Machine, 1 M73010 GM Kit SSAKITGM, 1 RM7805 3 Tube Power Flush Machine, 1 M98250
Brake Fluid Machine

 

 

SAI Atlanta B, LLC, d/b/a Global Imports BMW, Global Imports MINI

Georgia Central Filing

Schedule 7.01 - Page 4

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

 

 

 

 

 

 

 

 

 

 

Amendment:  Change Debtor name

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/04/2007

 

 

 

 

 

 

 

 

 

 

 

03/02/2009

 

10/21/2011

 

05/25/2012

0602007-10773

 

 

 

 

 

 

 

 

 

 

 

0602009-01822

 

0602011-09110

 

0602012-04691

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

Manheim Remarketing, Inc. for itself and as agent

04/25/2013

67-2013-002712

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

 

SAI Broken Arrow C, LLC

Oklahoma Secretary of State

 

American Tire Distributors, Inc.

(filed under Debtor former name)

 

 

Amendment:  Continuation

 

 

06/21/2005

 

 

 

02/22/2010

 

2005007653634

 

 

 

20100222020166230

 

All inventory or merchandise purchased from secured party and held for sale or
lease or furnished or to be furnished under contract of service, and all
proceeds of the foregoing, and all equipment and proceeds thereof including all
additions, accessions or substitutions; all proceeds

 

SAI Columbus VWK, LLC d/b/a Volkswagen West, Hatfield Kia, Hatfield Volkswagen

Ohio Secretary of State

Vesco Oil Corporation

 

(Under Debtor name Hatfield Volkswagen)

 

04/11/2013

OH00166230197

Equipment on loan: 1 RM94000 Refurb Machine Collant w/Adapter, 1 M75006 tool
Foaming Intake Audi/VW

 

SAI Denver B, LLC

Colorado Secretary of State

BMW of North America, LLC

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

08/09/2013

 

09/03/2013

 

09/03/2013

 

01/06/2014

 

01/07/2014

20132070604

 

20132077140

 

20132077141

 

2014001400

 

20142001812

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

Schedule 7.01 - Page 5

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

SAI Denver M, LLC

Colorado Secretary of State

Mercedes-Benz USA, LLC

08/30/2013

20132076420

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

 

SAI Fort Myers B, LLC

Florida Secretary of State

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment: Add collateral

 

Amendment: Change Debtor information

 

Amendment: Continuation

 

04/05/2002

 

01/29/2007

 

03/10/2008

 

02/27/2009

 

06/01/2010

 

08/26/2010

 

01/26/2012

 

200200808778

 

200704690533

 

200807835615

 

200900101049

 

201002611537

 

201003111295

 

201206072162

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances, parts
and accessories, Lifestyle products and gift articles that are manufactured or
sold by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.

 

 

SAI Fort Myers M, LLC, d/b/a Mercedes-Benz of Fort Myers

Florida Secretary of State

Schedule 7.01 - Page 6

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz USA, LLC

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

02/29/2000

 

02/16/2001

 

11/19/2004

 

12/21/2006

 

02/11/2009

 

01/20/2010

 

200000050147-6

 

200100036392-5

 

20040835754X

 

200604417827

 

200900014006

 

20100187531X

 

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA, Inc. in accordance with the provisions of the Mercedes-Benz
Dealer Agreement

 

SAI Irondale Imports, LLC, d/b/a Tom Williams Imports, Audi, BMW, Porsche, Land
Rover

Alabama Secretary of State  

 

BMW of North America, LLC

 

Amendment: Change Debtor address

 

Amendment: Change Debtor name to delete d/b/a

 

Amendment: Change S/P name from BMW of North America, Inc.

 

Amendment: Continuation

 

 

 

Amendment: Restate collateral

 

Amendment:  Change Debtor name

 

Amendment:  Change Debtor address

 

Amendment:  Continuation

 

02/17/2000

 

03/23/2004

 

02/01/2005

 

02/01/2005

 

 

02/01/2005

 

 

 

01/17/2006

 

04/02/2009

 

10/01/2009

 

12/10/2009

 

B2000-07123 FS

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123AM

 

 

B2000-07123 CS

 

 

 

B2000-07123 AM

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123CS

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

SAI Long Beach B, Inc., d/b/a Long Beach BMW, Long Beach MINI

California Secretary of State

Schedule 7.01 - Page 7

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Continuation

08/13/2007

 

06/25/2012

07-7125294239

 

12-73181533

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

 

SAI Monrovia B, Inc., d/b/a BMW of Monrovia, MINI of Monrovia

California Secretary of State

BMW of North America, LLC

 

Amendment: Change Debtor information

12/05/2013

 

01/30/2014

13-7389419136

 

14-73972817

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

Internal Revenue Service

12/1/2013

14-7394160904

940 Tax Lien for period ending 12/31/2007 totaling $25,509.49

 

 

SAI Montgomery B, LLC, d/b/a BMW of Montgomery

Alabama Secretary of State

Schedule 7.01 - Page 8

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

Amendment: Change Debtor information

06/27/2005

 

04/02/2009

 

03/10/2010

 

10/10/2013

B05-0489290 FS

 

B05-0489290AM

 

B05-0489290CS

 

B05-0489290AM

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,

incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

SAI Montgomery CH, LLC, d/b/a Capitol Chevrolet, Capitol Hyundai

Alabama Secretary of State

SLP Performance Parts Inc.

01/24/2013

B13-7021877FS

All products purchased from SLP Performance Parts, vehicles modified with SLP
Performance Parts products, and all proceeds therefrom.

 

 

SAI Nashville M, LLC, d/b/a Mercedes-Benz of Nashville, smart Center of
Nashville

Tennessee Secretary of State

 

Mercedes-Benz USA, LLC

 

 

Amendment: Change Debtor name

 

Amendment:  Continuation

 

Amendment: Restate collateral

 

04/07/2005

 

 

02/12/2009

 

01/21/2010

 

05/15/2013

 

305-020582

 

 

209-007725

 

210-008425

 

313-503573

 

 

Motor vehicles, parts, and accessories for which payment has not been received
by Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

 

 

 

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

Schedule 7.01 - Page 9

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Daimler Vehicle Innovations USA LLC

05/07/2012

212-023435

(b)In accordance with the terms and conditions of the Daimler Vehicle
Innovations USA LLC smart Passenger Car Vehicle Dealer Agreement Debtor has
granted to DVIUSA a purchase money security interest in all new smart Passenger
Car Vehicles, smart Passenger Car Vehicle parts, accessories

and special tools sole by DVIUSA to Debtor for which DVIUSA has not received
payment.

 

SAI Oklahoma City C, LLC

Oklahoma Secretary of State

 

American Tire Distributors, Inc.

(Filed in former name of Debtor)

 

 

Amendment:  Continuation

 

 

07/25/2005

 

 

 

02/23/2010

 

2005009154834

 

 

 

20100223020172910

 

 

All inventory or merchandise purchased from secured party and held for sale or
lease or furnished or to be furnished under contract of service, and all
proceeds of the foregoing, and all equipment and proceeds thereof including all
additions, accessions or substitutions; all proceeds

 

SAI Oklahoma City T, LLC, d/b/a Dub Richardson Toyota, Dub Richardson Scion

Oklahoma Secretary of State

American Tire Distributors, Inc.

(in Debtor former name)

 

 

 

Amendment: Continuation

02/27/2006

 

 

 

 

11/24/2010

2006002320015

 

 

 

 

20101124021165130

 

All debtors inventory or  merchandise purchased from Secured Party now or
hereafter acquired and held for sale or lease or furnished or to be furnished
under contract of services, and all proceeds of the foregoing (all hereinafter
called inventory), and all equipment and proceeds thereof including any and all
additions, accessions, or substitutions; proceeds

 

Sonic Automotive-9103 E. Independence, NC, LLC, d/b/a Infiniti of Charlotte

North Carolina Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Change Debtor information

 

Amendment: Change S/P from Infiniti Financial Services, a division of Nissan
Motor Acceptance Corporation

 

Amendment: Continuation

 

12/04/2007

 

07/06/2012

 

07/09/2012

 

 

 

07/09/2012

20070113213A

 

20120063687G

 

20120063905K

 

 

 

20120063998A

Leased Equipment:  Signs, together with all related materials, tools, parts,
fittings, supports, fixings, attachments, illumination, electrical cables,
connections and equipment, and concrete foundations.

 

 

Sonic Automotive Aviation, LLC

North Carolina Secretary of State

Schedule 7.01 - Page 10

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Millrock Aviation Financial, L.L.C.

 

07/29/2013

 

20130073295C

 

Leased Equipment: Dassault Aviation model Falcon 2000EX aircraft s/n 200 and
U.S. Reg. Nos. N501RR; and 2 – Pratt & Whitney Canada model PW308C aircraft
engines s/n’s PCE-CF0431 and PCE-CF0435; together with all other property
essential and appropriate to the operation of the Aircraft, including all
instruments, avionics, auxiliary power units, engines, equipment and accessories
attached to and connected with the Aircraft,; all log books, manuals and other
documents issued for, or reflecting use or maintenance of the Aircraft together
with all other attachments, accessories, accessions, additions, replacements,
exchanges and substitutions now or hereafter attached thereto and made a part
thereof, and all insurance or other proceeds.

 

 

Sonic Automotive of Chattanooga, LLC, d/b/a BMW of Chattanooga

Tennessee Secretary of State

BMW of North America, LLC

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Continuation

10/28/2002

 

11/21/2006

 

07/24/2007

 

09/26/2012

302-060389

 

206-073733

 

107-039829

 

212-060018

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

 

Sonic Automotive of Nashville, LLC, d/b/a BMW of Nashville, MINI of Nashville,
Sonic Automotive Body Shop

Tennessee Secretary of State

Schedule 7.01 - Page 11

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, Inc.

 

Amendment: Add Debtor information

11/29/2012

 

01/16/2014

312-344637

 

U0030.3049

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to

all of the foregoing whether now owned or hereafter acquired.

 

 

Sonic Automotive of Texas, L.P., d/b/a Lone Star Ford

Texas Secretary of State

Ford Motor Company

 

(Debtor name of Lone Star Ford, Inc.)

04/03/2012

12-0010279870

Industrial equipment – Rotunda general service equipment tools and fixtures
including but not limited to equipment now in possession or hereafter acquired
by Debtor and all proceeds

 

 

Sonic-2185 Chapman Rd., Chattanooga, LLC, d/b/a Economy Honda Cars, Economy
Honda Superstore

Tennessee Secretary of State

Ally Financial

 

Amendment: Change S/P from GMAC

 

Amendment: Continuation

02/22/2008

 

09/26/2012

 

09/10/2012

308-015486

 

312-340110

 

212-054476

Motor vehicles purchased by Debtor through the Smart Auction or
UsedVehicleAuction.com (SM) web site service and all proceeds thereof.

 

 

Sonic-Calabasas M, Inc., d/b/a Mercedes-Benz of Calabasas

California Secretary of State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

07/31/2007

 

05/04/2012

07-7124004691

 

12-73117907

New motor vehicles, parts and accessories for which payment has not been
received by Mercedes-Benz USA LLC, in accordance with the provisions of the
Mercedes-Benz Dealer Agreements

 

 

Sonic-Frank Parra Autoplex, L.P., d/b/a Frank Parra Chevrolet, Frank Parra
Chrysler Jeep, Frank Parra Chrysler Jeep Dodge

Texas Secretary of State

Wynns, a division of Illinois Tool Works, Inc.

 

 

 

Amendment: Delete collateral

 

09/07/2010

 

 

 

11-00315423

10-0025914840

 

 

 

11-00315423

Enviropurge with sight glass, Enviropurge tool adapter kit [collateral
attributable to Frank Parra CJ]

 

SAI Fairfax B, LLC, f/k/a Sonic-Manhattan Fairfax, Inc., d/b/a BMW of Fairfax

Virginia Secretary of State

Schedule 7.01 - Page 12

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Delete d/b/a as additional debtor

 

Amendment: Restate collateral

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor name

 

Amendment: Continuation

 

09/27/1999

 

07/09/2004

 

07/14/2005

 

07/14/2005

 

12/28/2005

 

01/25/2007

 

09/22/2008

 

06/08/2009

 

10/26/2012

 

04/01/2014

 

990927-7803

 

040709-7310-4

 

050714-7028-8

 

050714-7026-4

 

051228-7173-5

 

070125-7270-6

 

080922-7434-6

 

090608-7346-5

 

121026-3977-2

 

14-01-01-6331-1

 

 

All unpaid BMW Motor Vehicles, including BMW automobiles and motorcycles,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories that are manufactured or sold by Bayerische Motoren Werks AG and/or
BMW of North America, Inc. and or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing whether now owned or
hereafter acquired

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Momentum B, L.P., d/b/a Momentum BMW, Momentum MINI, Momentum Collision
Center

Texas Secretary of State

BMW of North America, LLC

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/24/2004

 

04/20/2009

 

10/17/2011

 

05/19/2014

04-0082933655

 

09-00112142

 

11-00303846

 

14-00158173

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Santa Monica M, Inc., d/b/a W.I. Simonson

California Secretary of  State

Schedule 7.01 - Page 13

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Mercedes-Benz USA, LLC

 

Amendment: Continuation

06/02/2005

 

04/16/2010

05-7029278010

 

1072291571

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreement.

 

Manheim Remarketing, Inc. for itself and as agent

05/09/2013

13-7359741474

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

 

Sonic-Stevens Creek B, Inc., d/b/a Stevens Creek BMW

California Secretary of State

 

BMW of North America, Inc.

 

Amendment: Change Debtor address

 

Amendment: Continuation

 

Amendment: Change Debtor name from f/k/a

 

Amendment: Change Debtor address

 

Amendment: Change S/P address

 

 

Amendment:  Restate collateral

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

01/31/2000

 

01/30/2001

 

11/23/2004

 

11/23/2004

 

03/07/2005

 

05/10/2005

 

 

05/10/2005

 

12/01/2005

 

02/26/2009

 

12/22/2009

 

0003360313

 

01031C0242

 

04-70065566

 

04-70065565

 

05-70182663

 

05-70282350

 

 

05-70262352

 

05-70503928

 

09-71889092

 

09-72177363

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired

 

SAI Tysons Corner I, LLC, f/k/a Sonic Tysons Corner Infiniti, Inc., d/b/a
Infiniti of Tysons Corner

Virginia State Corporation Commission

Schedule 7.01 - Page 14

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Nissan Motor Acceptance Corporation

 

Amendment: Change S/P name from Infiniti Financial

Services, a division of Nissan Motor Acceptance Corporation

 

Amendment: Continuation

 

Amendment: Change Debtor name

05/20/2008

 

01/14/2013

 

 

 

02/01/2013

 

03/05/2013

080520-7396-2

 

130114-3896-8

 

 

 

130201-3900-4

 

130305-3887-4

 

Signs, together with all related materials, tools, parts, fittings, supports,
footings, attachments, documentation, electrical cables, connections and
equipment, and concrete foundations

 

 

Sonic Walnut Creek M, Inc., d/b/a Mercedes-Benz of Walnut Creek

California Secretary of State

Mercedes-Benz USA, LLC

 

 

Amendment: Continuation

03/16/2006

 

 

01/18/2011

06-7062844976

 

 

11-72579286

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA LLC, in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

Town and Country Ford, Incorporated

North Carolina Secretary of State

Ford Motor Company

10/30/2013

2013010781G

Industrial equipment – Rotunda general service equipment tools and fixtures
including equipment now in possession or hereafter acquired by Debtor and all
proceeds.

 

 

Schedule 7.01 - Page 15

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.03

EXISTING INDEBTEDNESS

Description

Creditor

Original Principal Balance

Principal Balance

as of 5/31/14

Maturity Date

Advantage Lease Holdings*

iStar Financial

$8,213,445

$3,404,950

09/01/2016

Richmond Lease Holdings*

iStar Financial

$5,622,157

$1,169,838

11/01/2015

Momentum Lease Holdings*

iStar Financial

$12,735,033

$2,770,623

12/01/2015

Capital Lease – Concord Toyota Facility

1090 Concord Associates, LLC

$6,514,841

$5,004,519

12/01/2025

 

*Indicates indebtedness constituting “Falcon Indebtedness”

 

 

 

Schedule 7.03 - Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, North Carolina 28211

Attention:  Stephen K. Coss and Heath R. Byrd

Telephone:704-566-2420 and 704-566-2482

Facsimile:  704-927-3412 and 704-973-0798

Email:  steve.coss@sonicautomotive.com and heath.byrd@sonicautomotive.com

Website Address:  www.sonicautomotive.com

U.S. Taxpayer ID Number:  56-2010790

 

 

ADMINISTRATIVE AGENT:

For Payments and Requests for Credit Extensions of New Vehicle Line:

Bank of America, N.A.

Bank of America Triad Center

4161 Piedmont Parkway

Mail Code:  NC4-105-02-43

Greensboro, North Carolina 27410

Attention:   Sandy Hand

Telephone: 336-854-7524               

Facsimile:    800-766-8238

Email: sandy hand@baml.com

with a copy to: flooring_admin_east@bankofamerica.com

 

Wire Instructions for New Vehicle Floorplan:

Bank of America, N. A.

New York, New York

ABA Number:  026009593

Account Number:4426359962

Attention:   Floorplan Operations

Reference:   Sonic Automotive, Inc.




Schedule 10.02 - Page 1

--------------------------------------------------------------------------------

 

 

For Credit Related Matters:

Bank of America, N.A.

100 N. Westshore Boulevard

Mail Code:  FL2-399-02-05

Tampa, Florida 33609

Attention:Kenneth W. Winston

Telephone:  813-384-3638

Facsimile:800-851-6341

Email: kenneth.winston@baml.com

 

with copy to:

Bank of America, N.A.

800 Hingham Street

Mail Code:  MA1-600-01-01

Rockland, Massachusetts  02370

Attention:M. Patricia Kay

Telephone:  781-878-2109

Email: patty.kay@baml.com

 

Other Notices/Deliveries to Administrative Agent:

Bank of America, N.A.

135 South LaSalle Street

Mail Code:  IL4-135-09-61

Chicago, Illinois  60604

Attention:Renee Marion

Telephone:  312-828-3972

Facsimile:  877-206-8433

Email: renee.marion@baml.com

 

 

NEW VEHICLE SWING LINE LENDER:

Bank of America, N.A.

Bank of America Triad Center

4161 Piedmont Parkway

Mail Code:  NC4-105-02-43

Greensboro, North Carolina 27410

Attention:   Sandy Hand

Telephone: 336-854-7524               

Facsimile:    800-766-8238

Email: sandy hand@baml.com

with a copy to: flooring_admin_east@bankofamerica.com







Schedule 10.02 - Page 2

--------------------------------------------------------------------------------

 

 

USED VEHICLE SWING LINE LENDER:

BANK OF AMERICA, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, North Carolina 28255

Attention:Jelani S. Ford

Telephone:  980-386-7637
Facsimile:  704-719-8266
Email:  jelani.s.ford@baml.com

 

 

Schedule 10.02 - Page 3

--------------------------------------------------------------------------------

 

EXHIBIT A-1

FORM OF NEW VEHICLE FLOORPLAN

COMMITTED LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

The undersigned hereby requests (select one):

o A Borrowing of New Vehicle Floorplan Committed Loans

o A conversion of New Vehicle Floorplan Committed Loans

1.For ________________________, the applicable New Vehicle Borrower.

2.On _________________________ (a Business Day).

3.In the amount of $_______________.

4.Comprised of _________________________________________________.

[Type of New Vehicle Floorplan Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

 

 

A-1

Form of New Vehicle Floorplan Committed Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT A-2

FORM OF USED VEHICLE FLOORPLAN

COMMITTED LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).

The undersigned hereby requests (select one):

o A Used Vehicle Floorplan Committed Borrowing

o A conversion of Used Vehicle Floorplan Committed Loans

1.On _________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _________________________________________________.

[Type of Used Vehicle Floorplan Committed Loan requested]

The Used Vehicle Floorplan Committed Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.06 of the Credit
Agreement.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

 

 

A-2-1

Form of Used Vehicle Floorplan Committed Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT B-1(a)

 

FORM OF NEW VEHICLE FLOORPLAN SWING LINE LOAN NOTICE  (BORROWING)

LOW DOC ADVANCE FORM – NEW CARS

To: Bank of America, N.A., as New Vehicle Swing Line LenderFax Page #____of____

Floor Plan Operations

Fax: (800) 766-8238

 

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

Dealership Name:Dealer #:

                

#

 

Class#

Œ

Franchise#

 

Vehicle ID #

 

Year

 

Make/Model

 

Stock #

 

Floorplan Amount

1

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

Class #001-New; Franchise #

 

One checking account credit will be processed for the total dollar amount
indicated.

 

Dealership Authorized Signature:
___________________________________________________________ Date:
______________________

 

Contact Name: ________________________________________ Phone#:
___________________________ Fax#:______________________

 

 

 

B-1(a)-1

Form of Used Vehicle Floorplan Committed Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT B-1(b)

FORM OF NEW VEHICLE FLOORPLAN

SWING LINE LOAN NOTICE  (CONVERSION)

Date:  ___________, _____

To:Bank of America, N.A., as New Vehicle Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

The undersigned hereby requests (select one):

o A conversion of New Vehicle Floorplan Swing Line Loans

1.For ________________________, the applicable New Vehicle Borrower.

2.On _________________________ (a Business Day).

3.In the amount of $_______________.

4.Comprised of _________________________________________________.

[Type of New Vehicle Floorplan Swing Line Loan requested]

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

 

 

B-1(b)-1

Form of New Vehicle Floorplan Swing Line Loan Notice (Conversion)

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF USED VEHICLE FLOORPLAN

SWING LINE LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).

The undersigned hereby requests (select one):

o A Used Vehicle Floorplan Committed Borrowing

o A conversion of Used Vehicle Floorplan Committed Loans

1.On _________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _________________________________________________.

[Type of Used Vehicle Floorplan Committed Loan requested]

The Used Vehicle Floorplan Swing Line Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.08(a) of the
Credit Agreement.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

 

 

 

B-2-1

Form of Used Vehicle Floorplan Swing Line Loan Notice

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

_______________, 20__

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby promises, jointly and severally, to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each New Vehicle Floorplan Loan from time to time made by the Lender
to Sonic Automotive, Inc. (the “Company”) or any New Vehicle Borrower under the
Credit Agreement and the principal amount of each Used Vehicle Floorplan Loan
from time to time made by the Lender to the Company under that certain Second
Amended and Restated Syndicated New and Used Vehicle Floorplan Credit Agreement,
dated as of July 23, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the Company,
certain Subsidiaries of the Company from time to time party thereto, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
New Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender, and Bank of
America, N.A., as Revolving Administrative Agent (in the capacity of collateral
agent for the Secured Parties).

Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such New Vehicle Floorplan Loan
or Used Vehicle Floorplan Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit
Agreement.  Except as otherwise provided in Section 2.03(h) with respect to New
Vehicle Floorplan Swing Line Loans, and Section 2.08(f) with respect to Used
Vehicle Floorplan Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral.  [This Note is
issued in replacement of a Note dated July 8, 2011, issued to the Lender
pursuant to the Credit Agreement (the “Existing Note”), and does not effect any
refinancing or extinguishment of the indebtedness and obligations of such
Existing Note and is not a novation but is a replacement of such Existing
Note.]  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall (if required by the Credit Agreement) become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement.  New
Vehicle Floorplan Loans and Used Vehicle Floorplan Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the

C-1

Form of Note

 

--------------------------------------------------------------------------------

 

date, amount and maturity of its New Vehicle Floorplan Loans and Used Vehicle
Floorplan Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

[EACH NEW VEHICLE BORROWER]

 

By:

 

Name:

 

Title:

 

 

 

C-2

Form of Note

 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan

Made

Amount of

Loan Made

End of

Interest

Period

Amount of

Principal or

Interest Paid

This Date

Outstanding

Principal

Balance This

Date

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

Form of Note

 

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]2  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation
the New Vehicle Floorplan Swing Line Loans or the Used Vehicle Floorplan Swing
Line Loans, as applicable, included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

D-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

2.

Assignee[s]:______________________________

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

Borrowers:Sonic Automotive, Inc. and certain of its Subsidiaries

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement:Second Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of July 23, 2014, among Sonic Automotive,
Inc., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties).

6.

Assigned Interest:

 

 

 

Assignor[s]3

 

 

 

Assignee[s]4

Aggregate

Amount of Commitment

for all Lenders5*

Amount of Commitment Assigned*

Percentage
Assigned of Commitment 6

CUSIP Number

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

[7.

Trade Date:__________________] 7

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

3 

List each Assignor, as appropriate.

4 

List each Assignee, as appropriate.

5 **

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

 

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

Title:

 

 

ASSIGNEE:

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

Title:

 

[Consented to and] 8 Accepted:

 

BANK OF AMERICA, N.A., as
  Administrative Agent [, New Vehicle

Swing Line Lender and

Used Vehicle Swing Line Lender]

 

By: _________________________________
      Title:

 

[Consented to:] 9

SONIC AUTOMOTIVE, INC.

By: _________________________________
      Title:

 

 

 

 

8 

To be added only if the consent of the Administrative Agent, New Vehicle Swing
Line Lender or Used Vehicle Swing Line Lender, as applicable,  is required by
the terms of the Credit Agreement.

9 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

D-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

D-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of North
Carolina.

 

 

 

D-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF SECOND AMENDED AND RESTATED

COMPANY GUARANTY

See attached

 

.

E-1

Form of Amended and Restated Company Guaranty

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF SECOND AMENDED AND RESTATED

SUBSIDIARY GUARANTY

See attached.

 

 

 

F-1

Form of Amended and Restated Subsidiary Guaranty

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, _____

 

 

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to (i) that certain Third Amended and Restated Credit
Agreement, dated as of July 23, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and (ii)
that certain Second Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of July 23, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Floorplan Credit Agreement”; and collectively with the Revolving Credit
Agreement, the “Credit Agreements”), among the Company, certain Subsidiaries of
the Company from time to time party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Floorplan Administrative Agent”, and collectively with the Revolving
Administrative Agent, the “Administrative Agents”), New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties (as defined in the Floorplan Credit Agreement).  

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agents on the behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of each Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

F-1

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of each Credit Agreement for the fiscal quarter of the
Company ended as of the above date.  Such quarterly financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

[Use following paragraph 1 for fiscal month-end financial statements, if
required]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(c) of each Credit Agreement for the fiscal month of the Company
ended as of the above date.  Such monthly financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of each Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

3.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents, and

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents (each defined term used in this
Section 4 shall have the meanings set forth for such term in the Floorplan
Credit Agreement), and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

F-2

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

5.The representations and warranties of the Company and each Loan Party
contained in Article V of the Revolving Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Revolving Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Revolving Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

6.The representations and warranties of the Company and each Loan Party
contained in Article V of the Floorplan Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Floorplan Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Floorplan Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered (each defined term used in this Section
6 shall have the meanings set forth for such term in the Floorplan Credit
Agreement).

7.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

F-3

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

SCHEDULE 1
to the Compliance Certificate
Financial Statements

 

 

F-4

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

For the Month/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.11(a) – Consolidated Liquidity Ratio.

 

 

 

 

 

 

 

A.

Consolidated Current Assets at Statement Date:

 

 

 

 

 

 

 

 

1.

Current assets at Statement Date:

$

 

 

 

 

 

 

 

2.

All long-term assets of discontinued operations held for sale and included in
current assets at Statement Date:

$

 

 

 

 

 

 

 

3.

Long-term assets of discontinued operations held for sale which are subject to a
non-cancelable purchase and sale agreement  which are to be Disposed of within
60 days of such date of Statement Date:

$

 

 

 

 

 

 

 

4.

Investments made in connection with the Company’s supplemental executive
retirement plan at Statement Date10:

$

 

 

 

 

 

 

 

5.

Temporary Excess Cash at Statement Date:

$

 

 

 

 

 

 

 

6.

Consolidated Current Assets Numerator at Statement Date (Lines I.A.1 – 2 + 3 –
4– 5):

$

 

 

 

 

 

 

B.

Revolving Facility Liquidity Amount at Statement Date:

 

 

 

 

 

 

 

 

1.

Revolving Advance Limit:

 

 

 

 

 

 

 

 

 

(a) Aggregate Commitments at Statement Date:

$

 

 

 

 

 

 

 

 

(b) The Revolving Borrowing Base at Statement Date:

$

 

 

 

 

 

 

 

 

(c) Revolving Advance Limit: ((Lesser of Lines I.B.1(a) and I.B.1(b)):

$

 

 

 

 

 

 

 

2.

Total Outstandings at Statement Date:

$

 

 

 

 

 

 

 

3.

Lines I.B.1(c) – I.B.2:

$

 

 

 

 

 

 

 

4.

The largest principal amount of Loans that may be borrowed under the Credit
Agreement without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the Statement Date) after giving pro forma effect to such
Loans:

$

 

 

 

 

 

 

 

5.

Revolving Facility Liquidity Amount at Statement Date (Lesser of Lines I.B.3 and
I.B.4):

$

 

 

 

 

 

 

C.

Consolidated Current Liabilities at Statement Date:

$

 

 

 

 

 

 

Not to exceed (A) $5,000,000 in any given calendar year or (B) $15,000,000 in
the aggregate.

G-5

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

D.

Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full at Statement Date:

$

 

 

 

 

 

 

E.

Consolidated Current Liabilities listed in Line I.D. which are due within ninety
(90) days following Statement Date:

$

 

 

 

 

 

 

F.

Temporary Indebtedness at Statement Date:

$

 

 

 

 

 

 

G.

Without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements at Statement Date:

$

 

 

 

 

 

 

H.

Consolidated Liquidity Ratio ((Lines I.A.6. + I.B.5) ÷ (Lines I.C. – I.D. + I.E.
– I.F. + I.G.):

                 to 1

 

 

 

 

 

 

Minimum Required: 1.05:1.00

 

 

 

 

 

 

II.

Section 7.11 (b) – Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$

 

 

 

 

 

 

 

2.

Consolidated Interest Expense with respect to non-floorplan Indebtedness
(including interest expense not payable in cash) for Subject Period11*:

$

 

 

 

 

 

 

 

3.

Charges against income for foreign, Federal, state and local income taxes for
Subject Period*:

$

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period*:

$

 

 

 

 

 

 

 

5.

Amortization expenses (including, without limitation, amortization of other
intangible assets and transaction costs) for Subject Period*:

$

 

 

 

 

 

 

 

6.

Non-cash charges for Subject Period*:

$

 

 

 

 

 

 

 

7.

Extraordinary losses for Subject Period*:

$

 

 

 

 

 

 

 

8.

Legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition) during Subject Period*:

$

 

 

 

 

 

 

 

9.

Consolidated Rental Expense*:

$

 

 

 

 

 

 

 

10.

Non-cash lease termination charges, net of amortization*:

$

 

 

 

 

 

 

To the extent deducted in computing Consolidated Net Income in Line II.A.1.
above.

G-6

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

11.

Extraordinary gains during Subject Period12**:

$

 

 

 

 

 

 

 

12.

Gains on repurchases for long-term Indebtedness during Subject Period13**:

$

 

 

 

 

 

 

 

13.

Consolidated EBITDAR for Subject Period

 

 

 

 

 

 

 

 

(Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 − 11 −12):

$

 

 

 

 

 

 

B.

Assumed maintenance and capital expenditures during Subject Period:

 

 

 

 

 

 

 

 

 

1.

$100,000

 

 

 

 

 

 

 

 

 

2.

Average daily number of physical dealership locations at which the Subsidiaries
operated franchised vehicle dealerships during the Subject Period = _____

 

 

 

 

 

 

 

 

 

3

Line II.B.1 multiplied by Line II.B.2:

$

 

 

 

 

 

 

 

C.

Numerator (Line II.A.13 – II.B.3):

$

 

 

 

 

 

 

 

D.

Consolidated Fixed Charges for Subject Period:

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense with respect to non-floorplan Indebtedness for
Subject Period:

$

 

 

 

 

 

 

 

 

2.

Interest expense not payable in cash included in Line D.1. which is not payable
as a result of any default for Subject Period:

$

 

 

 

 

 

 

 

 

3.

Consolidated Principal Payments for Subject Period:

$

 

 

 

 

 

 

 

 

4.

Consolidated Rental Expenses for Subject Period:

$

 

 

 

 

 

 

 

 

5.

Federal, state, local and foreign income taxes paid on a consolidated basis
during Subject Period:

$

 

 

 

 

 

 

 

 

6.

Dividends and distributions made in cash on a consolidated basis made during
Subject Period:

$

 

 

 

 

 

 

 

 

7.

Cash refunds of income taxes during the Subject Period:

$

 

 

 

 

 

 

 

 

8.

Consolidated Fixed Charges for Subject Period (Lines II.D.1 − 2 + 3 + 4 + 5 + 6
− 7):

$

 

 

 

 

 

 

 

 

E.

Consolidated Fixed Charge Coverage Ratio ((Line II.C.) ÷ Line II.D.8):

 

              to 1

 

 

 

 

 

 

 

 

Minimum Required: 1.20:1.00

 

 

 

 

 

 

 

III.

Section 7.11 (c) – Consolidated Total Lease Adjusted Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Consolidated Total Outstanding Indebtedness at Statement Date:

 

 

 

** To the extent included in computing Consolidated Net Income in Line II.A.1.
above.

 

7

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

1.

Aggregate outstanding principal amount of Consolidated Funded Indebtedness at
Statement Date:

$

 

 

 

 

 

 

 

 

2.

Indebtedness under New Vehicle Floorplan Facility at Statement Date14*:

$

 

 

 

 

 

 

 

 

3.

Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory at
Statement Date15*:

$

 

 

 

 

 

 

 

 

4.

Indebtedness under the Used Vehicle Floorplan Facility at Statement Date:

$

 

 

 

 

 

 

 

 

5.

Temporary Indebtedness

$

 

 

 

 

 

 

 

 

6.

Permitted Third Party Service Loaner Indebtedness

$

 

 

 

 

 

 

 

 

7.

Consolidated Total Outstanding Indebtedness at Statement Date (Lines III.A. 1 −
2 − 3 − 4 – 5 – 6):

$

 

 

 

 

 

 

 

B.

Consolidated Rental Expense at Statement Date:

$

 

 

 

 

 

 

 

C.

Consolidated Rental Expense related to any real property acquired during the
Subject Period:

$

 

 

 

 

 

 

 

D.

To the extent not included in Line B. above, the Rental payments for any real
property Disposed of and leased back during the Subject Period as if such
sale-leaseback transaction had occurred on and such “rental payments” began on
the first day of the Subject Period:

$

 

 

 

 

 

 

 

E.

Eight (8) times Consolidated Rental Expense (8 x (Line III.B. − III.C. +
III.D)):

$

 

 

 

 

 

 

 

F.

Consolidated Total Lease Adjusted Indebtedness at Statement Date (Line III.A.7 +
III.E):

$

 

 

 

 

 

 

 

G.

Consolidated EBITDAR for Subject Period (Line II.A.13):

$

 

 

 

 

 

 

 

H.

Consolidated Total Lease Adjusted Leverage Ratio (Line III.F ÷ Line III.G):

 

              to 1

 

 

 

 

 

 

 

Maximum permitted:

5.50 to 1.00

 

 

14 *

To the extent such amounts were included in Consolidated Funded Indebtedness in
Line III.A.1. above.

15 *

To the extent such amounts were included in Consolidated Funded Indebtedness in
Line III.A.1. above.

G-8

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

Applicable Rate – Revolving Credit Agreement

Pricing

Level

Consolidated Total Lease Adjusted Leverage Ratio

Commitment

Fee

Eurodollar

Rate Loans +

–––––––––

Letter of

Credit Fee

Base Rate

Loans +

1

Less than  3.50:1.00

0.30%

1.75%

0.75%

2

Less than 4.00:1.00 but greater than or equal to 3.50:1.00

0.30%

2.00%

1.00%

3

Less than 4.50:1.00 but greater than or equal to 4.00:1.00

0.35%

2.25%

1.25%

4

Less 5.00:1.00 but greater than or equal to 4.50:1.00

0.35%

2.50%

1.50%

5

Greater than or equal to 5.00:1.00

0.50%

2.75%

1.75%

Applicable Rate – Floorplan Credit Agreement

Commitment Fee

on New Vehicle

Floorplan Facility

Commitment Fee

on Used Vehicle

Floorplan Facility

Eurodollar Rate

Loans + (for

New Vehicle

Floorplan

Facility)

Base Rate Loans

+ (for New

Vehicle

Floorplan

Facility)

Eurodollar Rate

Loans + (for

Used Vehicle

Floorplan

Facility)

Base Rate  

Loans + (for

Used Vehicle

Floorplan

Facility)

0.20%

0.25%

1.25%

0.25%

1.50%

0.50%

 

 

G-9

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

V.Information Regarding Litigation Matters.16

Describe all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority seeking damages or other remedies in excess of the Threshold Amount:

 

 

 

 

 

 

 

 

 

 

VI.

Information Regarding Disposition.17

Describe all asset purchase agreements entered into during Subject Period,
intended closing dates of dispositions thereunder and amounts of discontinued
operations and all new and used vehicle floorplan indebtedness associated
therewith:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 

To be included with Compliance Certificates delivered for each March, June,
September and December.

17 

VI. to be completed if Line I.A.3. is included in the Consolidated Liquidity
Ratio or if Consolidated Interest Expense, Consolidated Principal Payments or
Consolidated Rental Expenses attributable to Permitted Dispositions are excluded
from the Consolidated Fixed Charge calculation above

G-10

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF FLOORPLAN JOINDER AGREEMENT

See attached.

 

 

H-1

Form of Floorplan Joinder Agreement

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF USED VEHICLE

BORROWING BASE CERTIFICATE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, New Vehicle Swing Line Lender, and Used
Vehicle Swing Line Lender and Bank of America, N.A., as Revolving Administrative
Agent (in the capacity of collateral agent for the Secured Parties).  Terms used
herein not otherwise defined herein have the respective meanings given thereto
in the Credit Agreement.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on [____________] (the “Calculation
Date”) the Used Vehicle Borrowing Base18 was $__________, computed as set forth
on the schedule attached hereto.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 




 

18 

See definition of Used Vehicle Borrowing Base in the Credit Agreement.

I-1

Form of Used Vehicle Borrowing Base Certificate

--------------------------------------------------------------------------------

 

USED VEHICLE BORROWING BASE SCHEDULE

 

Eligible Used Vehicle Inventory

 

 

 

 

A.Net book value of Eligible Used Vehicle Inventory:

$

 

 

 

i. Cost of payoff of any Lien (including any consumer Lien) on such Used Vehicle
Inventory (other than the Revolving Administrative Agent’s Lien):

$

 

 

 

ii. Reserves maintained in accordance with the Company’s internal accounting
policies:

$

 

 

 

iii. Net Book Value of Used Vehicle Inventory (Lines A.i. – ii. – iii.)

$

 

 

 

B.Net Book Value of Inventory described in Line A subject to any Lien (other
than the Revolving Administrative Agent’s Lien or those otherwise netted in Line
A)19

$

 

 

 

C.Net Book Value of other Inventory described in Line A which does not otherwise
meet the definition of “Eligible Used Vehicle Inventory” set forth in the Credit
Agreement (including, without limitation, sub-parts (a), (b) and (c) of such
definition)

$

 

 

 

D.Lines B + C

$

 

 

 

E.Lines A.iii. – D

$

 

 

 

 

Used Vehicle Borrowing Base: Line E x  75%

 

 

$

 

 

 

 

 

19 

Revolving Administrative Agent’s Lien means a first priority, perfected Lien of
the Revolving Administrative Agent (for the benefit of the Secured Parties)
pursuant to the Loan Documents.

I-2

Form of Used Vehicle Borrowing Base Certificate

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF THIRD AMENDED AND RESTATED

SECURITY AGREEMENT

See attached.

 

 

 

J-1

Form of Second Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF NEW VEHICLE BORROWER NOTICE

Date:  ___________, _____

To:Sonic Automotive, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This New Vehicle Borrower Notice is made and delivered pursuant to Section
2.19(b) of that certain Second Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein.  All capitalized terms used
in this New Vehicle Borrower Notice and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a New
Vehicle Borrower and may receive New Vehicle Swing Line Loans for its account on
the terms and conditions set forth in the Credit Agreement.

This New Vehicle Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

 

K-1

Form of New Vehicle Borrower Notice

--------------------------------------------------------------------------------

 

EXHIBIT L

OPINION MATTERS

See attached.

 

 

 

L-1

Form of Opinion Matters

--------------------------------------------------------------------------------

 

EXHIBIT M

FORM OF MASTER

INTERCREDITOR AGREEMENT

See attached.

 

 

 

M-1

Form of Master Intercreditor Agreement

--------------------------------------------------------------------------------

 

EXHIBIT O

[Intentionally Omitted]

 

 

 

O-1

Form of Maturity Date Test Amount Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Company or any other Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Company or any other Borrower as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

 

Q-1-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Company or any other Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related to the Company or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

 

Q-2-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Company or any other Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Company or any other Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

Q-3-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT Q-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
pursuant to Section 2.19 thereof, the lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Company or any
other Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Company or any other Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

Q-4-1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT R

FORM OF CONVERSION NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent, and

the New Vehicle Floorplan Operations Group

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 23, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

The undersigned hereby requests (select one):

o A conversion of Aggregate New Vehicle Floorplan Commitments to Aggregate Used
Vehicle Floorplan Commitments

o A conversion of Aggregate Used Vehicle Floorplan Commitments to Aggregate New
Vehicle Floorplan Commitments

o A reconversion of Aggregate New Vehicle Floorplan Commitments back to
Aggregate Used Vehicle Floorplan Commitments

o A reconversion of Aggregate Used Vehicle Floorplan Commitments back to
Aggregate New Vehicle Floorplan Commitments

In the amount of $_______________.

Effective as of __________________.

The conversion requested herein complies with the provisos of Section 2.10(b) of
the Credit Agreement.

 

SONIC AUTOMOTIVE, INC.

 

By:

 

Name:

 

Title:

 

 

 

R-1

Form of Conversion Notice

--------------------------------------------------------------------------------

 

FORM OF FLOORPLAN JOINDER AGREEMENT

THIS FLOORPLAN JOINDER AGREEMENT (the “Floorplan Joinder Agreement”), dated as
of _____________, 20__ is made by _______________________________, a
________________ (the “Joining Subsidiary”), and delivered to BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) under
that certain Second Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement (as amended, revised, modified, supplemented or
amended and restated from time to time, the “Floorplan Credit Agreement”), dated
as of July 23, 2014, by and among Sonic Automotive, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company (together with the Company,
and collectively with any other Person that becomes a Borrower (as defined in
the Floorplan Credit Agreement) from time to time pursuant to Section 6.14 of
the Floorplan Credit Agreement, the “Borrowers” and each individually a
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing
Line Lender and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Floorplan Secured Parties referenced below)
(in such capacity, the “Revolving Administrative Agent”).  All capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
Floorplan Credit Agreement.

WHEREAS, certain Subsidiaries of the Company and the Administrative Agent have
entered into a Second Amended and Restated Subsidiary Guaranty Agreement dated
as of July 23, 2014 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Subsidiary Guaranty Agreement”);

WHEREAS, the Company, certain Subsidiaries of the Company, the Administrative
Agent and the Revolving Administrative Agent have entered into a Third Amended
and Restated Security Agreement dated as of July 23, 2014 (as amended, revised,
modified, supplemented or amended and restated from time to time, the “Security
Agreement”);

WHEREAS, the Joining Subsidiary does engage in the business of selling
[new][used][new and used] motor vehicles;

[WHEREAS, the Joining Subsidiary is a Dual Subsidiary;]

[WHEREAS, the Joining Subsidiary desires to become a “New Vehicle Borrower”
under the Floorplan Credit Agreement and be joined as a party to the Floorplan
Credit Agreement as a New Vehicle Borrower;]

WHEREAS, the Joining Subsidiary is required by the terms of the Floorplan Credit
Agreement to become a “Guarantor” under the Subsidiary Guaranty Agreement and be
joined as a party to the Subsidiary Guaranty Agreement as a Guarantor (as
defined in the Subsidiary Guaranty Agreement);

WHEREAS, the Joining Subsidiary is required by the terms of the Floorplan Credit
Agreement to become a “Floorplan Subsidiary Grantor” under the Security
Agreement and be joined as a party to the Security Agreement as a Floorplan
Subsidiary Grantor (as defined in the Security Agreement); and

1

--------------------------------------------------------------------------------

 

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrowers by the
Lenders under the Floorplan Credit Agreement;

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Floorplan Secured Parties (as
defined in the Subsidiary Guaranty Agreement and the Security Agreement):

1.Floorplan Credit Agreement

a.Joinder.  The Joining Subsidiary hereby agrees that, by its execution of this
Floorplan Joinder Agreement, the Joining Subsidiary hereby becomes a party to
the Floorplan Credit Agreement and the Notes, and is and shall be for all
purposes a “New Vehicle Borrower” and a “Borrower” (each term as used in this
Section 1 having the respective meanings set forth in the Floorplan Credit
Agreement) under the Loan Documents and shall have (and hereby unconditionally,
absolutely and irrevocably assumes) all the terms, conditions, obligations,
liabilities and undertakings of, and joins in each grant, pledge and assignment
of any interest by, a Borrower as if it had manually executed the Floorplan
Credit Agreement, the Notes, and each other applicable Loan Document.  The
Joining Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Floorplan
Credit Agreement, the Notes, and each other applicable Loan Document.

b.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Borrower contained in the Floorplan Credit
Agreement.

c.Obligations.  Without limiting the generality of the terms of Sections l(a)
and (b) above or the terms of the Floorplan Credit Agreement, the Joining
Subsidiary hereby jointly and severally, together with the other Borrowers,
promises to each Lender and the Administrative Agent, the prompt payment and
performance of all Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, or otherwise) strictly in accordance
with the terms thereof.  Notwithstanding the foregoing, the liability of the
Joining Subsidiary with respect to its New Vehicle Borrowers’ Liabilities under
the Floorplan Credit Agreement shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations under the Floorplan
Credit Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable state law.

d.Assignment.  Without limiting the generality of the terms of Sections l(a) and
(b) above or the terms of Article II of the Floorplan Credit Agreement, the
Joining Subsidiary hereby irrevocably designates, appoints, authorizes and
directs the Company (including each Responsible Officer of the Company) to act
on behalf of the Joining Subsidiary for the purposes set forth in said Article
II or any other provisions of the Floorplan Credit Agreement or any other Loan
Document, including without limitation the purpose of giving Requests for
Borrowing and otherwise giving and receiving such notices and notifications and
taking all such other actions contemplated by Article II or any other provision
of the Floorplan Credit Agreement or any other Loan Document.

2

--------------------------------------------------------------------------------

 

2.Subsidiary Guaranty Agreement.

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” (such term as used in this Section 2 having the meaning set forth in
the Subsidiary Guaranty Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Floorplan Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary were a signatory to
the Subsidiary Guaranty Agreement.

b.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.

3.Security Agreement.

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Floorplan
Subsidiary Grantor” (such term as used in this Section 3 having the meaning set
forth in the Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Floorplan Subsidiary Grantor
or to which any Floorplan Subsidiary Grantor is subject thereunder, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Revolving Administrative Agent for the benefit of the
Floorplan Secured Parties in the property and property rights constituting
Collateral (as defined in Section 2 of the Security Agreement) of the Joining
Subsidiary or in which the Joining Subsidiary has or may have or acquire an
interest or the power to transfer rights therein as security for the payment and
performance of the Floorplan Secured Obligations (as defined in the Security
Agreement), all with the same force and effect as if the Joining Subsidiary were
a signatory to the Security Agreement.

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 3(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)) and (ii) the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under the Security
Agreement or any of the Loan Documents to which it is now or hereafter becomes a
party, a security interest in all of the Collateral (as defined in Section 2 of
the Security Agreement) of the Joining Subsidiary or in which the Joining
Subsidiary has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter acquired or arising
and wherever located.

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Floorplan Subsidiary Grantor contained in
the Security Agreement.

3

--------------------------------------------------------------------------------

 

d.Supplemental Schedules.  Attached to this Floorplan Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement.  The Joining
Subsidiary represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.

4.Miscellaneous.  

a.Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Floorplan Joinder Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Floorplan Credit Agreement.

b.Severability.  Whenever possible, each provision of this Floorplan Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Floorplan Joinder Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Floorplan
Joinder Agreement.  This Floorplan Joinder Agreement is to be read, construed
and applied together with the Floorplan Credit Agreement and the other Loan
Documents, which, taken together, set forth the complete understanding and
agreement of the Administrative Agent, the Revolving Administrative Agent (in
its capacity as collateral agent for the Floorplan Secured Parties) and the
Lenders and the Joining Subsidiary with respect to the matters referred to
herein and therein.

c.Successors and Assigns.  This Floorplan Joinder Agreement and all obligations
of the Joining Subsidiary hereunder shall be binding upon the successors and
assigns of the Joining Subsidiary (including any debtor-in-possession on behalf
of the Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent and the Revolving Administrative Agent, in each case
for the benefit of the Floorplan Secured Parties, hereunder, inure to the
benefit of the Administrative Agent and the Revolving Administrative Agent and
the Floorplan Secured Parties, all future holders of any instrument evidencing
any of the Obligations and their respective successors and assigns.  No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the Liens granted to the
Revolving Administrative Agent, for the benefit of the Floorplan Secured
Parties, hereunder.  The Joining Subsidiary may not assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Floorplan Joinder
Agreement.

d.Counterparts.  This Floorplan Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Floorplan Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally
valid.  Without limiting the foregoing provisions of this Section 4(d), the
provisions of Section 10.10 of the Floorplan Credit Agreement shall be
applicable to this Floorplan Joinder Agreement.

4

--------------------------------------------------------------------------------

 

e.Section Titles.  The Section titles contained in this Floorplan Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

f.Delivery.  The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Floorplan Joinder Agreement and acknowledges that the
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Floorplan Joinder
Agreement and the Joining Subsidiary’s joinder as a party to the Floorplan
Credit Agreement, the Security Agreement and the Subsidiary Guaranty Agreement,
as herein provided.  

g.Governing Law; Venue; Waiver of Jury Trial.  The provisions of Sections 10.14
and 10.15 of the Floorplan Credit Agreement are hereby incorporated by reference
as if fully set forth herein.

[Signature pages follow.]

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Floorplan Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:

 

By:

 

Name:

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE 7(f) TO SECURITY AGREEMENT

Grantor Information

 

I.

II.

III.

IV.

V.

VI.

VII.

Name

Jurisdiction of

Formation/

Form of Equity/State I.D. Number/

Federal Tax I.D. Number

Address of Chief

Executive Office

Trade Names, Trade Styles, Fictitious Names, “d/b/a” Names and brand

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

Delivered pursuant to Floorplan Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

(Supplemental Schedule to Security Agreement)